                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

EVANSTON INSURANCE COMPANY,

               Plaintiff,

vs.                                                                     No. CIV 18-0654 JB\KK

DESERT STATE LIFE MANAGEMENT;
CHRISTOPHER MOYA, in his capacity as
Receiver for the receivership estate of DESERT
STATE LIFE MANAGEMENT; PAUL A.
DONISTHORPE; L. HELEN BENNETT;
LIANE KERR; AYUDANDO GUARDIANS,
INC., a New Mexico Nonprofit Corporation, on
behalf of seven protected persons; JOSEPH
PEREZ; CHRISTINE GALLEGOS,
individually and as Guardian of VICTOR
BALDIZAN, an incapacitated adult; SCOTT K.
ATKINSON, as Guardian Ad Litem for
VINCENT ESQUIBEL, JR., an Incapacitated
Person; and CHARLES REYNOLDS, as
Conservator for J.W., an Incapacitated Person,
and CAMERON GRAHAM, as trustee for
ANDREW GRAHAM, CHRISTOPHER
MOYA; ASCENDING HOPE, LLC; CNRAG,
INC.; and DECADES, LLC,

               Defendants.

                            MEMORANDUM OPINION AND ORDER
       THIS MATTER comes before the Court on the Plaintiff’s Motion for Summary Judgment,

filed July 25, 2019 (Doc. 89)(“MSJ”). The Court held a hearing on September 5, 2019. The

primary issues are: (i) whether, under the Professional Liability Insurance Policy for Specified

Professions issued to Desert State, filed July 25, 2019 (Doc. 89-5)(“Insurance Policy”), the

Defendants can satisfy the condition precedent to coverage that prior to the effective date of the

policy, no insured party had knowledge of facts, circumstances, situations or incidents which
would lead him or her to conclude that a claim was likely; (ii) whether the Insurance Policy’s

misappropriation of funds exclusion bars coverage; and (iii) whether Defendant Paul

Donisthorpe’s misrepresentations on the Application render the Insurance Policy ab initio. The

Court concludes that: (i) the Defendants have satisfied all conditions precedent for coverage under

the Insurance Policy; (ii) the Insurance Policy’s misappropriation of funds exclusion does not

exclude coverage for all claims; and (iii) the Insurance Policy is not void ab initio. Accordingly,

the Court denies the MSJ.

                                  FACTUAL BACKGROUND
       The Court draws the factual background from the parties’ assertions of undisputed material

fact in their summary judgment motion papers. See MSJ at 3-9;1 Former Clients of Desert State

Life Management’s Response in Opposition of Plaintiff’s Motion for Summary Judgment ¶¶ 1-16,

at 3-5, filed August 8, 2019 (Doc. 98)(“Client Response”);2 Defendant Desert State Life

Management’s Response to Motion for Summary Judgment ¶¶ A1-4, B1-5, at 3-5, filed August 8,

2019 (Doc. 99)(“Moya Response”); Defendant L. Helen Bennett’s Response to Plaintiff’s Motion

for Summary Judgment ¶¶ 1-6, at 3, filed August 8, 2019 (Doc. 100)(“Bennett Response”); id.,


       1
        Pages 3 through 9 of the MSJ are organized under the heading “Statement of Facts,” but
the MSJ does not present the facts in consecutively numbered paragraphs in violation of
D.N.M.LR-Civ. 56.1(b). See D.N.M.LR-Civ. 56.1(b) (“The Memorandum must set out a concise
statement of all of the material facts as to which the movant contends no genuine issue exists. The
facts must be numbered and must refer with particularity to those portions of the record upon which
the movant relies.”). Accordingly, the Court cites to the MSJ’s pages.
       2
          The local rules provide that the “Response may set forth additional facts other than those
which respond to the Memorandum which the non-movant contends are material to the resolution
of the motion. Each additional fact must be lettered and must refer with particularity to those
portions of the record upon which the non-movant relies.” D.N.M.LR-Civ. 56.1(b). The Client
Response sets out “additional facts relevant to resolution of Evanston’s motion,” but have ordered
them 1-16, rather than A-P. The Court keeps with the Client Response’s convention when citing
its additional facts.




                                               -2-
¶¶ 1-8, at 3-4;3 Plaintiff’s Reply to Helen Bennett’s Response to Plaintiff’s Motion for Summary

Judgment ¶¶ A-B, at 4-5, filed August 22, 2019 (Doc. 113)(“Reply to Ms. Bennett”); and

Plaintiff’s Combined Reply to Moya’s and to the Former Clients of DSLM’s Respective Responses

to Plaintiff’s Motion for Summary Judgment ¶¶ A-E, at 3-4, filed August 23, 2019

(Doc. 116)(“Combined Reply”).4

       1.      The Underlying Class-Action Claims Against Donisthorpe and Desert State.
       Desert State Life Management is a New Mexico nonprofit trust corporation that acted as a

trustee for disabled individuals. See MSJ at 3 (asserting this fact)(citing New Mexico Secretary of

State Corporate Records at 2 (dated July 23, 2019), filed July 25, 2019 (Doc. 89-1)(“Corporate

Records”)); Client Response at 1;5 Moya Response at 1;6 Bennett Response ¶ 1, at 3 (not disputing


       3
        The local rules provide that the “Response may set forth additional facts other than those
which respond to the Memorandum which the non-movant contends are material to the resolution
of the motion. Each additional fact must be lettered and must refer with particularity to those
portions of the record upon which the non-movant relies.” D.N.M.LR-Civ. 56.1(b). Bennett uses
numbers rather than letters to set forth her additional material facts. The Court keeps with
Bennett’s convention when citing her additional facts.
       4
        Evanston Insurance includes “Additional Undisputed Facts” in its Combined Reply.
Combined Reply at 5. The local rules do not provide for this additional section, and the former
Desert State clients objected to these additional facts at the hearing and asked that the motion be
dismissed for this reason. See Tr. at 25:12-21 (Davis). The Court, therefore, deems these facts
disputed for this motion’s purposes.
       5
        The former Desert State clients does not specifically controvert any proffered fact. The
Court deems the former Desert State clients to admit all facts that Evanston Insurance proffers in
the MSJ. See D.N.M.LR-Civ. 56.1(b).
       6
        Moya’s argument does not specifically controvert any proffered fact. Moya instead
challenges admissibility of all of Evanston Insurance’s exhibits other than Exhibit G, which is
Evanston Insurance’s rescission offer returning the premiums it paid to Desert State. See Moya
Response at 3; id. at 3 n.1. He notes that, under rule 56, parties may “object that the material cited
to support or dispute a fact cannot be presented in a form that would be admissible in evidence.”
Moya Response at 3. He argues:

               Evanston’s motion completely ignores the requirements of Rule 56. None
       of its exhibits A through G are sworn statements or otherwise satisfy this rule.



                                                -3-
       Perhaps the most salient example is Evanston’s reliance on Mr. Donisthorpe’s
       statements at his sentencing (Exhibit C) and in his plea agreement (Motion, Exhibit
       D), neither of which are sworn testimony

Moya Response at 3 (italicized as in original). Beyond this statement, Moya does not specifically
state why he believes that any exhibit is inadmissible, including Evanston Insurance’s Exhibit
A -- which purports to be Desert State’s corporate records from the New Mexico Secretary of
State’s office.
         Concerning the Corporate Records, several potential objections lack a sound basis in the
applicable law or in the case’s facts. First, authentication for these records is not an issue. The
Court previously has concluded that authentication “is not a high threshold,” at the summary
judgment stage, especially where the party objecting to the evidence’s authenticity “gives the
Court no evidence to question” the evidence’s “genuineness.” Lopez v. Delta Int’l Mach. Corp.,
312 F. Supp. 3d 1115, 1154 (D.N.M. 2018)(Browning, J.)(“Lopez”). In Lopez, the Court held that
a purchase agreement was sufficiently authenticated where the defendants, “at least one of whom
[wa]s a successor to the corporate entity that signed the contract,” provided the purchase
agreement, the document was entitled “Purchase Agreement between the Black & Decker
Corporation and Pentair, Inc., dated as of July 16, 2004,” and the agreement “appear[ed] to be
what it purport[ed] to be.” Lopez, 312 F. Supp. 3d at 1154. The United States Court of Appeals
for the Tenth Circuit has also stated that it does “not require an affidavit to authenticate every
document submitted for consideration at summary judgment.” Law Co., Inc. v. Mohawk Constr.
and Supply Co., Inc., 577 F.3d 1164, 1170 (10th Cir. 2009)(“Law Co.”)(citing Anderson v.
Cramlet, 789 F.2d 840, 845 (10th Cir. 1986)). The Tenth Circuit in Law Co. concluded that the
district court abused its discretion by summarily disregarding exhibits because no witness offered
authentication for them, rather than considering each document to determine whether it was
authenticated. See Law Co., 577 F.3d at 1170-71 (citing Wyandotte Nation v. Sebelius, 443 F.3d
1247, 1252 (10th Cir. 2006)). The Tenth Circuit concluded that the exhibits in question “might be
sufficiently authenticated taking into consideration the ‘[a]ppearance, contents, substance, internal
patterns, or other distinctive characteristics, taken in conjunction with circumstances.’” Law Co.,
577 F.3d at 1171 (quoting Fed. R. Evid. 901(b)(4)). Here, Moya has given the Court no reason to
question the evidence’s genuineness. See Lopez, 313 F. Supp. 3d at 1154. Given the records’
appearance, contents, substance, and internal patterns, the records also appear to be what Evanston
Insurance purports them to be. See Law Co., 577 F.3d at 1171; Fed. R. Evid. 901(b)(4). Reviewing
the records online reveals no difference between the records attached as an exhibit to Evanston
Insurance’s MSJ and the records that are publicly available online. See Business Search,
https://portal.sos.state.nm.us/BFS/online/CorporationBusinessSearch/CorporationBusinessInfor
mation (last visited Dec. 2, 2019).
         Second, the Court previously has held that a “relevance argument . . . does not dispute the
fact” and that “relevance is a legal argument that is best left for the Analysis Section” of this
opinion. SEC v. Goldstone, No. CIV 12-0257 JB/GBW, 2015 WL 5138242, at *27 n.95 (D.N.M.
Aug. 22, 2015)(Browning, J.). Further, no evidentiary privilege protects the information in these
public records. The Corporate Records are introduced for the truth of the matter they assert,
however, and therefore raise hearsay concerns. They fall under hearsay exceptions for business
records, see Fed. R. Evid. 803(6), and public records, see Fed. R. Evid. 803(8)(A)(i), and Moya
does not dispute their trustworthiness, see Fed. R. Evid. 803(6)(E); 803(8)(B).



                                                -4-
this fact).7 Paul A. Donisthorpe was the Chief Executive Officer of Desert State. See MSJ at 3

(asserting that Donisthorpe was the CEO of Desert State)(citing New Mexico Secretary of State

Corporate Records at 2, filed July 25, 2019 (Doc. 89-1)(“Corporate Records”)).8 Desert State

provided trustee services and representative payee services to more than seventy-five clients. See

MSJ at 3 (stating that Desert State provided trustee payee services)(citing Amended Plea

Agreement ¶ 10a, at 5 (dated February 21, 2019), filed July 25, 2019 (Doc. 89-2)(“Plea

Agreement”)).9




       7
          Ms. Bennett disputes five facts that Evanston Insurance proffers. See Bennett Response
¶¶ 2-6, at 3. She disputes that Donisthorpe was the “sole owner” of DSLM, Bennett Response ¶ 2,
at 3, that “DSLM was the trustee providing trustee services under the New Mexico Uniform Trust
Code, not Paul Donisthorpe,” Bennett Response ¶ 3, at 3, that Donisthorpe’s misrepresentations
on the Application were DSLM’s misrepresentations, see Bennett Response ¶ 4, at 3, that DSLM’s
Board of Directors was “never made aware of any fact, circumstance, situation or incident which
would lead it, on behalf of DSLM, to conclude that a Claim was likely,” Bennett Response ¶ 5, at
4, and that Evanston rescinded the policy rather than making a rescission offer, see Bennett
Response ¶ 6, at 4. For all other facts, Ms. “Bennett agrees that the facts included in the Plaintiff’s
Statement of Facts are undisputed.” Bennett Response ¶ 1, at 3. This fact is one that Ms. Bennett
does not dispute.
       8
          Ms. Bennett disputes Evanston Insurance’s proffered fact that “Paul A. Donisthorpe was
the Chief Executive Officer, sole owner and operator of DSLM.” MSJ at 3. See Bennett Response
at 3 (citing Corporate Records at 2). Ms. Bennett states that Donisthorpe was not Desert State’s
“sole owner,” because Desert State “is a nonprofit corporation and as such has no owners.”
Bennett Response at 3 (citing Corporate Records at 2). Donisthorpe’s ownership over Desert State,
and his status as sole owner and operator of the corporation finds no support in the record that
Evanston Insurance cites. The Corporate Records state that Desert State is a Domestic Nonprofit
Corporation. In New Mexico, nonprofit corporations do not have owners, and a board of directors
manages their affairs. See N.M. Stat. Ann. §§ 53-8-1 to -99. The Court, therefore, alters the
proffered fact to better reflect the record -- that Donisthorpe was not the “sole owner” of Desert
State.
       9
         Ms. Bennett disputes the proposed fact that both Desert State and Donisthorpe provided
trustee services to clients. See Bennett Response at 3 (citing Corporate Records). Desert State’s
Corporate Records state that its “Character of Affairs” was “Trustee services for special needs
trusts and conservator services.” Corporate Records at 1. Donisthorpe is listed as Desert State’s
chief executive officer and registered agent, but he is nowhere said to provide trustee services. See



                                                 -5-
       On November 27, 2017, Donisthorpe pled guilty to a two-count federal felony information

charging him with wire fraud and money laundering. See MSJ at 15 (stating this fact)(citing

Transcript of Plea Hearing 21:13-22 (taken November 27, 2017)(Court, Donisthorpe), filed July

26, 2019 (Doc. 90-1)(“Plea Tr.”)).10 From at least 2009 through 2016, Donisthorpe violated a duty

of trust to Desert State clients by transferring client funds from individual client investment

accounts to accounts he controlled, thus converting those client funds to his own use. See MSJ at

3 (stating this fact)(citing Plea Agreement ¶ 10(b), at 6).11 Donisthorpe made the fraudulent

transfers knowing that he was not entitled to the funds, knowing that the clients were not informed

of the transfers, and knowing that the clients would not have approved of the transfers if they had




Corporate Records at 2. The Court alters the proposed fact to better reflect the record, that only
Desert State provided trustee services.
        Moya objects to Evanston Insurance’s use of Donisthorpe’s plea agreement and argues that
the evidence violates rule 56, because Donisthorpe’s statements were not sworn and because the
agreement does not “otherwise satisfy this rule.” Moya Response at 3. To the extent that Moya
is objecting because Donisthorpe was not under oath, the Court notes that Donisthorpe was sworn
under oath at his plea hearing, see Plea Tr. at 5:10, and he agreed that the factual information in
his plea agreement was true and correct, see Plea Tr. at 16:16-17:8 (Court, Donisthorpe). To the
extent Moya raises a hearsay objection, the Tenth Circuit admits plea agreements at the summary
judgment stage under rule 807 of the Federal Rules of Evidence. See Thomas v. Durastanti, 607
F.3d 655, 665 n.8 (10th Cir. 2010)(citing In re Slatkin, 525 F.3d 805, 811 (9th Cir 2008)).
       10
          In its “Statement of Facts,” Evanston Insurance inaccurately states that Donisthorpe pled
guilty on November 17, 2017. See MSJ at 3. Elsewhere in the MSJ, Evanston Insurance correctly
notes the guilty plea occurred on November 27, 2017. See MSJ at 15 (citing Transcript of Audio
Proceedings at 1 (taken November 27, 2017), filed July 25, 2019 (Doc. 90-1)(“Plea Tr.”)). The
Court has amended the proffered fact to better reflect the record -- that Donisthorpe pled guilty on
November 27, 2017. See Plea Tr. at 1.
        Moya objects to Evanston Insurance’s use of Donisthorpe’s statements at his plea hearing
and argues that the evidence violates rule 56, because Donisthorpe’s statements were not sworn
testimony. See Moya Response at 3. The Plea Hearing transcript, however, reflects the fact that
Donisthorpe was sworn under oath. See Plea Tr. at 5:10.
       11
            This fact is undisputed. See nn.5-7.




                                                   -6-
been informed. See MSJ at 3 (stating this fact)(citing Plea Agreement ¶ 10(c), at 6-7).12

Donisthorpe presented false and fraudulent investment and disbursement reports to the Desert

State board of directors and presented materially false and fraudulent documents to the New

Mexico Regulation and Licensing Department -- Financial Institutions Division to conceal the

fact that he had fraudulently obtained client funds. See MSJ at 3 (stating this fact)(citing Plea

Agreement ¶ 10(c), at 6-7).13 Donisthorpe spent the illegally obtained funds on personal items

including business ventures, his home mortgage, the mortgage for a vacation home, vehicles, credit

card expenditures, and IRS debts. See MSJ at 3-4 (stating this fact)(citing Plea Agreement ¶ 10(d),

at 7).14 In his plea agreement, Donisthorpe also admitted to violating federal statutes. See Bennett

Response ¶ 7, at 4 (stating this fact)(citing Plea Agreement ¶ 10(c)); Reply to Ms. Bennett at 3-4

(not disputing this fact). At the plea hearing, Donisthorpe reaffirmed his guilt, stating:

       I was in fact in charge of a trust company here in Albuquerque named Desert State
       Life Management and was responsible for assets of accounts therein. And from the
       period of time from 2009 to 2016, I did knowingly and intentionally obtain money
       and property through materially false and fraudulent pretenses and representations,
       transferring these funds to an account that I controlled personally. I presented -- I
       basically presented false and materially incorrect investment and distribution,
       unfortunately, to these clients, and I do admit that I fraudulently obtained client
       funds through this scheme. I spent these monies on personal assets, including other
       business ventures, a home mortgage and other expenditures that had no relation to
       these accounts.
MSJ at 4 (stating this fact)(quoting Plea Tr. at 17:18-18:16, at 5).15 The Honorable Laura Fashing,

United States Magistrate Judge for the United States District Court for the District of New Mexico,



       12
            This fact is undisputed. See nn.5-7.
       13
            This fact is undisputed. See nn.5-7.
       14
            This fact is undisputed. See nn.5-7.
       15
            This fact is undisputed. See nn.5-7.



                                                   -7-
finding Donisthorpe competent and his guilty plea to be knowing, voluntary, and supported by

sufficient evidence, adjudged Donisthorpe guilty of wire fraud and money laundering. See MSJ

at 4 (stating this fact)(citing Plea Tr. at 22:2-7, at 7).16 On June 27, 2019, the Court sentenced

Donisthorpe to 144 months in prison, ordered him to pay $6,834,952.46 in restitution and imposed

a $4,812,857.00 money judgment against him. See MSJ at 4 (stating this fact)(quoting Judgment

as to Paul A. Donisthorpe (dated February 22, 2019), filed in this case June 27, 2019 (Doc. 89-

4)(“Judgment”)).17

       Donisthorpe’s embezzlement scheme generated multiple demands for restitution and

lawsuits by Desert State’s former clients, and all of these matters are now consolidated into a

proposed class action: Graham v. Desert State Life Management, No. D-202-cv-2018-04655

(Second Judicial District Court, County of Bernalillo, State of New Mexico, filed June 20, 2018).

See MSJ ¶ 9, at 4-5 (stating this fact)(citing Amended Class Action Complaint (filed in state court

December 17, 2018), filed in federal court July 25, 2019 (Doc. 89-4)(“Client Complaint”)).18 The


       16
            This fact is undisputed. See nn.5-7.
       17
          Moya objects to Evanston Insurance’s use of the Judgment for ignoring the rule 56’s
requirements. See Moya Response at 3. This fact is otherwise undisputed. See nn.5-7. The Court
may, however, take notice of its own files and records, as well as of other facts which are a matter
of public record. See Duhart v. Carlson, 469 F.2d 471, 473 (10th Cir. 1972); De Baca v. United
States, 2019 WL 1923387 (D.N.M. 2019)(Browning, J.). The facts that the Judgment supports for
purposes of the MSJ -- that the Court sentenced Donisthorpe to 144 months in prison and that it
ordered him to pay $6,834,952.46 -- have independent legal significance and are not hearsay.
       18
          Moya objects to Evanston Insurance’s use of the Client Complaint for ignoring rule 56’s
admissibility requirements without specifically saying why it is inadmissible. See Moya Response
at 3. This fact is otherwise undisputed. See nn.5-7. The Court sees no reason why the Client
Complaint is inadmissible. The Court previously concluded that authentication “is not a high
threshold,” especially where the party objecting to the evidence’s authenticity “gives the Court no
evidence to question” the evidence’s “genuineness.” Lopez, 312 F. Supp. 3d at 1154. Given the
Client Complaint’s appearance, contents, substance, and internal patterns, the Court has no reason
to doubt that it is what Evanston Insurance purports it to be. See Law Co., 577 F.3d at 1171; Fed.



                                                   -8-
Client Complaint’s allegations mirror the admissions from Donisthorpe’s guilty plea. See MSJ at

5 (stating this fact)(citing Client Complaint ¶¶ 30-31, at 5).19 The Client Complaint alleges that

Donisthorpe and Desert State diverted at least $4,900,000.00 from Desert State clients. See MSJ

at 5 (stating this fact)(citing Client Complaint ¶ 48, at 7).20 In addition to suing Donisthorpe and

Desert State for conversion, Desert State’s former clients also sue Donisthorpe, Desert State, and

former director and defendant Helen Bennett for negligence, breach of fiduciary duty, and

violating the New Mexico Uniform Trust Code, N.M. Stat. Ann. §§ 46A-1-01 through 46A-1-113.

See MSJ at 5 (stating this fact)(citing Client Complaint ¶¶ 151-171, at 23-25).21 The Client

Complaint also seeks disgorgement of the benefits that Donisthorpe’s ex-wife, Defendant Liane

Kerr, wrongly received as a result of Donisthorpe’s theft. See MSJ at 5 (stating this fact)(citing

Client Complaint ¶¶ 178-187, 206-213, at 26-27, 31-32).22

       The Client Complaint alleges ten claims. See Client Complaint ¶¶ 151-213, at 27-32.

Claim 1 is for negligence and gross negligence against Desert State, Donisthorpe, and Ms. Bennett.

See Client Complaint ¶¶ 151-156, at 27-28. Claim 2 alleges breach-of-fiduciary duty against

Desert State, Donisthorpe, and Ms. Bennett. See Client Complaint at 28-29. Claim 3 alleges

conversion against Desert State and Donisthorpe. See Client Complaint ¶¶ 162-166, at 28. Claim

4 alleges violations of the New Mexico Uniform Trust Code against Desert State, Donisthorpe,


R. Evid. 901(b)(4). Further, the Court it is not admitting the Client Complaint for the truth of its
allegations against Donisthorpe; it is admitting the Client Complaint to show merely that the
former Desert State clients make the allegations.
       19
            This fact is undisputed. See nn.5-7.
       20
            This fact is undisputed. See nn.5-7.
       21
            This fact is undisputed. See nn.5-7.
       22
            This fact is undisputed. See nn.5-7.



                                                   -9-
and Ms. Bennett. See Client Complaint ¶¶ 167-171, at 29. Claim 5 alleges violations of NMUPA

against Desert State, Donisthorpe, and Ms. Bennett. See Client Complaint ¶¶ 172-177, at 29-30.

Claim 6 alleges violations of the New Mexico Uniform Voidable Transactions Act, N.M. Stat.

Ann. §§ 56-10-14 through 56-10-29, against Desert State, Donisthorpe, Spectrum Capital Markets,

LLC, 23 Corazon Cattle Co., LLC,24 Corazon-Pitchford,25 Liane Kerr, and Paul A. Donisthorpe,

LLC. See Client Complaint ¶¶ 178-187, at 30-32. Finally, Claim 10 alleges unjust enrichment

against Ms. Kerr. See Client Complaint ¶¶ 205-213, at 31-32.

       2.      The Insurance Policy Between Desert State and Evanston Insurance.

       On October 10, 2016, Donisthorpe, in his capacity as Desert State’s Chief Executive

Officer, applied for professional liability insurance coverage from Evanston Insurance. See MSJ

at 5 (stating this fact)(citing Application for Specified Professions Professional Liability Insurance




       23
          Spectrum Capital Markets was an organization Donisthorpe controlled through which he
transferred Desert State client funds. See United States v. Donisthorpe, No. CR 17-3311 JB,
Information at 2, filed January 27, 2017 (Doc. 1). The Court offers this information solely as
background for the reader’s edification and does not present these facts as the truth or as facts
material to the issues in this opinion
       24
          Corazon Cattle Co., LLC, refers to Donisthorpe’s cattle company. He transferred money
from Desert State client accounts to accounts owned by Corazon Cattle. See United States v. 130
Hidden Lake Circle, Angel Fire, NM 87710, No. CIV 17-0644, First Amended Verified Complaint
for Forfeiture In Rem, filed June 20, 2017 (Doc. 5). The Court offers this information solely as
background for the reader’s edification and does not present these facts as the truth or as facts
material to the issues in this opinion
       25
          Corazon-Pitchford refers to a cattle-breeding partnership Donisthorpe started with
Darrell Pitchford; Donisthorpe funded the partnership with money from Desert State client
accounts. See Colleen Heild, Ex-business partner says Donisthorpe ‘was really slick’,
Albuquerque J., December 24, 2017, https://www.abqjournal.com/1110729/exbusiness-partner-
says-donisthorpe-was-really-slick.html. The Court offers this information solely as background
for the reader’s edification, and does not present these facts as the truth or as facts material to the
issues in this opinion




                                                - 10 -
and Service and Technical Professional Liability Insurance at 1 (dated October 10, 2016), filed

July 25, 2019 (Doc. 89-6)(“Application”)).26 In the Application, Donisthorpe answered the

following question negatively:

               Is the applicant or any principal, partner, owner, officer, director, employee,
       manager or managing member of the Applicant or any person(s) or organization(s)
       proposed for this insurance aware of any fact, circumstance, situation, incident or
       allegation of negligence or wrongdoing, which might afford grounds for any claim
       such as would fall under this proposed insurance?

MSJ at 5-6 (stating this fact)(quoting Application at 3); Bennett Response at 3.27 The Policy’s

Insuring Agreement for Professional Liability Coverage provides:



       26
          Moya objects that Desert State’s Insurance Policy and Application are inadmissible, but
he does not state why he believes these documents are inadmissible. See Moya Response at 3.
This fact is otherwise undisputed. See nn.5-7. The Court sees no reason why the Insurance Policy
is inadmissible. Moya has not given the Court any reason to question the Insurance Policy and
Application’s authenticity -- Moya has, in fact, excerpted two pages of the Insurance Policy in his
own Motion for Summary Judgment, filed July 26, 2019 (Doc. 91-4)(“Moya MSJ”). See Moya
Response at 3 n.1. Given the Client Complaint’s appearance, contents, substance, and internal
patterns, the Court has no reason to doubt that it is what Evanston Insurance purports it to be. See
Law Co., 577 F.3d at 1171; Fed. R. Evid. 901(b)(4). Second, the Court has previously held that
any “relevance argument . . . does not dispute the fact” and that “relevance is a legal argument that
is best left for the Analysis Section” of this opinion. SEC v. Goldstone, No. CIV 12-0257
JB/GBW, 2015 WL 5138242, at *27 n.95 (D.N.M. Aug. 22, 2015)(Browning, J.). Finally, these
documents raise no hearsay concerns; the Policy and Application have independent legal
significance and are not hearsay. See Cagle v. The James Street Group, 400 F. App’x 348, 356
(10th Cir. 2010)(unpublished)(rejecting an argument that the district court should not have
considered a written contract as evidence for summary judgment, because it “constituted an act of
legal significance between Norris and her attorneys, not a ‘statement’ offered for its truth” (quoting
Schindler v. Seiler, 474 F.3d 1008, 1010-11 (7th Cir. 2007))); 2 McCormick on Evid. § 249 (7th
ed.)(“When a suit is brought for breach of a written contract, no one would think to object that a
writing offered as evidence of the contract is hearsay.”).
       27
          Evanston Insurance proffered that both “Donisthorpe and DSLM” made the
representation that no insured was aware of any fact that a claim was likely. See MSJ ¶ 10, at 5.
Bennett argues that, “to the extent that Plaintiff’s allegations regarding the representations made
in the Application by Donisthorpe include the allegation that they were misrepresentations of
DSLM, Plaintiff states that the allegation is a legal conclusion to be made by the Court in the
Underlying Claim.” See Bennett Response ¶ 4, at 3. The Court agrees and has altered the proffered
fact to better reflect the record.



                                                - 11 -
               The Company shall pay on behalf of the Insured all sums in excess of the
       Deductible amount stated in Item 5.A. of the Declarations, which the Insured
       shall become legally obligated to pay as Damages as a result of a Claim first made
       against the Insured during the Policy Period or during the Extended Reporting
       Period, if exercised, and reported to the Company pursuant to the Section Claims
       A., Claims Reporting provision,

       By reason of:

               1. A Wrongful Act; or

               2. A Personal Injury;

       In the Performance of Specified Professional Services rendered or that should have
       been rendered by the Insured or by any person for whose Wrongful Act or Personal
       Injury the Insured is legally responsible,

       Provided:

              a. The entirety of such Wrongful Act(s) or Personal Injury(ies) happens
                 during the Policy Period or on or after the applicable Retroactive Date
                 stated in Item 5.A. of the Declarations and before the end of the Policy
                 Period; and

              b. Prior to the effective date of this Coverage Part the Insured had no
                 knowledge of such Wrongful Act(s) or Personal Injury(ies) or any fact,
                 circumstance, situation or incident, which may have led a reasonable
                 person in the Insured’s position to conclude that a Claim was likely.
MSJ at 7 (quoting Insurance Policy at 15).28 The Insurance Policy defines “insured” persons to

include past or current Desert State officers and directors, as well as “any past or current

employee.” Moya Response ¶ B3, at 4 (stating this fact)(quoting Insurance Policy at 14);

Combined Response at 3 (not disputing this fact). Under Exclusion P, the Insurance Policy

excludes coverage for “‘any claim . . . [b]ased upon or arising out of any conversion,

misappropriation, commingling or defalcation of any funds or property.’” MSJ at 8-9 (quoting

Insurance Policy at 20).29


       28
            This fact is undisputed. See nn.5-7.
       29
            This fact is undisputed. See nn.5-7.



                                                   - 12 -
       3.      The Investigations into Donisthorpe and Desert State.

       Evanston Insurance first received notice of circumstances likely to give rise to claims

triggering coverage in March, 2017, when Ms. Bennett reported that Donisthorpe had mismanaged

and stolen funds belonging to former Desert State clients. See Client Response ¶ 1, at 3 (stating

this fact)(citing Claim-E0400944-Note27 at 1 (dated March 29, 2017), filed July 26, 2019

(Doc. 92-1)(“Evanston Memo”)); Combined Reply ¶ III.a, at 3.30 After Evanston Insurance heard

from Ms. Bennett, Evanston Insurance first considered rescission of the Insurance Policy. See

Client Response ¶ 2, at 3 (stating this fact)(citing Evanston Memo; Deposition of Glenn Fischer

101:22-102:3 (taken June 25, 2019), filed July 26, 2019 (Doc. 92-2)(“Fischer Depo.”)); Combined

Reply ¶ III.b, at 4.31 Shortly after Evanston Insurance received Ms. Bennett’s report, Evanston

Insurance received several claims from individuals who once were Desert State’s clients that

corroborated Ms. Bennett’s report. See Client Response ¶ 3, at 3 (stating this fact)(citing Letter

from Daniel Dougherty Letter to Emily Lukes (dated June 30, 2017), filed July 26, 2019 (Doc. 92-

3); Letter from Corbin Hildebrandt to Evanston Insurance (dated May 25, 2017), filed July 26,


       30
         Evanston Insurance “disputes only the implication” that, “in March of 2017 it had actual
knowledge that Donisthorpe had mismanaged and stolen DSLM client funds,” because “the
document referenced merely confirms that such allegations were being asserted.” Combined
Reply at 3. The legal implications to be drawn from the facts are left to the Analysis section.
Evanston Insurance does not specifically controvert the fact, so the Court deems this fact
undisputed. See D.N.M.LR-Civ. 56.1(b) (“All material facts set forth in the Memorandum will be
deemed undisputed unless specifically controverted.”).
       31
         Evanston Insurance disputes this proffered fact, arguing that “the documents referenced
confirm only that after receiving notice” from Ms. Bennett of Donisthorpe’s theft, “Evanston
recognized that facts might exist to support rescission.” Combined Reply at 4. The portions of
the record both parties cite supports the former Desert State clients’ articulation of the fact. In the
Fischer’s Depo., Fischer stated that “[t]he consideration of rescission started back [when Ms.
Bennett made her report].” Fischer Depo. 102:2-3. In the Evanston Memo, on March 29, 2017,
Fischer wrote “CHECK PRIOR KNOWLEDGE AS THEFTS APPEAR TO HAVE OCCURE
[sic] OVER YEARS. RESCISSION?” Evanston Memo at 1 (capitalization in original).




                                                - 13 -
2019 (Doc. 92-4); Ayudando Guardians Inc., et al. v. Desert State Life Mgmt., et al., No. D-202-

cv-2017-03997, Complaint for Damages Due to Negligence, Gross Negligence, Breach of

Fiduciary Duty, Fraud, Employee Dishonesty, Embezzlement, Employee Misconduct, Unfair

Practices Act Violations, and Punitive Damages (Second Judicial District Court, County of

Bernalillo, State of New Mexico (filed in state court June 6, 2017), filed in federal court July 26,

2019)(Doc. 92-6)(“Ayudando Complaint”)); Combined Reply ¶ III, at 3-4 (not disputing this fact).

In addition, at least one lawsuit related to Donisthorpe’s and Desert State’s conduct was filed. See

Client Response ¶ 7, at 4 (stating this fact)(citing Ayudando Complaint); Combined Reply ¶ III,

at 3-4 (not disputing this fact).    Around the same time, Evanston Insurance hired James

H. Johansen, of Butt Thornton & Baehr P.C. to provide a coverage opinion regarding the policy

in relation to the notice of circumstances that Ms. Bennett provided, and the claims made against

its insureds. See Client Response ¶ 7, at 4 (stating this fact)(citing Fischer Depo., 87:13-88:10;

Plaintiff Evanston Insurance Company’s Second Amended Privilege Log at 3 (undated), filed July

26, 2019 (Doc. 92-7)); Combined Reply ¶ III, at 3-4 (not disputing this fact).

       Approximately one month after it hired counsel to provide it with a coverage opinion, on

July 24, 2017, Evanston Insurance sent Desert State a Notice of Nonrenewal of the Insurance

Policy. See Client Response ¶ 8, at 4 (stating this fact)(citing Notice of Nonrenewal (dated July

24, 2017), filed July 26, 2019 (Doc. 92-8)); Combined Reply ¶ III, at 3-4 (not disputing this fact).

Before issuing the Notice of Nonrenewal to Desert State, Denise Butler, a Professional Insurance

Underwriter for Markel West Insurance Services, had a discussion with a claims representative

for Evanston Insurance about rescinding the Insurance Policy. See Client Response ¶ 9, at 4

(stating this fact)(citing Deposition of Denise Butler at 51:11-18 (taken June 25, 2019), filed July




                                              - 14 -
26, 2019 (Doc. 92-9)(“Butler Depo.”)); id, at 53:18-54:25; Combined Reply ¶ III.d, at 4.32

Evanston Insurance took no action to rescind the Insurance Policy or to notify its insureds that it

was considering rescinding the policy before its June 4, 2018, letter. See Client Response ¶ 10, at

4-5 (stating that Evanston Insurance took no “timely” action to rescind its Insurance Policy or to

notify its insureds)(citing Butler Depo. 52:5-53:2);33 Combined Reply ¶ III, at 3-4 (not disputing

this fact).

        Based on the statements that Donisthorpe made at his plea hearing, Evanston Insurance

formally concluded that Donisthorpe made material misrepresentations on the Application. See

Client Response ¶ 12, at 4 (stating this fact)(citing Letter to the Acting Receiver of Desert State

Life Management (dated June 4, 2018)), filed June 26, 2019 (Doc. 92-10); Fischer Depo. at 75:24-

76:6 & 101:22-102:11); Combined Reply ¶ III, at 3-4 (not disputing this fact). Discovery also

revealed that Evanston Insurance does not have any evidence or basis to believe that any of its

insureds, aside from Donisthorpe, committed fraud or participated in Donisthorpe’s scheme. See

Client Response ¶ 14, at 4 (stating this fact)(citing Fischer Depo. at 23:12-18; 50:2-11; 103:20-

104:14); Combined Reply ¶ III, at 3-4 (not disputing this fact). Donisthorpe is the only insured



         Evanston Insurance disputes “the implication” of this fact that “prior to issuing the notice
        32

of non-renewal, Evanston believed there to be a basis to rescind the policy.” Combined Reply at
4. The legal implications to be drawn from the facts are left to the Analysis section. Evanston
Insurance does not dispute the fact. See D.N.M.LR-Civ. 56.1(b)(“All material facts set forth in
the Response will be deemed undisputed unless specifically controverted.”). Accordingly, the
Court deems the fact undisputed.
        33
         The former Desert State clients cite the Butler Depo. for the proposition that Evanston
Insurance did not act in a “timely” way to rescind the policy. Client Response at 4. Butler
mentions timelines, but not the timeliness surrounding Evanston Insurance’s rescission. The Court
modifies the Clients’ proposed fact to better reflect what the record supports -- that Evanston
Insurance did not rescind the Insurance Policy or notify its clients that it was considering doing so
until June 4, 2018. Whether the rescission is timely is a legal issue best left for the Analysis
Section.



                                               - 15 -
under the policy that Evanston Insurance believes made any material misrepresentations to

Evanston Insurance. See Client Response ¶ 16, at 4 (stating this fact)(citing Fischer Depo. at 50:2-

11; id. at 101:22-103:19); Combined Reply ¶ III, at 3-4 (not disputing this fact).

       On June 4, 2018, Evanston Insurance offered to rescind the Insurance Policy based on the

material misrepresentations made in the Application for the Insurance Policy and tendered to

Desert State the premium that Desert State paid for the Insurance Policy plus interest. See MSJ at

9 (citing Letter from James H. Johansen to the Acting Receiver of Desert State Life Management

at 2 (dated June 4, 2018), filed July 25, 2019 (Doc. 89-7)(“Letter”)).34

                                PROCEDURAL BACKGROUND
       Evanston Insurance filed its original complaint on July 10, 2018. See Complaint for

Rescission and Declaratory Judgment, filed July 10, 2018 (Doc. 1). Evanston Insurance has since

filed three amended complaints to add and drop Defendants -- most recently on February 15, 2019,

when it added Ascending Hope, LLC, CNRAG, Inc., and Decades, LLC, as Defendants and

dropped its claims against Ayudando Guardians, Inc.            See Third Amended Complaint for

Rescission and Declaratory Judgment, filed February 15, 2019 (Doc. 44)(“Third Complaint”).

Evanston Insurance seeks the Insurance Policy’s rescission in Count I of the Complaint. See Third

Complaint ¶¶ 46-55, at 10-11. In Count II, Evanston Insurance requests a declaration that it has

no duty to defend or indemnify claims arising from Donisthorpe’s actions. See Third Complaint




       34
          Evanston Insurance proffers that it rescinded the Insurance Policy on June 4, 2018. See
MSJ at 9. Ms. Bennett disputes this fact, arguing that the “Plaintiff made an offer of rescission to
DSLM on June 4, 2018 and, when it was not accepted, filed this lawsuit.” Bennett Response at 6.
In light of the Letter’s language, which states that, if Desert State’s receiver “do[es] not accept this
offer of rescission within 30 days of the date of this letter, Evanston will immediately file suit,”
the Court alters Evanston Insurance’s proposed fact to better reflect the record -- that Evanston
Insurance offered to rescind the policy on June 4, 2018.



                                                 - 16 -
¶¶ 56-59, at 10-11. Evanston Insurance now moves for summary judgment on Counts I and II.

See MSJ at 16-17.

       1.     The MSJ

       Evanston Insurance filed for summary judgment on July 25, 2019, and first argues that the

Defendants cannot meet their burden of showing that they are insured under the Insurance Policy.

See MSJ at 10-11. Evanston Insurance notes that, in New Mexico, the initial burden is on the

insured to establish coverage under insurance policies, see MSJ at 10, and that a condition

precedent to coverage under Policy Agreement is that “prior to the effective date of this Coverage

Part the Insured had no knowledge of such Wrongful act(s) or Personal Injury(ies) or any fact,

circumstance, situation, or incident, which may have led a reasonable person in the Insured’s

position to conclude that a Claim was likely,” MSJ at 11. Evanston Insurance argues that there is

no coverage under the Insurance Policy, because it

       is beyond serious debate that a fiduciary who has over the course of several years
       stolen in excess of $4 million dollars from his disabled clients was aware of
       Wrongful Acts, facts, circumstances, situations and incidents which may have led
       a reasonable person in the Insured’s position to conclude that a Claim was likely.
MSJ at 11.

       Evanston Insurance next argues that the Insurance Policy’s Exclusion P, the

misappropriation of funds exclusion, see MSJ at 12-14, bars coverage. According to Evanston

Insurance, this exclusion bars coverage for any claim “‘[b]ased upon or arising out of any

conversion, misappropriation, commingling or defalcation of any funds or property.’” MSJ at 12

(quoting Insurance Policy at 8). Evanston Insurance notes that Donisthorpe’s misappropriation is

plainly evident. See MSJ at 12. Evanston Insurance also argues that courts interpret the term

“‘arising out of’” broadly in similar insurance policies. MSJ at 13-14 (quoting Insurance Policy

at 8). In conclusion, Evanston Insurance argues that the Client Complaint asserts a conversion



                                              - 17 -
claim and that, because all other causes of action “flow from Donisthorpe’s looting of DSLM

client funds,” the Client Complaint’s claims are barred. MSJ at 14.

       Finally, Evanston Insurance argues that it is entitled to summary judgment because the

Insurance Policy is void ab initio. See MSJ at 14-16. Evanston Insurance notes that, under New

Mexico law, contracts “can be rescinded when it is discovered that during the formation of the

contract, information material to the contract was withheld or misrepresented.” MSJ at 14.

Evanston Insurance asserts that it relied on misrepresentations that Donisthorpe made in the

Application. See MSJ at 15. It points specifically to Donisthorpe indicating on the Application

that he was not aware of any fact, circumstance, situation, incident or allegation of negligence or

wrongdoing which might afford grounds for any claim. See MSJ at 15. Evanston Insurance argues

that, in light of his subsequent guilty plea, “the only possible conclusion is that Donisthorpe

withheld and/or misrepresented material facts.” MSJ at 16.

       2.      The Client Response.

       Several former Desert State clients filed a response to the MSJ on August 8, 2019. The

former clients argue first that the Court should deny Evanston Insurance’s MSJ for failure to

comply with D.N.M.L.R-Civ. 56.1(b). See Client Response at 6-7. This rule requires that motions

for summary judgment include a list of separately numbered paragraphs containing the undisputed

facts and specific evidence supporting each fact. See Client Response at 6. The former clients

argue that, because the Court has, in the past, denied a pro se plaintiff’s motion for summary

judgment because it did not follow this rule, the Court should also deny Evanston Insurance’s MSJ.

See Client Response at 7 (citing Foti v. Bernalillo Cty. New Mexico, No. CIV 14-0667 JB/SMV,

2015 WL 1640445 (D.N.M. Mar. 30, 2015)(Browning, J.)).




                                              - 18 -
       The former Desert State clients attempt to rebut Evanston Insurance’s argument that the

insured cannot establish coverage under the policy in two different ways. First, they argue that

whether the insureds have satisfied the condition precedent to coverage -- that prior to the effective

date of the Insurance Policy the insured had no knowledge of any fact, circumstance, situation or

incident, which may have led a reasonable person to conclude that a claim was likely -- is an

entirely new claim, and that, because Evanston Insurance raised the argument for the first time

after the close of discovery, the Court should reject it. See Client Response at 7. The former

clients note that the United States Court of Appeals for the Tenth Circuit considers new arguments

made in motions for summary judgment as requests to amend the complaint. See Client Response

at 7. The former clients argue that the Court must deny the condition precedent argument where

“‘a late shift in the thrust of the case will prejudice the other party in maintaining his defense upon

the merits.’” Client Response at 7-8 (quoting Evans v. McDonald’s Corp., 936 F.2d 1087, 1090-

91 (10th Cir. 1991)). The former clients apply Tenth Circuit precedent on the issue to this case

and argue that the new argument will unfairly prejudice them, because “the window of opportunity

for the parties to conduct discovery has closed, and Evanston’s attempt to raise a new claim at this

late stage of proceedings is unjustified.” Client Response at 8.

       Second, the former clients dispute the merits of Evanston Insurance’s condition precedent

argument. See Client Response at 8-10. The former clients argue that, contrary to Evanston

Insurance’s assertions, Donisthorpe was not necessarily aware that what he was doing was a

“Wrongful Act” as the Insurance Policy defines the term. See Client Response at 9. The former

clients argue that, because Evanston Insurance’s representative stated that Donisthorpe believed

he could get away with the fraud if he eventually replaced the money, Donisthorpe’s “knowledge

and intent at the time he engaged in the conduct at issue raises a question of fact that should not




                                                - 19 -
be decided at summary judgment.” Client Response at 9. Next, the former clients argue that, aside

from Donisthorpe, there is no evidence that any other insured party participated or knew of the

scheme. See Client Response at 9. The former clients say this fact is “critical,” because the

Insurance Policy “does not have any express language that allows Evanston to deny coverage to

all insureds based on fraud committed by one of them.” Client Response at 9. They argue that the

Insurance Policy also does not have language permitting Evanston Insurance to impute the fraud

of one insured to other insureds and note that this omission proved pivotal in a different case where

Evanston Insurance attempted to deny coverage based on an applicant’s fraudulent representations.

See Client Response at 10 (citing Evanston Ins. Co. v. Watts, 52 F. Supp. 3d 761, 769 (D.S.C.

2014)(Anderson, Jr., J)).

       The former clients next turn to Evanston Insurance’s argument that Exclusion P denies

coverage and argue that the Exclusion creates an ambiguity that must be resolved in favor of

coverage. See Client Response at 10-13. The former clients note that there are no provisions in

the Insurance Policy or caselaw in New Mexico explaining how to interpret “based upon or arising

out of,” Client Response at 10-11, but in New Mexico, ambiguities must be resolved in the

insured’s favor and in favor of coverage. See Client Response at 11. They argue that their claim

against Desert State under the New Mexico Unfair Trade Practices Act, N.M. Stat. Ann. §§ 57-12-1

through 57-12-24 (“NMUPA”), does not arise out of Donisthorpe’s fraud, because the claim

alleges that Desert Stated “billed for services and work as though the services were professional

and in the best interests of Plaintiffs . . . when in fact professional services were not performed

competently or not performed at all,” and because it is possible to violate the NMUPA without

committing an intentional tort, like fraud. Client Response 11-12. They similarly argue that their

claims against Ms. Bennett for negligence, gross negligence, breach of fiduciary duty, and for




                                               - 20 -
violating the Uniform Trust Code are not based upon or arise out of Donisthorpe’s actions. See

Client Response at 12. The former clients assert that, based on New Mexico caselaw which

suggests that an insured’s fraud should not void coverage for other insureds, “the exclusionary

language should only be read to bar coverage for Donisthorpe and not for other insureds.” Client

Response at 12. The former clients argue that their case is stronger, because there is no evidence

that Ms. Bennett or any other insured knew about Donisthorpe’s scheme. See Client Response at

12.

       Last, the former clients argue that insurance policy rescission is not appropriate in this case,

because Evanston Insurance delayed for too long before attempting to rescind, and because the

innocent insured doctrine prevents Donisthorpe’s conduct from voiding his co-insureds’ interests.

See Client Response at 13. In support of their timeliness argument, the former clients note that,

under New Mexico law, parties seeking to rescind contracts must promptly and immediately

exercise this right. See Client Response at 13. The former clients argue that Evanston Insurance’s

delay in seeking rescission -- six months after Donisthorpe’s guilty plea and fifteen months after

it first received notice of claims -- was neither prompt nor immediate. See Client Response at 14.

In support of their innocent insured argument, the former clients point to New Mexico caselaw

and a case from the United States Court of Appeals for the Fourth Circuit which hold that

fraudulent claims by an insurance applicant do not cancel coverage for innocent insureds. See

Client Response at 15 (citing Evanston Ins. Co. v. Agape Sr. Primary Care, Inc., 636 F. App’x

871, 876 (4th Cir. 2016)(unpublished)(per curiam); Delph v. Potomac Ins. Co., 1980-NMSC-140,

¶ 14, 620 P.2d 1282).




                                                - 21 -
       3.      The Moya Response.

       Defendant Christopher Moya, the receiver for Desert State’s receivership estate, filed a

response to the MSJ on August 8, 2019. See Moya Response at 1. Moya first argues that the Court

should deny summary judgment, because parties may not make new claims in motions for

summary judgment. See Moya Response at 5-8. Moya argues that the Third Complaint references

“solely” the condition precedent “in the context of allegations of misrepresentation by DSLM,”

and “does not instead allege DSLM’s knowledge of some wrongful act or personal injury as an

independent grounds for denial.” Moya Response at 5. Moya also asserts that this claim would

unfairly prejudice him, because discovery is complete, dispositive motions have been filed, there

is no opportunity for Desert State to either move for summary judgment on this claim or adequately

defend itself from it, and trial is scheduled soon. See Moya Response at 6.

       On this issue, Moya argues in the alternative that the Court should deny summary

judgment, because Evanston Insurance has not presented any admissible evidence that any person

had knowledge attributable to Desert State. See Moya Response at 7. Moya notes that the MSJ

merely states that “‘it is beyond serious debate’ that a ‘fiduciary’ had knowledge of ‘Wrongful

Acts, facts, circumstances, situations and incidents which may [have] led a reasonable person in

the Insured’s position to conclude that a claim was likely.’” Moya Response at 7 (quoting MSJ at

11). Further, Moya argues that, to the extent that Evanston Insurance is referring to Donisthorpe’s

knowledge here, Donisthorpe’s actions were criminal, not covered, and thus not likely to result in

a claim. See Moya Response at 7. Moya bolsters his argument by pointing to New Mexico

insurance caselaw’s doctrine of reasonable expectations, which suggests that courts should

interpret an insurance policy in the same way a hypothetical reasonable insured would. See Moya

Response at 8. Moya argues that, with this reading, the “provision would warrant that some




                                              - 22 -
knowledge other than this criminal activity was known -- and not necessarily by Mr. Donisthorpe.

DSLM can only speculate on this point, and Evanston cannot fairly demand DSLM to do so in

defense of this motion.” Moya Response at 8.

       Moya next argues that, contrary to Evanston Insurance’s assertions, Desert State’s claims

arise from wrongful acts on the insureds’ part. See Moya Response 9-11. He states that the

Insurance Policy defines “wrongful act” as a “negligent act, error or omission in Specified

Professional Services.” Moya Response at 9. Moya says that it is undisputed that Donisthorpe’s

actions were not wrongful acts under the Insurance Policy, because they were intentional and

criminal rather than negligent. See Moya Response at 9. Moya argues that, while claims based

on Donisthorpe’s actions are excluded from coverage, the Insurance Policy does cover the acts of

others at Desert State. See Moya Response at 10. Moya argues: “But for the errors and omissions

of [Ms. Bennett, Tom Rutherford, and Judy Mahar],” “some, if not all, of the losses now claimed

by DSLM could have been avoided.” Moya Response at 10. These individuals did not act

intentionally, and Evanston Insurance, he argues, has not found any evidence that any other insured

acted willfully, intentionally, or deliberately. Moya Response at 11. Any further limitation of

fault, Moya asserts, is a factual issue that the Court may not decide at this litigation stage.

       Finally, Moya argues that the Court should deny summary judgment for Evanston

Insurance with respect to its reliance on the Application’s misrepresentations for two reasons.

First, Moya directs the Court to N.M. Stat. Ann. § 59A-18-11(A), which states: “The insured shall

not be bound by any statement made in an application for a policy unless a copy of such application

is attached to or endorsed on the policy when issued as part thereof.” Moya Response at 11. Moya

then points to examples in other states where courts have interpreted similar laws strictly against

insurers and asserts that the insurance broker which Evanston Insurance used did not attach a copy




                                                - 23 -
of Donisthorpe’s Application to the issued policy. See Moya Response at 12. Second, Moya

argues that, because Evanston Insurance has not offered any evidence that the misrepresentations

in Desert State’s Application were material, Evanston Insurance cannot win rescission at summary

judgment based on material misrepresentations. See Moya Response at 13.

       4.      The Bennett Response.

       Ms. Bennett, a former Desert State director, filed a response to the MSJ on August 8, 2019.

She first argues that the Court should deny summary judgment for Evanston Insurance’s claims

regarding the Application’s materially false representations, because Evanston Insurance’s delay

bars rescission, and Ms. Bennett is an innocent insured. See Bennett Response at 5. Ms. Bennett

adopts the arguments made in the Former Clients of Desert State Life Management’s Motion for

Summary Judgment for Rescission and Declaratory Judgment and Memorandum in Support

Thereof, filed July 26, 2019 (Doc. 92)(“Client MSJ”), regarding both Evanston Insurance’s delay

in seeking rescission and the innocent insured doctrine. See Bennett Response at 6. On the

innocent insured doctrine, Ms. Bennett adds only that, because the adverse interest exception

prevents imputing an agent’s knowledge to the principal when the agent acts solely for his own

benefit and against the principal’s interest, Donisthorpe’s knowledge should not be imputed to

Desert State or to any other insured party. See Bennett Response at 6-7.

       Ms. Bennett next disputes Evanston Insurance’s assertion that Exclusion P bars her

defense. See Bennett Response at 7. She states that some of the claims against her are “negligence

and negligent supervision claims.” Bennett Response at 10. Ms. Bennett cites three New York

cases suggesting that there is a duty to defend in similar situations where the underlying complaint

alleges negligence or negligent supervision. See Bennett Response at 10-11 (discussing Watkins

Glen Cent. Sch. Dist. V. Nat’l Union Fire Ins. Co., 286 A.D. 2d 48, 732 N.Y.S. 2d 70 (N.Y. App.




                                               - 24 -
Div. 2001); Murphy v. Nutmeg Ins. Co., 5 A.D.3d 358, 360, 773 N.Y.S. 2d 413 (N.Y. App. Div.

2004); Gladstein & Isaac v. Phila. Indem. Ins. Co., 82 A.D.3d 468, 468, 918 N.Y.S. 2d 92 (N.Y.

App. Div. 2001)).

       Ms. Bennett furthers disputes Evanston Insurance’s Exclusion P argument by analyzing

the Insurance Policy’s language. See Bennett Response at 12-16. She cites several New Mexico

canons of insurance contract construction requiring, among other things, that ambiguities in

insurance policies be construed against insurers, exclusionary clauses be narrowly construed, and

coverage clauses be broadly construed. See Bennett Response at 8 (citing Sanchez v. Herrera,

1989-NMSC-073, ¶ 2, 783 P.2d 465, 469; Morton v. Great Am. Ins. Co., 1966-NMSC-206, ¶ 9,

419 P.2d 239; Knowles v. United States Auto. Ass’n, 1992-NMSC-030, ¶ 7, 832 P.2d 394, 396;

United Nuclear Corp v. Allstate Ins. Co., 2012-NMSC-032, ¶ 15, 285 P.3d 644, 649). She then

argues that Exclusion J and Exclusion P of the Evanston Insurance policy create an ambiguity that

the Court must resolve in favor of coverage. See Bennett Response at 9. Exclusion J, she notes,

is written more broadly to exclude claims “based upon or arising out of, or in any way involving”

the underlying bad conduct. Bennett Response at 12. She also notes that there is an exception to

Exclusion J that adds back coverage for claims based on vicarious liability for “the conduct of

another insured that constitutes a willful violation of any Statutes or Regulation.” Bennett

Response at 12-13. Bennett argues that this Exclusion expressly anticipates that some insureds

may be held vicariously liable for other insureds’ misconduct and restores coverage for them. See

Bennett Response at 13. She argues that “the existence of these two provisions in the same

insuring agreement applicable to the same claims made by Former DSLM clients, one of which

provides coverage while the other excludes it, creates an ambiguity in the policy which must be

read in favor of coverage for Bennett.” Bennett Response at 14. Ms. Bennett argues that




                                             - 25 -
Exclusion J’s language suggests that it is a “specific provision which overrides the general

provision of Exclusion P,” and that “[a]ny other interpretation would render the Exclusion J

exception meaningless and contrary to settled principles of insurance policy interpretation.”

Bennett Response at 14. She supports her argument by asserting that this interpretation “accords

with the reasonable expectations of the ordinary person,” by reiterating that Exclusion P is

ambiguous when read cumulatively with Exclusion J, and that Evanston Insurance has never

alleged that she engaged in any knowing or criminal behavior. See Bennett Response at 15-16.

       5.      The Reply to Ms. Bennett.

       Evanston Insurance filed a response to Ms. Bennett on August 22, 2019, and argued, first,

that agency law’s adverse interest exception does not apply to this case. See Reply to Ms. Bennett

at 5-8. Evanston Insurance notes that courts using the adverse interest exception to prevent

insurance policy rescissions do so only in cases of fidelity insurance policies -- and this Insurance

Policy is not a fidelity policy. See Reply to Ms. Bennett at 5. In further support of its argument,

Evanston Insurance directs the Court to a case from the United States Court of Appeals for the

Second Circuit, which rejected a similar argument to Ms. Bennett’s, because “[a] principal may

not disavow the act of an agent while simultaneously taking advantage of the benefits of the

fraudulently procured bargain.” Reply to Ms. Bennett at 6 (quoting Pereira v. Aetna Cas. & Sur.

Co., 186 F.3d 196, 207-08 (2d Cir. 1999), and citing Restatement (Second) of Agency § 282 cmt.

h)). Finally, Evanston Insurance notes that the policy contains a clear, unambiguous imputation

clause that provides that Donisthorpe’s statements in the Application are imputed to all insureds.

See Reply to Ms. Bennett at 8.

       Next, Evanston Insurance argues that the Insurance Policy’s Exclusion J and Exclusion P

do not create ambiguities. In regard to Exclusion P, Evanston Insurance argues that courts “across




                                               - 26 -
the country have overwhelmingly found that such exclusions apply to both intentional and

negligent conduct,” and directs the Court to several such cases. Reply to Ms. Bennett at 9-10.

       Last, Evanston Insurance argues that exceptions to policy exclusions like the one in

Exclusion J do “not create coverage nor modify a separate stand-alone exclusion barring

coverage.” Reply to Ms. Bennett at 11. Further, Evanston Insurance argues that the Insurance

Policy is not “rendered ambiguous simply because there is some overlap in two policy exclusions.”

Reply to Ms. Bennett at 12.

       6.      The Combined Reply.

       Evanston Insurance filed a joint reply to Desert State’s former clients and to Moya on

August 23, 2019. Evanston Insurance first apologizes for failing to adhere to D.N.M.LR-Civ.

56.1(b), but noted that its evidence was either the Insurance Policy or public records. See

Combined Reply at 6. It argues that denying its motion for failing to adhere to D.N.M.LR-Civ.

56.1(b) “would exalt form over substance.” Combined Reply at 6.

       Evanston Insurance next dives into the substantive arguments. In response to Moya and

the former clients’ arguments about making a new claim, Evanston Insurance notes that its

“original complaint and every subsequent amended complaint not only quoted the full text of the

condition precedent but also asserted that the failure to satisfy the condition barred coverage” and

argues that its briefs satisfied the notice pleading requirement. Combined Reply at 7.

       Evanston Insurance then advances its argument that, because Donisthorpe had knowledge

of circumstances that could give rise to claims, the other insureds cannot meet their burden of

establishing coverage under the second condition precedent. See Combined Reply at 11. It first

notes that the Insurance Policy’s definition of “insured” includes “[a]ny past or current principal,

partner, officer, director, trustee or shareholder of the Named Insured . . . solely while acting on




                                               - 27 -
behalf of the Named Insured and within the scope of their duties.” Combined Reply at 8. Evanston

Insurance argues that, because of the word “any” in the definition, Donisthorpe’s knowledge is

imputed to the rest of the insureds. See Combined Reply at 8-9. It then argues that Moya’s and

the former clients’ argument that Donisthorpe had no knowledge of “Wrongful Acts” under the

policy “strains credulity,” and “ignores the common-sense conclusion” that, because Donisthorpe

was aware of his embezzlement, his colleagues were negligent in failing to discover it or

implement preventative controls. Combined Reply at 9. Of Donisthorpe’s knowledge, Evanston

Insurance says that a “reasonable person” aware of the same circumstances “would conclude that

a Claim was likely,” and directs the Court to Tenth Circuit precedent suggesting that the insureds’

subjective belief is irrelevant. Combined Reply at 10-11 (citing Cohen-Esrey Real Estate Servs.

v. Twin City Fire Ins. Co., 636 F.3d 1300, 1303, 1304 (10th Cir. 2011)). Evanston Insurance

concludes its Reply by arguing that the term “arising out of” in Exclusion P is not ambiguous, and

that “it is beyond reasonable debate” that the underlying claims arise out of Donisthorpe’s illegal

commingling and misappropriation. Combined Reply at 12.

       7.      The Sept. 5, 2019, Hearing.

       The Court held a hearing on the MSJ and other motions on September 5, 2019. See Clerk’s

Minutes at 1, filed September 5, 2019 (Doc. 127). The Court quickly turned to the MSJ and

suggested that all parties address the MSJ’s three arguments sequentially. See Transcript of

Motion Hearing at 4:3-20 (Court)(taken September 5, 2019), filed October 3, 2019

(Doc. 139)(“Tr.”). The Court then allowed Evanston Insurance to make an opening statement.

See Tr. at 4:20-22 (Court).




                                              - 28 -
               a.      Argument Regarding the Policy’s Condition Precedent to Coverage.

       Evanston Insurance began argument on the MSJ by discussing the Insurance Policy’s

second condition precedent to coverage, which conditions coverage on the insured having no

knowledge of wrongful acts that are likely to lead to a claim. See Tr. at 5:16-6:16 (Borders). After

the Court asked Evanston Insurance how it could show that at least some of the insureds did not

have knowledge, see Tr. at 6:4-7 (Court), Evanston Insurance argued that the definition of

“insured” suggests that it means “any insured,” which distinguishes it from innocent insured cases,

Tr. at 6:8-7:6 (Borders). Evanston Insurance then cited Miller v. Monumental Life Ins. Co., 761

F. Supp. 2d 1123 (D.N.M. 2009)(Browning, J.), for the proposition that excluding language in an

insuring agreement does not shift the burden of establishing coverage to the insurance company.

See Tr. at 7:7-8:8 (Borders). It then argued that Donisthorpe cannot show that he did not know

about circumstances likely to lead to claims under the Insurance Policy, see Tr. at 8:20-9:6

(Borders), and directed the Court to Copeland-Williams, for further proof, see Tr. at 9:7-18

(Borders).

       Moya then argued in opposition to Evanston Insurance’s position. See Tr. at 10:20-25

(Court, Rubin). Moya first argued that “the so-called condition precedent” is a new argument. Tr.

at 11:6-7 (Rubin). See Tr. at 11:4-12:10 (Rubin). He noted that “there was mention of negligence

in the application, not in the policy,” and that the Court cannot conflate the two documents. Tr. at

16:3-4 (Rubin). After the Court asked about the Insurance Policy’s language, see Tr. at 12:19-21

(Court), Moya stated that there are not enough facts before the Court to decide who had what

knowledge, see Tr. at 13:6-8. Moya then cited Redux, Ltd. v. Commercial Union Insurance Co.,

1995 WL 88251 (D. Kan. Feb. 7, 1995)(Lungstrum, J.), to argue that, under the Insurance Policy’s




                                               - 29 -
language, the burden to show knowledge shifts to the insurance company. See Tr. at 13:23-14:23

(Rubin).

       Ms. Bennett then argued in response to Evanston Insurance. See Tr. at 16:17-18 (Court,

Sanders). She first read the Insurance Policy’s definition of “insured” to the Court. See Tr. at

16:22-17:15 (Sanders). Pressed on how Evanston Insurance’s arguments fail, Ms. Bennett pointed

to the phrase “[t]he Company shall pay on behalf of the Insured . . . ” in the Insuring Agreement’s

first line as evidence that the Court should not read “the Insured” as “any Insured.” Tr. at 18:8-

20:8 (Sanders, Court). Ms. Bennett then noted that Exclusion J uses both “the Insured” and “any

Insured,” which she argued is evidence that “every time the word ‘insured’ is used in the policy,

it doesn’t mean everybody all together.” Tr. at 20:25-21:7 (Sanders). In response to a question

from the Court about cases supporting and opposing her reading of “insured,” Ms. Bennett stated

that cases involving a duty of good faith and fair dealing support her reading, and that she does not

recall seeing any supporting Evanston Insurance’s reading. See Tr. at 22:3-23:10 (Sanders).

       The former Desert State clients then argued in response to Evanston Insurance. See Tr. at

24:3-4 (Court, Davis). The former clients first argued that the Court should dismiss the motion

for failing to follow D.N.M.LR-Civ. 56.1(b). See Tr. at 23:5-25:21 (Davis). On “the actual

dispute,” Tr. at 25:23 (Davis), the former clients argued that Evanston Insurance is presenting a

new claim, because Evanston Insurance never took the position that Insurance Policy creates a

condition precedent. Tr. at 25:22-26:10 (Davis). They noted that the Insurance Policy explicitly

states certain conditions precedent to coverage and thus “Evanston clearly knows how to create a

condition precedent to coverage if they wanted to do so.” Tr. at 26:11-13 (Davis). After expressing

agreement with the other Defendants’ arguments on this subject, the former clients then argued

that the innocent insured doctrine should apply to this situation for public policy reasons, because




                                               - 30 -
other courts have applied the doctrine in similar circumstances with ambiguous insurance policies.

See Tr. at 26:25-27:16 (Davis). The former clients cited Stettin v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Pa., 861 F.3d 1335 (11th Cir. 2017), as the case most supportive of their argument.

See Tr. at 27:17-28:17 (Court, Davis).

       Evanston Insurance then rebutted the responses of Moya, Bennett, and the former Desert

State clients. See Tr. at 28:22 (Borders). Evanston Insurance first discussed two cases that it said

supported its interpretation of the Policy. See Tr. at 29:13-30:16 (Borders)(citing Copeland-

Williams and Am. Nat’l Prop. & Cas. Co. v. Clendenen, 238 W. Va. 249, 264 n.12 (W. Va.

2016))(Borders). The Court asked when the Insurance Policy would ever pay off if Evanston

Insurance’s reading is correct, see Tr. at 31:6-8 (Court), and Evanston Insurance stated it would

pay off “all the time,” because, although the Insurance Policy does not cover theft, like a fidelity

policy, it covers negligent investments. Tr. at 31:9 (Borders). See Tr. at 31:10-32:10 (Borders).

As to Exclusion J’s language, Evanston Insurance argued that its choice of words “distinguish that

for purposes of criminal or intentional wrongful acts that one insured’s conduct isn’t going to be

imputed to another[.]” Tr. at 33:7-9. In rebutting Moya’s argument that there are not enough facts

regarding the insureds’ knowledge to support summary judgment, Evanston Insurance cited

Thames v. Evanston Ins. Co., Case No. 13-CV-425-PJC, 2015 WL 7272214 (N.D. Okla. Nov. 17,

2015)(Clear, Mag. J.), to show that, comparatively, the parties have more than enough information

about Doninsthorpe’s knowledge. See Tr. at 32:24-33:24 (Borders). Evanston Insurance then

apologized for not numbering its facts, but noted that all “were either a matter of public record and

I believe one letter that one of the other parties submitted in their evidence.” Tr. at 34:3-6. It then

stated that its argument on the condition precedent to coverage was not new, but that the briefing

“was clear from the get-go that this is one of the bases for denial of coverage.” Tr. at 35:12-14.




                                                - 31 -
Next, Evanston Insurance distinguished the cases Moya cites regarding the burden of proof. See

Tr. at 36:23-37:15 (Borders). Finally, Evanston Insurance argued that the innocent insured

doctrine is largely specific to arson and does not apply to unambiguous insurance policies. See

Tr. at 37:16-38:9 (Borders).

               b. Argument Regarding Exclusion P’s Applicability.

       Evanston Insurance then turned to its argument that Exclusion P bars coverage under the

Policy. See Tr. at 38:18 (Borders). It argued that the Insurance Policy is not ambiguous and that

“courts across the country reading this exact same language” have agreed that the language is not

ambiguous. Tr. at 39:5-6 (Borders). Evanston Insurance then discussed these cases. See Tr. at

39:7-44:2 (Borders)(discussing BancInsure, Inc. v. F.D.I.C., 796 F.3d 1226, 1239 (10th Cir. 2015);

Am. Nat’l Prop. & Cas. Co. v. United Specialty Ins. Co., 592 F. App’x 730 (10th Cir.

2014)(unpublished)35; Bethel v. Darwin Select Ins. Co., 735 F.3d 1035 (8th Cir. 2013); Murray v.

Greenwich Ins. Co., 533 F.3d 644 (8th Cir. 2008); Johnson v. Atl. Cas. Ins. Co., No. 13-CV-1002S,

2015 WL 5021953 (W.D.N.Y. Aug. 24, 2015)(Skretny, J.); Nationwide Mut. Ins. Co. v. The


       35
          American Nat’l Prop. & Cas. Co. v. United Specialty Ins. Co. is an unpublished opinion,
but the Court can rely on an unpublished opinion to the extent its reasoned analysis is persuasive
in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished decisions are not precedential, but
may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent . . . . And we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow a
       citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court finds that Am. Nat’l
Prop. & Cas. Co. v. United Specialty Ins. Co., Mount Vernon Fire Ins. Co. v. Okmulgee Inn
Venture, LLC, 451 F. App’x 745, 749 (10th Cir. 2011), and Cagle v. The James Street Group, 400
F. App’x 348, 356 (10th Cir. 2010), have persuasive value with respect to a material issue, and
will assist the Court in its disposition of this Memorandum Opinion and Order.



                                              - 32 -
Overlook, LLC, 785 F. Supp. 2d 502 (E.D. Va. 2011)(Davis, J.); and Am. Family Mut. Ins. Co. v.

Am. Girl, Inc., 673 N.W. 2d 65 (2004)).

       Moya responded to Evanston Insurance by first arguing that the Court does not have

sufficient facts before it to decide the issue on summary judgment. See Tr. at 44:16-45:15 (Rubin).

After conceding that Donisthorpe’s plea agreement and plea colloquy were under oath, see Tr. at

46:5-7 (Rubin), Moya argued that his submitted affidavit nevertheless creates factual disputes, see

Tr. at 46:11-20.

       Ms. Bennett responded to Evanston Insurance by discussing the adverse interest exception.

See Tr. at 47:1-11. Ms. Bennett argued that Donisthorpe’s actions “were certainly for his own

benefit” and “not for the benefit of DSLM,” because lying on the insurance Application “would

be leading DSLM to a result of having no insurance.” Tr. at 48:3-9 (Sanders). Ms. Bennett further

argued that Exclusion P does not apply to her, because “Evanston has not fulfilled its burden of

proof to justify summary judgment being granted pursuant to Exclusion P because there are no

facts presented to the Court that she herself has engaged in any conversion, misappropriation,

commingling, or the defalcation of funds or property.” Tr. at 48:25-49:5 (Sanders). She then

argued that Exclusion P is ambiguous when read next to Exclusion J. See Tr. at 50:2-51:3

(Sanders). In response to the Court, Bennett cited Watkins Glen Central School District v. National

Union Fire Insurance Co., and Murphy v. Nutmeg Insurance Co., as cases that courts decided

differently than the many cases Evanston Insurance cite. See Tr. at 51:25-53:17 (Sanders). Ms.

Bennett concluded by arguing that the claims against her do not arise from “any alleged

commingling,” Tr. at 53:17 (Sanders), and that New Mexico principles of insurance contract

interpretation require Courts to read coverage provisions broadly and exclusion provisions

narrowly, see Tr. at 53:18-54:1 (Sanders).




                                              - 33 -
       The former clients began their response to Evanston Insurance by joining Moya and Ms.

Bennett’s arguments. See Tr. at 54:9-10 (Davis). Next, the former clients argued that “the facts

before the Court do not allow that sort of imputation of wrongdoing from Mr. Donisthorpe to the

other insureds under the policy.” Tr. at 55:7-9 (Davis). They pointed to Evanston Insurance’s

concession in its MSJ that there are no New Mexico cases interpreting the phrase “based upon or

arising out of,” and argued that, as a result, the language “must be construed here and it must be

construed in favor of the coverage and in favor of the insureds.” Tr. at 56:4-6 (Davis).

       Evanston Insurance responded first to Ms. Bennett, and it argued that the cases that she

cites are inapposite, because they interpret different policy exclusions. See Tr. at 56:15-57:4

(Borders). Evanston Insurance then cited Northland Ins. Co. v. Stewart Title & Guar. Co., 327

F.3d 448, 451 (6th Cir. 2003), as a more applicable case, see Tr. at 57:4-58:10 (Borders), and it

argued that the negligence claims against Ms. Bennett arise from Donisthorpe’s commingling, see

Tr. at 58:11-59:2 (Borders). Evanston Insurance then argued that Ms. Bennett’s adverse interest

exception argument does not address its argument concerning Exclusion P. See Tr. at 59:3-59:16

(Borders). On the Moya Affidavit, Evanston Insurance argued that it stated legal conclusions and

that it would soon move to strike it. See Tr. at 59:22-60:8 (Borders). Evanston Insurance

concluded its argument on this topic by clarifying that, while no New Mexico court had interpreted

“arising out of” or “based upon” in the context of a similar exclusion, the Tenth Circuit had

discussed what the language meant in other circumstances, and the Court should follow its

guidance. See Tr. at 60:20-61:14 (Borders).

               c.     Argument Regarding the Timeliness of Rescission.

       Evanston Insurance then addressed its third argument: that the policy is void ab initio,

because Donisthorpe made misrepresentations in the Application. See Tr. at 61:17. It began by




                                              - 34 -
arguing that the innocent insured doctrine does not apply here, because the Insurance Policy has

language that imputes one insured’s knowledge to others. See Tr. at 61:17-62:16 (Borders). It

then discussed the application attachment process it generally follows and noted that Desert State’s

agent failed to attach a copy of the application. See Tr. at 62:17-63:7 (Borders). Evanston

Insurance argued that, because the fault is Desert State’s, the Defendants’ attachment arguments

are “simply a red herring.” Tr. at 64:15 (Borders). Evanston Insurance next discussed the

timeliness of its decision to rescind, and it first argued that it could not rescind based merely on

allegations of wrongdoing. See Tr. at 64:16-24 (Borders). Evanston Insurance stated that it first

learned of Donisthorpe’s misrepresentation “in December of . . . 2017.” Tr. at 64:4 (Borders). It

then noted that, under New Mexico law, a party asserting waiver has the burden of establishing it,

and that courts “should not infer waiver from doubtful or dubious acts.” Tr. at 65:20-21 (Borders).

Evanston Insurance argued that the two cases on which the former Desert State clients rely did not

support a rescission waiver here, because “we took no action that would give anyone a clear

indication that we intended to waive our policy defenses,” and because “we tendered the

consideration.” Tr. at 67:3-5 (Borders); id. at 67:11-12 (Borders). Next, it argued that “the only

other argument they can possibly have” is that Evanston Insurance is estopped from rescinding the

policy, Tr. at 67:14-15 (Borders), and that law from New Mexico and other states in the Tenth

Circuit do not permit creating coverage by estoppel, see Tr. at 67:16-68:13 (Borders). Evanston

Insurance argued that courts apply the adverse interest exception only in cases where theft or

embezzlement is the risk against which the Insurance Policy insures. See Tr. at 69:14-70:13 (citing

Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155 (W.D. La. Aug. 2,

2016)(Foote, J.)). Further, Evanston Insurance cited Pereira v. Aetna Cas. & Sur. Co., 186 F.3d

196, for the holding that a “principal may not disavow an act of an agent while simultaneously




                                               - 35 -
taking advantage of the benefits of the fraudulently procured bargain.”              Tr. at 72:5-8

(Borders)(quoting 186 F.3d at 208). Evanston Insurance concluded by citing Bird v. Penn. Cent.

Co., 341 F. Supp 291 (E.D. Pa. 1972)(Lord, III, C.J.), for the same holding. See Tr. at 72:25-73:7

(Borders).

       Moya responded first by arguing that, while the New Mexico law governing attachment of

insurance policies is ambiguous, it applies to Evanston Insurance, and Evanston Insurance never

supplied a copy of the Insurance Policy. See Tr. at 74:9-74:20 (Rubin). Moya then argued that

the Insurance Policy was a new policy rather than a renewal and that the Court should “look at

substance over form on that point.” Tr. at 75:11-12 (Rubin). Moya concluded by reiterating that

there are no facts on the record showing that there was any misrepresentation on the Application.

See Tr. at 75:13-76:2 (Rubin).

       Ms. Bennett first apologized for discussing the adverse interest exception earlier in the

hearing and said that the arguments she raised earlier applies here. See Tr. at 76:24-77:5 (Sanders).

Ms. Bennett then directed the Court to Everest National Insurance Co. v. Tri-State Bancshares,

Inc., 2016 WL 5062155, and BancInsure, Inc. v. F.D.I.C., 796 F.3d at 1239, which held that the

adverse interest exception applied against an insurance company’s claim for rescission. See Tr. at

77:6-78:18 (Sanders). Bennett then noted that the cited case was decided in part on public policy

grounds and predicted that New Mexico’s public policy would allow the adverse interest exception

to apply here. See Tr. at 78:19-79:8 (Sanders). Next, Ms. Bennett argued that Evanston Insurance

would still be attempting to rescind the contract if Ms. Bennett, rather than Donisthorpe, had filled

out the Application and that “the Court should not condone that kind of an argument.” Tr. at 80:5-

7 (Sanders). Finally, Ms. Bennett cited Puget Sound National Bank v. St. Paul Fire and Marine




                                               - 36 -
Insurance Co., 645 P.2d 1122 (Wash. Ct. App. 1982), where an insured successfully asserted the

adverse interest exception against the insurer. See Tr. at 80:8-16 (Sanders).

       The former clients began by clarifying that they are not attempting to seek a waiver to

create coverage. See Tr. at 80:24-81:5 (Davis). They then provided a timeline, based on facts

learned from discovery, that describes when Evanston Insurance learned about Donisthorpe’s

fraud. See Tr. at 81:17-83:5 (Davis). After discussing Evanston Insurance’s “cavalier attitude

toward their discovery obligations,” Tr. at 83:23-24 (Davis), and the Court’s comments at the

February Motion to Dismiss hearing, see Tr. at 84:8-19 (Davis), the former clients argued that the

record became worse for the plaintiff during discovery, see Tr. at 84:20-85:18 (Davis). The former

clients then turned to N.M. Stat. Ann. § 59A-18-11 and argued that the statute’s first sentence

concerns when an Application’s statement binds an insured, while the statute’s second two

sentences discuss whether the application itself is admissible. See Tr. at 86:1-87:7 (Davis). Desert

State’s former clients concluded by arguing that the insurance application was not admissible

under the law. See Tr. at 87:8-20 (Davis).

       The Court then allowed Evanston Insurance to make any final argument. See Tr. at 87:23-

25 (Court). Evanston Insurance began by stating that Donisthorpe “certainly” had knowledge

about his lie on the application. Tr. at 88:17 (Borders). It then stated that New Mexico law allows

for rescission regardless whether a misrepresentation is innocent. See Tr. at 88:19-89:7 (Borders).

Evanston Insurance next argued that the public policy considerations Ms. Bennett discussed apply

to fidelity coverage for embezzlement and not to the Insurance Policy here. See Tr. at 89:8-85:2

(Borders). It then stated that the Insurance Policy’s language is unambiguous: the representations

of Donisthorpe are Ms. Bennett’s representations too, regardless whether she read it. See Tr. 85:3-

90:1 (Borders).     Evanston Insurance concluded the hearing by expressing sympathy for




                                               - 37 -
Donisthorpe’s fraud’s victims but stated that “the type of insurance coverage that was provided

by this policy doesn’t cover” their claims. Tr. at 90:20-21 (Borders).

                        LAW REGARDING SUMMARY JUDGMENT
       Rule 56(a) of the Federal Rules of Civil Procedure states: “The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The movant bears the

initial burden of ‘show[ing] that there is an absence of evidence to support the nonmoving party’s

case.’” Herrera v. Santa Fe Pub. Sch., 956 F. Supp. 2d 1191, 1221 (D.N.M. 2013)(Browning, J.)

(quoting Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991)(alteration

in Herrera v. Santa Fe Pub. Sch.)).         See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986)(“Celotex”).

       Before the court can rule on a party’s motion for summary judgment, the moving
       party must satisfy its burden of production in one of two ways: by putting evidence
       into the record that affirmatively disproves an element of the nonmoving party’s
       case, or by directing the court’s attention to the fact that the non-moving party lacks
       evidence on an element of its claim, “since a complete failure of proof concerning
       an essential element of the nonmoving party’s case necessarily renders all other
       facts immaterial.” Celotex, 477 U.S. at 323-25. On those issues for which it bears
       the burden of proof at trial, the nonmovant “must go beyond the pleadings and
       designate specific facts to make a showing sufficient to establish the existence of
       an element essential to his case in order to survive summary judgment.” Cardoso
       v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)(internal quotations and brackets
       omitted).

Plustwik v. Voss of Nor. ASA, No. 2:11CV00757 DS, 2013 WL 1945082, at *1 (D. Utah May 9,

2013)(Sam, J.)(emphasis added). “If the moving party will bear the burden of persuasion at trial,

that party must support its motion with credible evidence -- using any of the materials specified in

Rule 56(c) -- that would entitle it to a directed verdict if not controverted at trial.” Celotex, 477




                                               - 38 -
U.S. at 331 (Brennan, J., dissenting)(emphasis in original).36 Once the movant meets this burden,

rule 56 requires the nonmoving party to designate specific facts showing that there is a genuine

issue for trial. See Celotex, 477 U.S. at 324; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986)(“Liberty Lobby”). In American Mechanical Solutions, LLC v. Northland Piping, Inc., 184

F. Supp. 3d 1030 (D.N.M. 2016)(Browning, J.), the Court granted summary judgment for the

defendant when the plaintiff did not offer expert evidence supporting causation or proximate

causation in its breach-of-contract or breach-of-the-implied-warranty-of-merchantability claims.

See 184 F. Supp. 3d at 1075-78. The Court reasoned that the plaintiff could prove neither the

breach-of-contract claim’s causation requirement nor the breach-of-the-implied-warranty-of-

merchantability claim’s proximate-causation requirement with mere common knowledge, and so

New Mexico law required that the plaintiff bolster its arguments with expert testimony, which the

plaintiff had not provided. See 184 F. Supp. 3d at 1067, 1073, 1075, 1079. The Court determined

that, without the requisite evidence, the plaintiff failed to prove “an essential element of the

nonmoving party’s case,” rendering “all other facts immaterial.” 184 F. Supp. 3d at 1075 (internal

quotation marks omitted)(quoting Plustwik v. Voss of Nor. ASA, 2013 WL 1945082, at *1). Thus,

if a plaintiff has the burden of proof, and the plaintiff has no competent evidence, the defendant

may move, without any competent evidence itself, past the plaintiff’s lack of competent evidence,

and secure summary judgment. See, e.g., Celotex, 477 U.S. at 323-25 (providing that summary

judgment is proper where a plaintiff lacks evidence on an essential element of its case); Am. Mech.



       36
         Although the Honorable William J. Brennan, Jr., then-Associate Justice of the Supreme
Court, dissented in Celotex, this sentence is widely understood to be an accurate statement of the
law. See 10A Charles Allen Wright & Arthur R. Miller, Federal Practice and Procedure § 2727,
at 470 (3d ed. 1998)(“Although the Court issued a five-to-four decision, the majority and dissent
both agreed as to how the summary-judgment burden of proof operates; they disagreed as to how
the standard was applied to the facts of the case.”).



                                              - 39 -
Sols., LLC v. Northland Piping, Inc., 184 F. Supp. 3d at 1075 (granting summary judgment

because plaintiff lacked evidence on causation); Morales v. E.D. Entyre & Co., 382 F. Supp. 2d

1252, 1272 (D.N.M. 2005)(Browning, J.)(granting summary judgment because plaintiff lacked

competent evidence that defendants defectively manufactured an oil distributor). A conclusory

assertion that the plaintiff lacks evidence is insufficient, however, to secure summary judgment;

the defendant must make some evidentiary showing that the plaintiff lacks competent evidence.

See Halley v. Huckaby, 902 F.3d 1136, 1143 (10th Cir. 2018)(stating that summary judgment may

be warranted if the movant notes a lack of evidence for an essential element of the claim). See

also 11 James Wm. Moore et al., Moore’s Federal Practice § 56.40[1][b][iv], at 56-109 to -111 (3d

ed. 2018).

       The party opposing a motion for summary judgment must “set forth specific facts showing

that there is a genuine issue for trial as to those dispositive matters for which it carries the burden

of proof.” Applied Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

1990). See Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993)(“However, the nonmoving

party may not rest on its pleadings but must set forth specific facts showing that there is a genuine

issue for trial as to those dispositive matters for which it carries the burden of proof.” (internal

quotation marks omitted)). Rule 56(c)(1) provides: “A party asserting that a fact . . . is genuinely

disputed must support the assertion by . . . citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1)(A). It is not enough for the party

opposing a properly supported motion for summary judgment to “rest on mere allegations or

denials of his pleadings.” Liberty Lobby, 477 U.S. at 259. See Abercrombie v. City of Catoosa,




                                                - 40 -
896 F.2d 1228, 1231 (10th Cir. 1990); Otteson v. United States, 622 F.2d 516, 519 (10th Cir.

1980)(“[O]nce a properly supported summary judgment motion is made, the opposing party may

not rest on the allegations contained in his complaint, but must respond with specific facts showing

the existence of a genuine factual issue to be tried.” (citation and internal quotation marks

omitted)).

       Nor can a party “avoid summary judgment by repeating conclusory opinions, allegations

unsupported by specific facts, or speculation.” Colony Nat’l Ins. v. Omer, No. 07-2123-JAR, 2008

WL 2309005, at *1 (D. Kan. June 2, 2008)(Robinson, J.)(citing Fed. R. Civ. P. 56(e); Argo v. Blue

Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1199 (10th Cir. 2006)(McConnell, J.)). “In

responding to a motion for summary judgment, ‘a party cannot rest on ignorance of facts, on

speculation, or on suspicion and may not escape summary judgment in the mere hope that

something will turn up at trial.’” Colony Nat’l Ins. v. Omer, 2008 WL 2309005, at *1 (quoting

Conaway v. Smith, 853 F.2d 789, 794 (10th Cir. 1988)).

       To deny a motion for summary judgment, genuine factual issues must exist that “can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either party.”

Liberty Lobby, 477 U.S. at 250. A mere “scintilla” of evidence will not avoid summary judgment.

Vitkus v. Beatrice Co., 11 F.3d at 1539 (citing Liberty Lobby, 477 U.S. at 248). Rather, there

must be sufficient evidence on which the fact finder could reasonably find for the nonmoving

party. See Liberty Lobby, 477 U.S. at 251 (quoting Schuylkill & Dauphin Improvement Co. v.

Munson, 81 U.S. (14 Wall.) 442, 448 (1871)(“Schuylkill”)); Vitkus v. Beatrice Co., 11 F.3d at

1539. “[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. If the evidence is merely colorable or is not

significantly probative, summary judgment may be granted.” Liberty Lobby, 477 U.S. at 249




                                               - 41 -
(citations omitted). Where a rational trier of fact, considering the record as a whole, cannot find

for the nonmoving party, “there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986)(quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 289 (1968)).

          When reviewing a motion for summary judgment, the court should keep in mind certain

principles. First, the court’s role is not to weigh the evidence but to assess the threshold issue

whether a genuine issue exists as to material facts requiring a trial. See Liberty Lobby, 477 U.S.

at 249. Second, the ultimate standard of proof is relevant for purposes of ruling on a summary

judgment, such that, when ruling on a summary judgment motion, the court must “bear in mind

the actual quantum and quality of proof necessary to support liability.” Liberty Lobby, 477 U.S.

at 254. Third, the court must resolve all reasonable inferences and doubts in the nonmoving party’s

favor and construe all evidence in the light most favorable to the nonmoving party. See Hunt v.

Cromartie, 526 U.S. 541, 550-55 (1999); Liberty Lobby, 477 U.S. at 255 (“The evidence of the

non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.” (citation

omitted)). Fourth, the court cannot decide any issues of credibility. See Liberty Lobby, 477 U.S.

at 255.

          There are, however, limited circumstances in which the court may disregard a party’s

version of the facts. This doctrine developed most robustly in the qualified immunity arena. In

Scott v. Harris, 550 U.S. 372 (2007), the Supreme Court of the United States concluded that

summary judgment is appropriate where video evidence quite clearly contradicted the plaintiff’s

version of the facts. See 550 U.S. at 378-81. The Supreme Court explained:

                 At the summary judgment stage, facts must be viewed in the light most
          favorable to the nonmoving party only if there is a “genuine” dispute as to those
          facts. Fed. Rule Civ. Proc. 56(c). As we have emphasized, “[w]hen the moving
          party has carried its burden under Rule 56(c), its opponent must do more than



                                               - 42 -
       simply show that there is some metaphysical doubt as to the material facts . . . .
       Where the record taken as a whole could not lead a rational trier of fact to find for
       the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec.
       Industrial Co. v. Zenith Radio Corp., 475 U.S. [at] 586-587 . . . (footnote omitted).
       “[T]he mere existence of some alleged factual dispute between the parties will not
       defeat an otherwise properly supported motion for summary judgment; the
       requirement is that there be no genuine issue of material fact.” Anderson v. Liberty
       Lobby, Inc., 477 U.S. [at] 247-248 . . . . When opposing parties tell two different
       stories, one of which is blatantly contradicted by the record, so that no reasonable
       jury could believe it, a court should not adopt that version of the facts for purposes
       of ruling on a motion for summary judgment.

               That was the case here with regard to the factual issue whether respondent
       was driving in such fashion as to endanger human life. Respondent’s version of
       events is so utterly discredited by the record that no reasonable jury could have
       believed him. The Court of Appeals should not have relied on such visible fiction;
       it should have viewed the facts in the light depicted by the videotape.

Scott v. Harris, 550 U.S. at 380-81 (alterations in Scott v. Harris)(emphasis in Liberty Lobby).

       The Tenth Circuit applied this doctrine in Thomson v. Salt Lake County, 584 F.3d 1304

(10th Cir. 2009), and explained:

       [B]ecause at summary judgment we are beyond the pleading phase of the litigation,
       a plaintiff’s version of the facts must find support in the record: more specifically,
       “[a]s with any motion for summary judgment, ‘[w]hen opposing parties tell two
       different stories, one of which is blatantly contradicted by the record, so that no
       reasonable jury could believe it, a court should not adopt that version of the
       facts[.]’” York v. City of Las Cruces, 523 F.3d 1205, 1210 (10th Cir. 2008)(quoting
       Scott, 550 U.S. at 380); see also Estate of Larsen ex rel. Sturdivan v. Murr, 511
       F.3d 1255, 1258 (10th Cir. 2008).

Thomson v. Salt Lake Cty., 584 F.3d at 1312 (second alteration in Thomson v. Salt Lake Cty.,

third and fourth alterations in York v. City of Las Cruces). “The Tenth Circuit, in Rhoads v. Miller,

[352 F. App’x 289 (10th Cir. 2009)] explained that the blatant contradictions of the record must

be supported by more than other witnesses’ testimony.” Lymon v. Aramark Corp., 728 F. Supp.

2d 1222, 1249 (D.N.M. 2010)(Browning, J.), aff’d, 499 F. App’x 771 (10th Cir. 2012).




                                               - 43 -
       To allege a claim for relief, rule 8 of the Federal Rules of Civil Procedure requires a

pleading to contain

       (1) a short and plain statement of the grounds for the court's jurisdiction, unless the
       court already has jurisdiction and the claim needs no new jurisdictional support;

       (2) a short and plain statement of the claim showing that the pleader is entitled to
       relief; and

       (3) a demand for the relief sought, which may include relief in the alternative or
       different types of relief.

Fed. R. Civ. P. 8. Parties may allege new claims in motions for summary judgment. Evans v.

McDonald’s Corp., 936 F.2d at 1090-91. When this occurs, courts treat the motion for summary

judgment as a request to amend the complaint pursuant to rule 15 of the Federal Rules of Civil

Procedure. See Viernow v. Euripides Dev. Corp., 157 F.3d 790 n.9 (10th Cir. 1998). The Tenth

Circuit has stated that “[a]s a general rule, a plaintiff should not be prevented from pursuing a valid

claim just because she did not set forth in the complaint a theory on which she could recover,

provided always that a late shift in the thrust of the case will not prejudice the other party in

maintaining his defense upon the merits.” Evans v. McDonald’s Corp., 936 F.2d at 1090-91

(quotation marks omitted). While the purpose of “fact pleading” is to give defendants fair notice

of claims against them “without requiring the plaintiff to have every legal theory or fact developed

in detail before the complaint is filed and the parties have opportunity for discovery,” plaintiffs

may not “wait until the last minute to ascertain and refine the theories on which they intend to

build their case.” Evans v. McDonald’s Corp., 936 F.2d at 1091.

               LAW REGARDING DIVERSITY JURISDICTION AND ERIE
       Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1983)(“Erie”), a federal district court

sitting in diversity applies “state law with the objective of obtaining the result that would be

reached in state court.” Butt v. Bank of Am., N.A., 477 F.3d 1171, 1179 (10th Cir. 2007). Accord



                                                - 44 -
Mem. Hosp. v. Healthcare Realty Tr. Inc., 509 F.3d 1225, 1229 (10th Cir. 2007). The Court has

held that if a district court exercising diversity jurisdiction cannot find a Supreme Court of New

Mexico “opinion that [governs] a particular area of substantive law . . . [the district court]

must . . . predict how the Supreme Court of New Mexico would [rule].” Guidance Endodontics,

LLC v. Dentsply Int’l., Inc., 708 F. Supp. 2d 1209, 1224-25 (D.N.M. 2010)(Browning, J.). “Just

as a court engaging in statutory interpretation must always begin with the statute’s text, a court

formulating an Erie prediction should look first to the words of the state supreme court.” Peña v.

Greffet, 110 F. Supp. 3d 1103, 1132 (D.N.M. 2015)(Browning, J.).37 If the Court finds only an

opinion from the Court of Appeals of New Mexico, while “certainly [the Court] may and will

consider the Court of Appeal[s’] decision in making its determination, the Court is not bound by

the Court of Appeal[s’] decision in the same way that it would be bound by a Supreme Court


        37
          In performing its Erie-mandated duty to predict what a state supreme court would do if
faced with a case, see Comm’r v. Estate of Bosch, 387 U.S. 456 (1987), a federal court may
sometimes contradict the state supreme court’s own precedent if the federal court concludes that
the state supreme court would, given the opportunity, overrule its earlier holding, see Anderson
Living Tr. v. WPX Energy Prod., LLC, 27 F. Supp. 3d 1188, 1247 n.30 (D.N.M.
2014)(Browning, J.). Courts should, obviously, be reticent to formulate an Erie prediction that
conflicts with state-court precedent; even if the prediction turns out to be correct, such predictions
produce disparate results between cases filed in state and federal courts, as the old state supreme
court precedent usually binds state trial courts. The factors to which a federal court should look
before making an Erie prediction that a state supreme court will overrule its prior precedent vary
depending upon the case, but some consistent ones include: (i) the age of the state supreme court
decision from which the federal court is considering departing -- the younger the state case is, the
less likely it is that departure is warranted; (ii) the amount of doctrinal reliance that the state courts
-- especially the state supreme court -- have placed on the state decision from which the federal
court is considering departing; (iii) apparent shifts away from the doctrine that the state decision
articulates, especially if the state supreme court has explicitly called an older case’s holding into
question; (iv) changes in the composition of the state supreme court, especially if mostly dissenting
justices from the earlier state decision remain on the court; and (v) the decision’s patent illogic or
its inapplicability to modern times. See Peña v. Greffet, 110 F. Supp. 3d at 1132 n.17. In short, a
state supreme court case that a federal court predicts will be overruled is likely to be very old,
neglected by subsequent state-court cases -- perhaps because it is in a dusty corner of the common
law which does not get much attention or have much application -- and clearly wrong.




                                                  - 45 -
decision.” Mosley v. Titus, 762 F. Supp. 2d 1298, 1332 (D.N.M. 2010)(Browning, J.)(noting that

where the only opinion on point is “from the Court of Appeals, . . . the Court’s task, as a federal

district court sitting in this district, is to predict what the Supreme Court of New Mexico would do

if the case were presented to it” (citing Wade v. EMCASCO Ins., 483 F.3d 657, 666 (10th Cir.

2007)(explaining that, “[w]here no controlling state decision exists, the federal court must attempt

to predict what the state’s highest court would do,” and that, “[i]n doing so, it may seek guidance

from decisions rendered by lower courts in the relevant state”))).38 The Court may also rely on


       38
         The Supreme Court has addressed what the federal courts may use when there is not a
decision on point from the state’s highest court:

       The highest state court is the final authority on state law, but it is still the duty of
       the federal courts, where the state law supplies the rule of decision, to ascertain and
       apply that law even though it has not been expounded by the highest court of the
       State. An intermediate state court in declaring and applying the state law is acting
       as an organ of the State and its determination, in the absence of more convincing
       evidence of what the state law is, should be followed by a federal court in deciding
       a state question. We have declared that principle in West v. American Telephone
       and Telegraph Co., 311 U.S. 223 (1940), decided this day. It is true that in that
       case an intermediate appellate court of the State had determined the immediate
       question as between the same parties in a prior suit, and the highest state court had
       refused to review the lower court’s decision, but we set forth the broader principle
       as applicable to the decision of an intermediate court, in the absence of a decision
       by the highest court, whether the question is one of statute or common law.

               . . . We have held that the decision of the Supreme Court upon the
       construction of a state statute should be followed in the absence of an expression
       of a countervailing view by the State’s highest court, and we think that the decisions
       of the Court of Chancery [the New Jersey trial court] are entitled to like respect as
       announcing the law of the State.

               ....

              The question has practical aspects of great importance in the proper
       administration of justice in the federal courts. It is inadmissible that there should
       be one rule of state law for litigants in the state courts and another rule for litigants
       who bring the same question before the federal courts owing to the circumstance of



                                                - 46 -
Tenth Circuit decisions interpreting New Mexico law. See Anderson Living Tr. v. WPX Energy

Prod., LLC, 27 F. Supp. 3d at 1243 & n.30.39 Ultimately, “the Court’s task is to predict what the


        diversity of citizenship. In the absence of any contrary showing, the rule [set forth
        by two New Jersey trial courts, but no appellate courts] appears to be the one which
        would be applied in litigation in the state court, and whether believed to be sound
        or unsound, it should have been followed by the Circuit Court of Appeals.

Fid. Union Tr. Co. v. Field, 311 U.S. 169, 177-80 (1940)(footnotes and citations omitted). The
Supreme Court has softened this position over the years; federal courts are no longer bound by
state trial or intermediate court opinions, but “should attribute [them] some weight . . . where the
highest court of the State has not spoken on the point.” Comm’r v. Estate of Bosch, 387 U.S. at
465 (citing King v. Order of United Commercial Travelers, 333 U.S. 153, 159 (1948)). See 17A
James Wm. Moore et al., Moore’s Federal Practice § 124.20 (3d ed. 1999)(“Decisions of
intermediate state appellate courts usually must be followed . . . [and] federal courts should give
some weight to state trial courts decisions.” (emphasis and title case omitted)).

        39
           In determining the proper weight to accord Tenth Circuit precedent interpreting New
Mexico law, the Court must balance the need for uniformity between federal court and state court
interpretations of state law with the need for uniformity among federal judges. If the Court adheres
too rigidly to Tenth Circuit caselaw, ignoring changes undergone by a state’s law in the ensuing
years, then parties litigating state law claims will be subject to a different body of substantive law,
depending on whether they litigate in state court or federal court. This result frustrates the purpose
of Erie, which held that federal courts must apply state court interpretations of state law, rather
than their own, in part so that parties achieve a consistent result regardless of the forum. This
consideration pulls the Court toward according Tenth Circuit precedent less weight and according
state court decisions issued in the ensuing years more weight. On the other hand, when the state
law is unclear, it is desirable for there to at least be uniformity among federal judges as to its proper
interpretation. Otherwise, different federal judges within the same circuit -- or even the same
district, as district courts’ decisions are not binding, even upon themselves -- would be free to
adopt differing interpretations of a state’s law. This consideration pulls the Court towards a
stronger respect for vertical stare decisis, because a Tenth Circuit decision on point -- regardless
whether it accurately reflects state law -- at least provides consistency at the federal level, so long
as federal district judges are required to follow it.
         The Court must decide how to weigh Tenth Circuit caselaw against more recent state court
decisions, choosing a point on the spectrum between the two extremes: rigidly adhering to Tenth
Circuit precedent unless there is intervening caselaw directly on point from the state’s highest
court, on one end; and independently interpreting the state law, regarding the Tenth Circuit
precedent as no more than persuasive authority, on the other. In striking this balance, the Court
notes that it is generally more concerned about systemic inconsistency between the federal courts
and the state courts than it is about inconsistency among federal judges. Judges, even those within



                                                 - 47 -
a jurisdiction with ostensibly identical governing law, sometimes interpret and apply the law
differently from one another; this inconsistency is part and parcel of a common-law judicial
system. More importantly, litigants seeking to use forum selection to gain a substantive legal
advantage cannot easily manipulate such inconsistency: cases are assigned randomly to district
judges in this and many federal districts; and, regardless, litigants cannot know for certain how a
given judge will interpret the state law, even if they could determine the identity of the judge pre-
filing or pre-removal. All litigants know in advance is that whomever federal district judge they
are assigned will look to the entirety of the state’s common law in making his or her determination
-- the same as a state judge would. Systemic inconsistency between the federal courts and state
courts, on the other hand, not only threatens the principles of federalism, but litigants may more
easily manipulate the inconsistency. When the Tenth Circuit issues an opinion interpreting state
law, and the state courts subsequently shift away from that interpretation, litigants -- if the district
courts strictly adhere to the Tenth Circuit opinion -- have a definite substantive advantage in
choosing the federal forum over the state forum, or vice versa.
         The Court further notes that district courts may be in a better position than the Tenth Circuit
to be responsive to changes in state law. Tenth Circuit decisions interpreting a particular state’s
law on a specific issue are further apart in time than the collective district courts’ decisions are.
More importantly, the Tenth Circuit does not typically address such issues with the frequency that
the state’s courts themselves do. As such, Tenth Circuit precedent can lag behind developments
in state law -- developments that the district courts may be nimble enough to perceive and adopt.
Additionally, much of the benefit of having a consistent Tenth Circuit-wide interpretation of a
particular state’s law is wasted. Other than Oklahoma, every state encompassed by the Tenth
Circuit contains only one federal judicial district, and there is relatively little need for federal
judges in Wyoming and Kansas to have a uniform body of New Mexico law to which to look.
Last, the Court notes, respectfully, that district courts may be in a better position than the Tenth
Circuit to develop expertise on the state law of the state in which they sit. Every federal judicial
district in the nation, except the District of Wyoming, covers at most one state. It is perhaps a
more workable design for each district court to keep track of legal developments in the state law
of its own state(s) than it is for the Tenth Circuit to monitor separate legal developments in eight
states.
         Having outlined the relevant considerations, the Court thinks the proper stance on vertical
stare decisis in the context of federal court interpretations of state law is as follows: the Tenth
Circuit’s cases are binding as to their precise holding -- what the state law was on the day the
opinion was published -- but lack the positive precedential force that its cases interpreting a federal
statute or the federal Constitution possess. A district court considering a state law issue after the
publication of a Tenth Circuit opinion on point may not come to a contrary conclusion based only
on state court cases that were available to the Tenth Circuit and that the Tenth Circuit considered,
but it may come to such a conclusion based on intervening state court cases.
         When interpreting state law, the Tenth Circuit does not and cannot issue a case holding that
x is the law in New Mexico; it holds that the proper interpretation of New Mexico law, at the time
the opinion is released, is x. Its holdings are descriptive, not prescriptive -- interpretive, not
normative. Because federal judicial opinions lack independent substantive force on state law



                                                 - 48 -
issues, but possess such force regarding federal law issues, the Court thinks the following is not
an unfair summary of the judicial interpretive process: (i) when interpreting federal law, the federal
appellate courts consider the existing body of law, and then issue a holding that both reflects and
influences the body of law; that holding subsequently becomes a part of the body of law; but
(ii) when interpreting state law, the federal appellate courts consider the existing body of law, and
then issue a holding that only reflects the body of law; that holding does not subsequently become
a part of the body of law. The federal district courts are bound to conclude that the Tenth Circuit’s
reflection of the then-existing body of law was accurate. The question is whether they should build
a doctrine atop the case and use the existence of the Tenth Circuit’s case to avoid any responsibility
to independently consider the whole body of state law that exists when the time comes that
diversity litigants raise the issue in their courtrooms. Giving such effect to the Tenth Circuit’s
interpretations of state law is at tension with Erie, giving independent substantive effect to federal
judicial decisions -- i.e., applying federal law -- in a case brought in diversity.
         The purpose of Erie is well-known and simple, and the Court should not complicate it
beyond recognition: it is that the same substantive law governs litigants’ cases regardless whether
they are brought in a federal or state forum. For simplicity’s sake, most courts have settled on the
formulation that “the federal court must attempt to predict how the states’ highest court would rule
if confronted with the issue.” Moore’s Federal Practice § 124.22[3] (citing Comm’r v. Estate of
Bosch, 387 U.S. at 465 (“[A]n intermediate appellate state court [decision] is a datum for
ascertaining state law which is not to be disregarded by a federal court unless it is convinced by
other persuasive data that the highest court of the state would decide otherwise.” (citation and
internal quotation marks omitted))). This formulation may not be the most precise one if the goal
is to ensure identical outcomes in state and federal court -- the Honorable Milton I. Shadur, United
States District Judge for the Northern District of Illinois, looks to state procedural rules to
determine in which state appellate circuit the suit would have been filed were it not in federal court,
and then applies the state law as that circuit court interprets it, see Abbott Labs. v. Granite State
Ins., 573 F. Supp. 193, 196-200 (N.D. Ill. 1983)(Shadur, J.)(noting that the approach of predicting
the state supreme court’s holdings will often lead to litigants obtaining a different result in federal
court than they would in state court, where only the law of the circuit in which they filed -- and
certainly not nonexistent, speculative state supreme court law -- governs) -- but it is a workable
solution that has achieved consensus. See Allstate Ins. v. Menards, Inc., 285 F.3d 630, 637 (7th
Cir. 2002)(“[W]e adhere today to the general rule, articulated and applied throughout the United
States, that, in determining the content of state law, the federal courts must assume the perspective
of the highest court in that state and attempt to ascertain the governing substantive law on the point
in question.”). This formulation, built out of ease-of-use, does not relieve courts of their Supreme
Court-mandated obligation to consider state appellate and trial court decisions. To the contrary,
even non-judicial writings by influential authors, statements by state supreme court justices, the
closeness of the vote on a prior case addressing the issue, and personnel changes on the court --
considerations that would never inform a federal court’s analysis of federal law -- may validly
come into play. The question is whether the district courts must abdicate, across-the-board, the
“would decide” aspect of the Erie analysis to their parent appellate courts when the Court of
Appeals has declared an interpretation of state law.
         The Erie doctrine results in federal cases that interpret state law withering with time. While
cases interpreting federal law become more powerful over time -- forming the groundwork for
doctrines, growing upward from one application (Congress may create a national bank) to many



                                                - 49 -
(Congress may set quotas on wheat-growing for personal consumption), expanding outward from
the general (states must grant criminal jury trials) to the specific (the jury need not be twelve
people, nor must it be unanimous) -- federal cases interpreting state law often become stale. New
state court cases -- even when not directly rebuking the federal court’s statement of law -- alter the
common-law legal landscape with their dicta, their insinuations, and their tone. The Supreme
Court, which picks its cases sparingly and for maximum effect, almost never grants certiorari to
resolve issues of state law.
        The Court’s views on Erie, of course, mean little if the Tenth Circuit does not agree. In
Wankier v. Crown Equipment Corp., 353 F.3d 862 (10th Cir. 2003)(McConnell, J.) the Tenth
Circuit said that,

       [w]here no controlling state decision exists, the federal court must attempt to predict
       what the state’s highest court would do. In performing this ventriloquial function,
       however, the federal court is bound by ordinary principles of stare decisis. Thus,
       when a panel of this Court has rendered a decision interpreting state law, that
       interpretation is binding on district courts in this circuit, and on subsequent panels
       of this Court, unless an intervening decision of the state’s highest court has resolved
       the issue.

Wankier v. Crown Equip. Corp., 353 F.3d at 866. From this passage, it seems clear that the Tenth
Circuit permits a district court to deviate from its view of state law only on the basis of a subsequent
case “of the state’s highest court.” The American Heritage Dictionary of the English Language
1402 (William Morris ed., New College ed. 1976)(defining “unless” as “[e]xcept on the condition
that; except under the circumstances that”). A more aggressive reading of the passage -- namely
the requirement that the intervening case “resolv[e] the issue,” Wankier v. Crown Equip. Corp.,
353 F.3d at 866 -- might additionally compel the determination that any intervening caselaw must
definitively and directly contradict the Tenth Circuit interpretation to be considered “intervening.”
        It is difficult to know whether the Honorable Michael W. McConnell’s, former United
States Circuit Judge for the Tenth Circuit, limitation of “intervening decision” to cases from the
highest state court was an oversight or intentional. Most of the Tenth Circuit’s previous
formulations of this rule have defined intervening decisions inclusively as all subsequent decisions
of “that state’s courts,” a term which seems to include trial and intermediate appellate courts. Even
Koch v. Koch Industries, Inc., 203 F.3d 1202, 1231 (10th Cir. 2000), the primary authority upon
which Wankier v. Crown Equipment Corp. relies, uses the more inclusive definition. In fact,
Wankier v. Crown Equipment Corp. quotes its relevant passage:

       In the absence of intervening Utah authority indicating that a plaintiff is not
       required to prove a safer, feasible alternative design, we are bound to follow the
       rule of Allen [v. Minnstar, Inc., 8 F.3d 1470 (10th Cir. 1993), a Tenth Circuit case
       interpreting an issue of Utah law], as was the district court. “Following the doctrine
       of stare decisis, one panel of this court must follow a prior panel’s interpretation of
       state law, absent a supervening declaration to the contrary by that state’s courts or
       an intervening change in the state’s law.” Koch v. Koch Indus., Inc., 203 F.3d at
       1231.




                                                 - 50 -
state supreme court would do.” Wade v. EMCASCO Ins., 483 F.3d at 666. Accord Mosley v.

Titus, 762 F. Supp. 2d at 1332 (citation omitted); Rimbert v. Eli Lilly & Co., 577 F. Supp. 2d 1174,

1188-89 (D.N.M. 2008)(Browning, J.).

           LAW REGARDING INSURANCE CONTRACT INTERPRETATION
       Under New Mexico Law, “insurance contracts are construed by the same principles which

govern the interpretation of all contracts.” Rummel v. Lexington Ins. Co., 1997-NMSC-041, ¶ 18,

945 P.2d 970, 976 (quotation marks omitted). In interpreting insurance policies, courts must

consider the policy as a whole. See Weldon v. Commercial Union Assur. Co., 1985-NMSC-118,

¶ 9, 710 P.2d 89, 91. “The clauses in the policy must be construed as intended to be a complete

and harmonious instrument designed to accomplish a reasonable end.” Safeco Ins. Co. of Am.,

Inc. v. McKenna, 1977-NMSC-053, ¶ 18, 565 P.2d 1033, 1037. “If any provisions appear

questionable or ambiguous, we will first look to whether their meaning and intent is explained by

other parts of the policy.” Rummel v. Lexington Ins. Co., 1997-NMSC-041, ¶ 20, 945 P.2d at 977.

When insurance contracts are unambiguous, courts must construe them “in their usual and ordinary




Wankier v. Crown Equip. Corp., 353 F.3d at 867.
        Whether the decision to limit the intervening authority a district court can consider was
intentional or not, the Tenth Circuit has picked it up and run with it. In Kokins v. Teleflex, Inc.,
the Tenth Circuit, quoting Wankier v. Crown Equipment Corp., refused to consider an opinion
from the Court of Appeals of Colorado holding directly the opposite of an earlier Tenth Circuit
interpretation of Colorado law. See Kokins v. Teleflex, Inc., 621 F.3d 1290, 1297 (10th Cir.
2010)(Holmes, J.)(“[T]he Colorado Court of Appeals decided Biosera[, Inc. v. Forma Scientific,
Inc., 941 P.2d 284 (Colo. App. 1998)], so it is not an ‘intervening decision of the state’s highest
court.’” (emphasis in original)(quoting Wankier v. Crown Equip. Corp., 353 F.3d at 866)).
        The Tenth Circuit has set forth a stringent restriction on its district courts’ ability to
independently administer the Erie doctrine. More importantly, the Tenth Circuit’s view may be at
tension with the above-quoted Supreme Court precedent, as well as its own prior caselaw. Moore’s
Federal Practice lists the Tenth Circuit as having been, at one time, a “court[ that] hold[s] that a
prior federal appellate decision [interpreting state law] is persuasive.” Moore’s Federal Practice
§ 124.22[4] (citing State Farm Mut. Auto. Ins. v. Travelers Indem. Co., 433 F.2d 311, 312 (10th
Cir. 1970)). Still, the Court is bound to abide by the Tenth Circuit’s interpretation of Erie.



                                               - 51 -
sense,” Slack v. Robinson, 2003-NMSC-083, ¶ 7, 71 P.3d 514, 517, and “enforce [them] as

written,” Truck Ins. Exch. v. Gagnon, 2001-NMCA-092, ¶ 7, 33 P.3d 901, 903.

       When interpreting contracts, “courts should not ‘create ambiguity where none exists.’”

United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 10, 285 P.3d at 647 (quoting City

of Santa Rosa v. Twin City Fire Ins. Co., 2006-NMCA-118, ¶ 7, 143 P.3d 196, 198). Policy terms

are only deemed ambiguous when they are “reasonably and fairly susceptible of different

constructions.” Knowles v. United Servs. Auto Ass’n, 1992-NMSC-030, ¶ 9, 832 P.2d at 396.

Ambiguous terms must be construed against the drafter; they are “given the strongest interpretation

against the insurer which they will reasonably bear.” Rummel v. Lexington Ins. Co., 1997-NMSC-

041, ¶ 22, 945 P.2d at 977. See United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 10,

285 P.3d at 648.

       In construing an insurance policy, the distinction between an exclusion and a provision of

coverage is very important, because it affects which party bears the burden of proof. See Miller

v. Monumental Life Ins. Co., 761 F. Supp. 2d at 1147. The insured party initially bears the burden

to show that coverage is established under a provision of coverage. See Battishill v. Farmers

Alliance Ins. Co., 2006-NMSC-004, ¶ 6, 127 P.3d 1111, 1113 The insurer then bears the burden

of proving the policy excludes coverage. See Battishill v. Farmers Alliance Ins. Co., 2006-NMSC-

004, ¶ 6, 127 P.3d at 1113 (citing Eric Mills Holmes & Mark S. Rhodes, Holmes’s Appleman on

Insurance, § 1.10, at 43 (2d ed. 1996)(“That the insurer has the burden of proof to prove no

coverage under an all-risks policy is the American rule in all states, with the possible exception of

Texas”)); Lopez v. N.M. Pub. Schs. Ins. Auth., 1994-NMSC-017, ¶ 13, 870 P.2d 745, 749.

       Insurance policy terms are frequently litigated, and courts have established consensus

interpretations to many of the most common phrases. For example, “‘unlike the phrase ‘the




                                               - 52 -
insured,’ the phrase ‘any insured’ unambiguously expresses a contractual intent to create joint

obligations and to prohibit recovery by an innocent insured.’” Axis Reinsurance Co. v. Bennett,

2008 WL 2485388, at *15 (S.D.N.Y. June 19, 2008)(Lynch, J.)(quoting Sales v. State Farm Fire

& Cas. Co., 849 F.2d 1383, 1385 (11th Cir. 1988)). See also Am. Nat’l Prop & Cas. Co. v.

Clendenen, 238 W. Va. at 264 n.12 (collecting cases); Stettin v. Nat. Union Fire Ins. Co. of

Pittsburgh, Pa., 861 F.3d at 1337. Similarly, the Court of Appeals of New Mexico has defined

“arising out of” broadly, stating that the term is “ordinarily understood to mean ‘originating from,’

‘having its origin in,’ ‘growing out of’ or ‘flowing from.’” Krieger v. Wilson Corp., 2006-NMCA-

034, ¶ 14, 131 P.3d 661, 666 (quoting Baca v. New Mexico State Highway Dep’t, 1971-NMCA-

087, ¶ 14, 486 P.2d 625, 628). In analyzing the term in an insurance contract exclusion, the Tenth

Circuit surveyed New Mexico caselaw and concluded that “we have every reason to suppose that

New Mexico law applies the same broad definition of arising out of in the exclusion context as in

the coverage context.” Am. Nat’l Prop. & Cas. Co. v. United Specialty Ins. Co., 592 F. App’x at

742.

               LAW REGARDING THE ADVERSE INTEREST EXCEPTION AND
                      INSURANCE POLICY APPLICATIONS
       Generally, “an agent’s knowledge of matters within the scope of his authority is knowledge

of his principal.” U.S. Fid. & Guar. Co. v. State of Okla. ex rel Sebring, 383 F.2d 417, 419 (10th

Cir. 1967). An agent’s knowledge is not always imputed to the principal. See Restatement (Third)

of Agency § 5.04 (2006); Restatement (Second) of Agency §§ 280, 282 (1958). “If an agent has

done an unauthorized act or intends to do one, the principal is not affected by the agent’s

knowledge that he has done or intends to do the act.” Restatement (Second) of Agency § 280. In

addition, with a few exceptions, “[a] principal is not affected by the knowledge of an agent in a

transaction in which the agent secretly is acting adversely to the principal and entirely for his own



                                               - 53 -
or another’s purposes.” Restatement (Second) of Agency § 282. See BancInsure, Inc. v. U.K.

Bancorporation Inc./United Ky. Bank of Pendleton Cty. Inc., 830 F. Supp. 2d 294, 302 (E.D. Ky.

2011)(Bunning, J.)(“BancInsure”); Restatement (Third) of Agency § 5.04 (2006).

       Section 280, comment c, of the Restatement (Second) of Agency -- titled Agent’s

Knowledge of His Own Unauthorized Acts -- discusses a related circumstance where an agent’s

knowledge is not imputed to the principal.

               If, in order to protect himself against the embezzlement or other wrongdoing
       of an agent, the principal obtains a contract of indemnity which states that the signer
       has no knowledge of any prior wrongdoing by the agent, the knowledge of his own
       embezzlement by the agent who signs the contract is not imputed to the principal.
       The risk of embezzlement by dishonest agents is the risk insured against and it
       would defeat the purpose of the contract to bind the principal by the knowledge of
       such agents.

Restatement (Second) of Agency § 280 cmt. c (1958). See Restatement (Third) of Agency § 5.03

cmt. (b) (“[I]f a principal makes a claim under a fidelity bond covering an employee’s dishonesty,

the issuer of the bond may not decline to pay on the basis that the employee’s knowledge of the

employee’s own wrongdoing is imputed to the principal.”). In accordance with § 280(c) and § 282,

courts generally do not impute a wrongdoer’s knowledge to the principal when the agent has

misrepresented his or her embezzlement on a fidelity bond application. See Nat’l Credit Union

Bd. v. CUMIS Ins. Soc’y, Inc., 241 F. Supp. 3d 934, 941 (D. Minn. 2017)(Frank, J.)(“CUMIS”).

       Courts have inconsistently applied Restatement (Second) of Agency § 282, the adverse

interest exception, to misrepresentations on an application for insurance. The Second Circuit has

suggested, without deciding, that a corporation’s president acted on the corporation’s behalf when

procuring an insurance policy, even though he made misrepresentations in the application. See

Pereira v. Aetna Cas. & Sur. Co., 186 F.3d at 208 (citing Gordon v. Cont’l Cas. Co., 181 A. 574,

576 (Pa. 1935); In re Maxwell Newspapers, Inc., 151 B.R. 63, 69 (Bankr. S.D.N.Y.



                                               - 54 -
1993)(Brozman, J.); Restatement (Second) of Agency § 282 cmt. c (1958)). The Second Circuit

noted in support that “a principal may not disavow an act of an agent while simultaneously taking

advantage of the benefits of the fraudulently procured bargain.” Pereira v. Aetna Cas. & Sur. Co.,

186 F.3d at 208 (citing Restatement (Second) of Agency § 282 cmt. h (“[A] principal may not

disclaim knowledge of the agent's fraud and yet attempt to retain a benefit obtained by the fraud;

this is a restitution principle preventing the unjust enrichment of the principal.”)). Further, the

Tenth Circuit has held that, under Oklahoma law, an investment firm’s treasurer “acted adversely

to his principal in embezzling its funds and in [its] behalf in submitting the [fidelity bond]

applications.” Md. Cas. Co. v. Tulsa Indus. Loan & Inv. Co., 83 F.2d 14, 17 (10th Cir. 1936).

The Supreme Court of Pennsylvania has likewise stated that, although “there would seem to be

some confusion of thought,” Gordon v. Cont’l Cas. Co., 181 A. at 576, over whether an embezzling

agent acts in the principal’s interest in lying to obtain a fidelity bond, in arranging for the bond,

such agents do not act adversely. See Gordon v. Cont’l Cas. Co., 181 A. at 576. The Supreme

Court of Pennsylvania stated that

       the rule that knowledge of a corporate officer is knowledge of the corporation,
       applies only where a third person seeks to enforce some demand against the
       corporation . . . , but the [adverse interest] exception has no application where the
       corporation seeks to enforce the benefit of a fraud perpetrated by its officer on a
       third person; that the exception to the rule of imputed knowledge is not a vehicle
       for the consummation of fraud.
Gordon v. Cont’l Cas. Co., 181 A. at 576. It also asserted that this rule accorded with §§ 261 and

282 of the Restatement (Second) of Agency. See Gordon v. Cont’l Cas. Co., 181 A. at 576-77.

       On the other hand, several courts have applied the adverse interest exception to

misrepresentations on an insurance application. In CUMIS, the Honorable Donovan Frank, United

States District Judge for the District of Minnesota, held that, because the “only reason that Cofell

did not disclose the existence of her theft was for her own benefit and to the detriment of the



                                               - 55 -
company,” CUMIS, 241 F. Supp. 3d at 940 (emphasis in original), the adverse interest exception

applied to her misrepresentation on the insurance application, see CUMIS, 241 F. Supp. 3d at 941.

Judge Frank emphasized that others should not read the opinion broadly:

               But the Court reiterates the narrowness of its holding: it is only when an
       employee who acting adversely to her employer by embezzling from the company
       misrepresents her knowledge of that embezzlement on an application for fidelity
       insurance that the employee's knowledge will not be imputed to the company to
       allow the insurer to rescind the fidelity insurance.

CUMIS, 241 F. Supp. 3d at 941. In BancInsure, the Honorable David Bunning, United States

District Judge for the Eastern District of Kentucky, held that an embezzling CEO acted on her

own behalf and against her principal’s interests when she lied on an insurance policy renewal

application:

       Wood was acting adverse to [the bank’s] interests when she lied on the renewal
       application. Had she been honest in completing the applications, [the bank] would
       have been able to submit a timely claim . . . . Thus, by lying on the application,
       [the bank] did not benefit in any way. For approximately eight years, Wood had
       been involved in [a] large scale fraudulent scheme which culminated in an
       embezzlement of over 2.2 million dollars from [the bank]. It is clear that she would
       not communicate this fact to [the bank] because it would necessarily prevent the
       consummation of the fraudulent scheme which she was engaged in perpetrating. If
       Wood answered [the question] on the renewal application truthfully, her fraud
       would have been revealed, and she would not have been able to continue
       embezzling funds from [the bank]. Therefore, since Wood's interests in concealing
       her fraudulent activity [were] adverse to [the bank's] interests, her knowledge of
       her embezzlement will not be imputed to [the bank].

BancInsure, 830 F. Supp. 2d at 304. See Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016

WL 5062155, at *10 (quoting this passage and noting that its “reasoning applies with equal force

in this case”). Finally, the Court of Appeals of Washington also concluded that it would not impute

a bank director’s knowledge to the bank, because he “acted adversely both as to his defalcations

and as to his concealment of them on the bond application. His motive to conceal continued




                                              - 56 -
through the period in question, and he was not the sole representative of the bank.” Puget Sound

Nat. Bank v. St. Paul Fire and Marine Ins. Co., 645 P.2d at 1128.

       Courts that do not impute an embezzling agent’s knowledge to the principal rely on

arguments based on allocation of risk. See CUMIS, 241 F. Supp. 3d at 941 (discussing cases). In

Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, for example, the court

called § 280 comment c a “persuasive and prudent” explanation why insurers should bear the risk

that an applicant dishonestly applies for fidelity insurance rather than the applicant’s employer.

Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, at *12. The court reasoned

that, while some principles of agency law suggest that courts should protect third parties when an

agent fraudulently contracts with them on a principal’s behalf, § 280 comment c suggests that the

risks inherent in fidelity insurance belongs with the insurers or coverage would be rendered

illusory. See Everest Nat’l Ins. Co. v. Tri-State Bancshares, Inc., 2016 WL 5062155, at *12. Judge

Bunning also noted that, if an agent’s knowledge was imputed to the principal for purposes of a

fidelity bond application, organizations would be unable to protect themselves against the risk of

dishonest employees. See BancInsure, 830 F. Supp. 2d at 305.

       Although New Mexico courts have not cited either § 280 or § 282 of the Restatement

(Second) of Agency, they are widely adopted in courts throughout the country. See Amelia Toy

Rudolph et al., Invoking in Pari Delicto to Bar Accountant Liability Actions Brought by Trustees

and Receivers, ST004 ALI-ABA 75, 92-94 (2011)(collecting cases adopting the adverse interest

exception); Bogda M.B. Clarke et al., Fraud in the Inducement as a Defense to Fidelity and Surety

Claims, 42 Tort Trial & Ins. Practice L. J. 181, 193 (2007)(“the majority of courts endorse the

position taken by section 280”). Further, the Court of Appeals of New Mexico has recognized two

similar exceptions to the general rule that an agent’s knowledge is imputed to the principal. See




                                              - 57 -
Lihosit v. I & W, Inc., 1996-NMCA-033, ¶¶ 19-20, 913 P.2d 262, 267 (citing Restatement

(Second) of Agency §§ 268 cmt. d, and 275 cmt. b). In light of the overwhelming acceptance of

these agency principles, the Court concludes that the Supreme Court of New Mexico would

recognize the adverse interest exception and the § 280 exception to the usual imputation of an

agent’s knowledge.

               LAW REGARDING RESCISSION OF CONTRACTS FOR MATERIAL
                              MISREPRESENTATIONS
          Rescission is an equitable remedy that voids a contract entered through mistake, fraud, or

duress.        See Branch v. Chamisa Dev. Corp., 2009-NMCA-131, ¶ 21, 223 P.3d 942, 946.

“Rescission is an equitable remedy which seeks to restore the status quo ante,” and “[t]he

defrauded party must return or offer to return that which has been received under the contract as a

condition precedent to maintaining a suit for rescission.” Ledbetter v. Webb, 1985-NMSC-112,

¶ 15, 711 P.2d 874, 877-78. Under New Mexico law, rescission for fraud “is allowed where there

has been a misrepresentation of a material fact, the misrepresentation was made to be relied on,

and has in fact been relied on.” Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, ¶ 8, 428

P.2d 640, 643. Rescission “may be allowed in certain cases of non-fraudulent, but material,

nondisclosure.” McElhannon v. Ford, 2003-NMCA-091, ¶ 15, 73 P.3d 827, 832; City of Raton v.

Ark. River Power Auth., 611 F. Supp. 2d 1190, 1198 (D.N.M. 2008)(Browning, J.).40 Rescission’s




          In making its ruling under Erie, while “certainly [the Court] may and will consider the
          40

Court of Appeal[s’] decision in making its determination, the Court is not bound by the Court of
Appeal[s’] decision in the same way that it would be bound by a Supreme Court decision.” Mosley
v. Titus, 762 F. Supp. 2d at 1332. As support for its conclusion that, “rescission may be allowed
in certain cases of non-fraudulent, but material, nondisclosure,” the Court of Appeals cites the
Restatement (Second) of Contracts §§ 161, cmt. b, and 164(1) cmt. b. Given the similarity between
these provisions and Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, the Court concludes
that the Supreme Court of New Mexico would concur with McElhannon v. Ford, 2003-NMCA-
091, ¶ 15, 73 P.3d at 832.



                                                - 58 -
test of materiality is “whether plaintiff, as a reasonably prudent insurer, would have rejected the

risk if it had known the true facts.” Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, ¶ 17,

428 P.2d at 644. If the Court deems either the withheld information or the misrepresentations

material, then rescission is available “in the absence of waiver or estoppel.” Modisette v. Found.

Reserve Ins. Co., 1967-NMSC-094, ¶ 19, 427 P.2d 21, 26. The parties’ good faith to the contract

is immaterial -- “it makes no difference whether the party acted fraudulently, negligently, or

innocently.” Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 17, 427 P.2d at 25.

       Parties who seek rescission may be estopped from asserting it and may also waive the right

to rescind. Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 19, 427 P.2d at 26. If

rescission for fraud is sought, the party

       must immediately, upon discovering the fraud, restore, or offer to restore, all that
       he has received under the contract, as a condition precedent to his right to rescind
       the same. If he fails to do this, or if, after discovering the fraud, he takes any steps
       in affirmance of the contract, he will be held to have elected to affirm the same and
       will not thereafter be granted relief in equity from the burdens of the contract.
Putney v. Schmidt, 1911-NMSC-043, ¶ 10, 120 P. 720, 723. In New Mexico, “[b]efore an insurer

can be held to have waived, or be estopped from asserting a right of forfeiture, it must have had

knowledge of the facts.” Modisette v. Found. Reserve Ins. Co., 1967-NMSC-094, ¶ 28, 427 P.2d

at 27. Rescission based on misrepresentation is a remedy that “sounds partly in tort.” City of

Raton v. Ark. River Power Auth., 611 F. Supp. 2d at 1207.

  NEW MEXICO LAW REGARDING THE DUTY TO DEFEND AND THE DUTY TO
                         INDEMNIFY
       The “duty to indemnify is distinct from [the] duty to defend,” and resolution whether a

party has a duty to defend does not “necessarily depend on there being a duty to indemnify.” City

of Albuquerque v. BPLW Architects & Eng’rs, Inc., 2009-NMCA-081, ¶ 31, 726, 213 P.3d 1146,

1155 (Ct. App. 2009)(citing Ins. Co. of N. Am. v. Wylie Corp., 1987-NMSC-011, 733 P.2d 854,



                                                - 59 -
857 (1987)). In disputes stemming from insurance contracts, the “duty to defend arises out of the

nature of the allegations in the complaint,” Miller v. Triad Adoption & Counseling Servs., Inc.,

2003-NMCA-055, ¶ 9, 65 P.3d 1099, 1103 (citing Bernalillo Cty. Deputy Sheriff’s Ass’n v. Cty.

of Bernalillo, 1992-NMSC-065, ¶ 4, 845 P.2d 789, 791), and is determined “by comparing the

factual allegations in the complaint with the insurance policy,” Lopez v. N.M. Pub. Sch. Ins. Auth.,

1994-NMSC-017 at ¶ 8, 870 P.2d at 747. If a complaint “states facts that bring the case within the

coverage of the policy,” then the duty to defend will be triggered. Bernalillo Cty. Deputy Sheriffs

Ass’n v. Cty. of Bernalillo, 1992-NMSC-065, ¶ 8, 845 P.2d at 791. Generally, an insurer’s “duty

to defend arises out of a potentially covered claim and lasts until the conclusion of the underlying

lawsuit, or until it has been shown that there is no potential for coverage,” and, when there are

multiple causes of action, “the duty continues until every covered claim is eliminated.” Guest v.

Allstate Ins. Co., 2010-NMSC-047, ¶ 33, 244 P.3d 342, 348 (2010)(citing S. Plitt et al., Insurer’s

Duty to Defend: Nature, Commencement, and Termination, 14 Couch on Insurance 3d, § 200:47

(Supp. 2007)). Known, but unpled facts, may bring a claim within the coverage of the policy at

the beginning of the litigation or at a later stage. See Am. Gen. Fire & Cas. Co. v. Progressive

Cas. Co., 1990-NMSC-094, ¶ 11, 799 P.2d 1113, 1116. “If the allegations of the complaint or the

alleged facts tend to show that an occurrence comes within the coverage of the policy, the insurer

has a duty to defend regardless of the ultimate liability of the insured.” Miller v. Triad Adoption

& Counseling Servs., Inc., 2003-NMCA-055, ¶ 9, 65 P.3d at 1103 (citing Found. Reserve Ins. Co.,

Inc. v. Mullenix, 1982-NMSC-038, ¶ 6, 642 P.2d 604, 605). With respect to the duty to indemnify,

New Mexico courts have held that “[i]f the allegations of the federal complaint clearly fall outside

the provisions of [the] liability insurance policies, indemnity by the insurer is not required.” N.M.

Physicians Mut. Liab. Co. v. LaMure, 1993-NMSC-048, ¶ 8, 860 P.2d 734, 737 (1993). A court




                                               - 60 -
will “leave[ ] for later” determination whether the insurer must indemnify the insured, because that

“ultimate determination is based on whether the insurer became legally obligated to pay damages

because of a bodily injury or property damage that does, in fact, fall under the policy coverage.”

12 Couch on Insurance § 172:2 (Supp. 2011). The Tenth Circuit has held that the “duty to

indemnify relates to liability actually imposed on the insured for claims falling within the scope of

coverage.” Mount Vernon Fire Ins. Co. v. Okmulgee Inn Venture, LLC, 451 F. App’x 745, 749

(10th Cir. 2011)(unpublished)(addressing duty to indemnify in Oklahoma and applying Tenth

Circuit case law from Colorado)(citing United Fire & Cas. Co. v. Boulder Plaza Residential, LLC,

633 F.3d 951, 956-57 (10th Cir. 2011)). See Valley Imp. Ass’n v. U.S. Fid. & Guar. Corp., 129

F.3d 1108, 1126 (10th Cir. 1997)(concluding that, under New Mexico law, a judgment regarding

the duty to indemnify would be “premature,” because “the duty to indemnify must be determined

based on the facts as ultimately determined in the litigation against the insured”).

       In Hartford Fire Insurance Co. v. Gandy Dancer, LLC, 864 F. Supp. 2d 1157 (D.N.M.

2012)(Browning, J.), defendant Mercer LLC argued that it was entitled to Hartford Fire Insurance

coverage for a negligent misrepresentation claim that it claimed caused property damage. See 864

F. Supp. 2d at 1199. The Court concluded that negligent misrepresentation could constitute an

“occurrence” or “accident” -- which are events covered by the insurance policy. 864 F. Supp. 2d

at 1199. The allegations were “sufficient to trigger coverage, because an insurer’s ‘duty to defend

arises out of a potentially covered claim.’” 864 F. Supp. 2d at 1200 (quoting Guest v. Allstate Ins.

Co., 2010-NMSC-047, ¶ 33, 244 P.3d at 348 (emphasis in Hartford Fire Ins. Co. v. Gandy Dancer,

LLC)). The Court concluded that the duty to defend was not triggered by this allegation, because

the policy excluded claims for property damage that arose out of the insureds’ work. See 864 F.




                                               - 61 -
Supp. 2d at 1200. The plaintiff had a duty to defend, however, because the defendants’ claims for

trespass and nuisance “arguably give rise to coverage.” 864 F. Supp. 2d at 1202.

                                          ANALYSIS

       The Court will deny Evanston Insurance’s MSJ. First, the Court considers whether

Evanston Insurance is entitled to summary judgment on its claim that the Defendants cannot satisfy

the Insurance Policy’s prior knowledge provision. The Court concludes that Evanston Insurance

is not entitled to summary judgment on this claim, because Donisthorpe’s knowledge is not

imputed to other insureds. Second, the Court concludes that the Insurance Policy’s Exclusion P

does not bar coverage for the underlying Client Complaint. Finally, the Court concludes that

Evanston Insurance is not entitled to summary judgment on its claim that the Insurance Policy was

void ab initio.

I.     EVANSTON INSURANCE IS NOT ENTITLED TO SUMMARY JUDGMENT ON
       ITS CLAIM THAT THE DEFENDANTS CANNOT SATISFY THE INSURANCE
       POLICY’S PRIOR KNOWLEDGE PROVISION.
       The Court first considers whether Evanston Insurance is entitled to summary judgment on

its claim that the Defendants cannot satisfy the Insurance Policy’s prior knowledge provision. The

Insurance Policy’s “Insuring Agreement” states:

               The Company shall pay on behalf of the Insured all sums in excess of the
       Deductible amount stated in Item 5.A. of the Declarations, which the Insured
       shall become legally obligated to pay as Damages as a result of a Claim first made
       against the Insured during the Policy Period or during the Extended Reporting
       Period, if exercised, and reported to the Company pursuant to the Section Claims
       A., Claims Reporting provision,

       By reason of:

            1. A Wrongful Act; or

            2. A Personal Injury;




                                              - 62 -
       In the Performance of Specified Professional Services rendered or that should have
       been rendered by the Insured or by any person for whose Wrongful Act or Personal
       Injury the Insured is legally responsible,

       Provided:

            a. The entirety of such Wrongful Act(s) or Personal Injury(ies) happens
               during the Policy Period or on or after the applicable Retroactive Date
               stated in Item 5.A. of the Declarations and before the end of the Policy
               Period; and

            b. Prior to the effective date of this Coverage Part the Insured had no
               knowledge of such Wrongful Act(s) or Personal Injury(ies) or any fact,
               circumstance, situation or incident, which may have led a reasonable
               person in the Insured’s position to conclude that a Claim was likely.
Insurance Policy at 15. Evanston Insurance argues in the MSJ that subsection “b,” or the prior

knowledge provision, precludes coverage for all other insureds. The Court concludes that

Evanston Insurance’s Third Complaint states a claim for relief under the Federal Rules of Civil

Procedure, that the prior knowledge provision is a condition precedent to coverage, and that

Donisthorpe’s knowledge is not imputed to other insureds.

       A. WHETHER THE INSUREDS HAVE SATISFIED THE PRIOR KNOWLEDGE
          PROVISION IS NOT A NEW CLAIM REQUIRING AMENDMENT OF THE
          PLEADINGS.
       The former Desert State clients and Moya object to Evanston Insurance’s argument that

the insureds cannot satisfy the prior knowledge provision; they assert that this argument represents

a new claim that the pleadings did not raise. See Client Response at 7-8; Moya Response at 5-6.

The former Desert State clients argue that Evanston Insurance’s claim “is untimely, unfairly

prejudicial, and should not be considered by the Court. Particularly where the scope of the parties’

discovery in this case did not relate to this claim.” Client Response at 8. Moya argues that Desert

State “would be unfairly prejudiced by this new claim. Discovery is complete. Dispositive

motions have been filed, with no opportunity for DSLM to move for summary judgment on this

new claim, or adequately defend Evanston’s motion with respect to this new claim,” and that



                                               - 63 -
“accommodating this new claim in a manner fair to DSLM would unduly delay trial.” Moya

Response at 6.

       In the Third Complaint’s paragraph 59 in Count II, Declaration of No Duty to Defend or

Indemnify Asserted Claims, Evanston Insurance requested

       a judicial declaration to the effect that (inter alia, without limitation):

       ...

             •   As alternative relief, Coverage for the Claims described herein and any
                 other undisclosed or related claims is excluded pursuant to Proviso no. 2 of
                 the Insuring Agreement, which provides that coverage is unavailable if any
                 Insured had any knowledge of any fact, circumstance, situation or incident
                 which would lead a reasonable person in that Insured’s position to conclude
                 that a Claim was likely.
Third Complaint ¶ 59, at 12. The Third Complaint also quotes the Insurance Policy’s prior

knowledge provision. See Third Complaint ¶ 35, at 7-8.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure states that a claim for relief must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” The

Third Complaint states that Evanston Insurance seeks a declaration from the Court that it has no

duty to defend or indemnify under the Insurance Policy in part because of the prior knowledge

provision. The Court concludes that Evanston Insurance’s Third Complaint satisfies the pleading

standard rule 8(a)(2) requires and that no amendment is necessary to consider its first claim.

       B. THE PRIOR KNOWLEDGE PROVISION IN THE INSURANCE POLICY IS A
          CONDITION PRECEDENT TO COVERAGE.
       Each Defendant argued in the hearing that the prior knowledge provision creates an

exclusion to coverage rather than a condition precedent and thus that the burden is on Evanston

Insurance to prove the insureds’ knowledge. See Tr. at 13:19-15:1 (Rubin); id. at 21:5-12

(Sanders); id. at 25:19-26:9 (Davis). The Court concludes, for the reasons that follow, that the




                                                - 64 -
prior knowledge provision is a condition precedent to coverage, and the burden of proof falls on

the Defendants.

       There is a lack of New Mexico law addressing similarly worded prior knowledge

provisions. In Cohen-Esrey Real Estate Services, Inc., v. Twin City Fire Insurance Co., 636 F.3d

at 1303, however, the Tenth Circuit noted as it interpreted an insurance policy under Kansas law

that “prior-knowledge conditions are common in claims-made policies because they ‘ensure that

only risks of unknown loss are potentially incurred,’ and prevent an insured from ‘obtain[ing]

coverage for the risk of a known loss,’ which would be unfair to the insurer.” (quoting Am. Special

Risk Mgmt. Corp. v. Cahow, 192 P.3d 614, 621, 622 (Kan. 2008)(emphasis added)). In Bryan

Brothers Inc. v. Continental Casualty Co., 660 F.3d 827 (4th Cir. 2011)(Wynn, J., joined by Motz

and Berger, JJ.), the Fourth Circuit interpreted a similar insurance policy provision under Virginia

law. See 660 F.3d at 828. The provision, which was located in the policy’s Coverage Agreement,

granted coverage to the insureds “provided that” “prior to the effective date of this policy, none of

you had a basis to believe that any such act or omission, or interrelated act or omission, might

reasonably be expected to be the basis of a claim.” 660 F.3d at 828. The petitioner argued that

this provision was an exclusion rather than a condition precedent. See 660 F.3d at 829. In

affirming the district court’s ruling, the Fourth Circuit stated that the provision’s introductory

words “provided that” made the provision a condition to coverage. 660 F.3d at 831 (“This

language may be rephrased to say that if any defined ‘you’ knew prior to the effective date of the

policy that an act or omission might become the basis for a claim, any claims arising from such

acts or omissions are not covered.”). The Fourth Circuit further noted that its

       interpretation melds with the concept of fortuity, a fundamental premise of
       insurance law. Insurers do not usually contract to cover preexisting risks and
       liabilities known by the insured. Thus, it is generally the insured's duty to provide
       truthful and complete information so the insurer can fairly evaluate the risk it is



                                               - 65 -
       contracting to cover. If the insured fails to comply with a clear condition required
       by the insurer, it is typically not liable on the policy.

660 F.3d at 831 (internal citations omitted). See CAMICO Mut. Ins. Co. v. Hess, Stewart &

Campbell, P.L.L.C., 240 F. Supp. 3d 476, 481-82 (S.D. W. Va. 2017)(Chambers, C.J.)(finding an

insurance policy provision with similar language was a condition precedent to coverage); Axis Ins.

Co. v. Farah & Farah, P.A., No. 3:10-cv-393-J-37JBT, 2011 WL 5510063, at *8 (M.D. Fla. Nov.

10, 2011)(Dalton, Jr., J.)(finding that a similarly worded provision was a condition precedent to

coverage).    The Court concludes that the Supreme Court of New Mexico would consider

persuasive Bryan Brothers Inc. v. Continental Casualty Co.’s analysis. As in that case, the

Insurance Policy conditions coverage on the insured’s lack of knowledge about circumstances that

are likely to give rise to claims. See Insurance Policy at 15. The Insurance Policy uses the term

“provided that” to introduce the prior knowledge provision in the Insuring Agreement, while it

contains a separate section that lists exclusions to coverage. Insurance Policy at 15. See Miller v.

Monumental Life Ins. Co., 761 F. Supp. 2d at 1147.

        The recently published Restatement of Law, Liability Insurance supports these courts. See

Restatement of Law, Liability Insurance (2018). “Exclusion” is defined in the Restatement as a

“term in an insurance policy that identifies a category of claims that are not covered by the policy.”

Restatement of Liability Insurance § 32(1). Similarly, the Supreme Court of New Mexico has

stated that “the very purpose of an exclusion” is “to restrict the scope of the policy beyond what

would otherwise be covered.” United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 18,

285 P.3d at 650. “Condition” is defined as “an event under the control of an insured, policyholder

or insurer, that, unless excused, must occur, or must not occur, before performance under the policy

becomes due under the policy.” Restatement of Liability Insurance § 34(1). The provision stating

that an insured must not know of any facts that suggest a claim is likely before the insurer must



                                                - 66 -
provide coverage does not “identif[y] a category of claims that are not covered by the policy,”

Restatement of Liability Insurance § 32(1), or “restrict the scope of the policy beyond what would

otherwise be covered,” United Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 18, 285 P.3d

at 650. Instead, it is an event under the insureds’ control that must not occur before performance

becomes due. See Restatement of Liability Insurance § 34(1).

       The only case that the Defendants cite in opposition, Redux, Ltd. v. Commercial Union

Insurance Co., 1995 WL 88251 (“Redux”), is not on point; it concerns fraudulent insurance claims

rather than misrepresentations on applications, 1995 WL 88251, at *3. In Redux, the Honorable

John Lungstrum, United States District Judge for the District of Kansas, noted that “unlike most

insurance policies which ‘exclude’ coverage when there has been fraud, the insurance policy at

issue here specifically ‘conditions’ coverage upon the lack of fraud.” 1995 WL 88251, at *2. The

defendant insurance company sought a “determination as a matter of law” that the plaintiff bore

the burden of proving at trial that it had not committed fraud. 1995 WL 88251, at *2. The plaintiff

argued that the policy “does not shift the burden of proving the defense of fraud from where it

traditionally sits -- with the defendant.” 1995 WL 88251, at *2. Judge Lungstrum concluded that,

under Kansas law, insurers bear the burden to prove “any provision in an insurance contract which

‘intends to restrict or limit coverage.’” Redux, 1995 WL 88251, at *2 (quoting Dronge v. Monarch

Ins. Co. of Ohio, 511 F. Supp. 1, 4-5 (D. Kan. 1979)). As support for this conclusion, he cited

treatises discussing fraudulent claims. 1995 WL 88251, at *2 (citing 19 Couch on Insurance 2d

§§ 79:355, 79:397 (“‘The insurer has the burden of proof to establish that the insured violated a

fire policy provision against fraud and false swearing’”); 21 Appleman, Insurance Law and

Practice § 12305 (Supp. 1993)(“[I]nsurers bear the burden of proving misrepresentation or

concealment of material facts related to a claim for coverage.”)). Although Judge Lungstrum does




                                              - 67 -
not quote the policy’s language, the disputed provision concerns insured’s fraudulent claims, rather

than misrepresentations on an application:

       Under the terms of the agreement, Commercial Union is relieved of its duties,
       coverage is deemed “void” and the agreement defeated, in the event that the insured
       intentionally conceals or misrepresents a material fact concerning the claim. Thus,
       the duty to perform, which was triggered here by the occurrence of the fire, is
       extinguished if the insured commits fraud.

1995 WL 88251, at *3. There is no allegation that any party in this case has “intentionally

conceal[ed] or misrepresent[ed] a material fact concerning the claim” for coverage. 1995 WL

88251, at *3. If they had, Evanston Insurance would bear the burden of proof. Battishill v. Farmers

Alliance Ins. Co., 2006-NMSC-004, ¶ 6, 127 P.3d at 1113; 1995 WL 88251, at *3. The Court

concludes that the Supreme Court of New Mexico would analyze the Insurance Policy’s language

in accord with all courts and the Restatement of Liability Insurance and conclude that the Insurance

Policy’s language is a condition precedent to coverage rather than an exclusion.

       C.      THE INSURANCE POLICY’S PRIOR KNOWLEDGE PROVISION DOES
               NOT IMPUTE DONISTHORPE’S KNOWLEDGE TO OTHER INSUREDS.
       Because the prior knowledge provision is a condition to coverage, the burden is on the

insureds to prove they had no knowledge of any fact, circumstance, situation or incident which

may have led a reasonable person to conclude that a claim was likely. See Insurance Policy at 15.

Evanston Insurance argues that, because Donisthorpe had that knowledge, and because his

knowledge is imputed to the other insureds under the Insurance Policy’s definition of “insured,”

it is entitled to summary judgment that there is no coverage under the Insurance Policy for the

underlying Client Complaint. MSJ at 10-11. See Tr. at 6:11-7:18 (Borders). The Court concludes

that Donisthorpe’s knowledge is not imputed to the other insureds, and Evanston Insurance is

therefore not entitled to summary judgment on this claim.




                                               - 68 -
        The Insurance Policy defines the unqualified word “insured,” either in the singular or the

plural as:

        1.     The Named Insured herein defined as the person(s) or organization(s) stated
               in Item 1. of the Declarations;
        2.     Any past or current principal, partner, officer, director, trustee or
               shareholder of the Named Insured stated in Item 1. of the Declarations
               solely while acting on behalf of the Named Insured and within the scope of
               their duties as such;
        3.     Any past or current employee, including a leased employee, of the Named
               Insured stated in Item 1. of the Declarations solely while acting on behalf
               of the Named Insured and within the scope of their duties as such;

        ...

        7.     The lawful spouse or Domestic Partner of each insured in Item A.2 above,
               but only for each such Insured’s liability as is otherwise covered herein.
Insurance Policy at 2.

        Evanston Insurance argues that, because the definition of “Insured” includes “any” past or

current principal, partner, officer, director, trustee, or shareholder, and because “the term ‘any’ is

unambiguously collective rather than several,” the Insured had knowledge of facts and

circumstances that could reasonably give rise to a claim. Combined Reply at 8 (citing Copeland-

Williams at 628); Tr. at 28:10-30:1. As a preliminary matter, Evanston Insurance reads Copeland-

Williams differently than the Tenth Circuit and other courts, which commonly cite the case for its

interpretation of the phrase “any insured” in exclusionary clauses rather than for an interpretation

of “any” across an entire Insurance Policy. W. Am. Ins. Co. v. AV&S, 145 F.3d 1224, 1228 (10th

Cir. 1998)(citing Copeland-Williams for holding that “the phrase ‘any insured’ unambiguously

precludes coverage to all persons covered by the policy if any one of them engages in excludable

conduct”); Am. Nat’l Prop. & Cas. Co. v. Clendenen, 238 W. Va. at 264 n. 12 (citing Copeland-

Williams’ holding that “‘any insured’ in the exclusionary clause is unambiguously collective rather




                                                - 69 -
than several”); Am. Fam. Mut. Ins. Co. v. Bower, 752 F. Supp. 2d 957, 968 (N.D. Ind.

2010)(Lee, J.); Minkler v. Safeco Ins. Co. of Am., Cal. Rptr. 3d 612, 626 (2010)(citing Copeland-

Williams for the holding that “exclusion for damages from intentional act by ‘any insured’ is

unambiguously collective rather than several”). But cf. Allstate Ins. Co. v. Kim, 121 F. Supp. 2d

1301, 1308 (D. Haw. 2000)(Kay, J.)(citing Copeland-Williams’ holding as “determining that

under exclusionary clause, which excluded coverage for injury expected or intended from

standpoint of ‘any’ insured, wife was not covered for any negligent acts that stemmed from the

husband's alleged sexual molestation of step-granddaughter, despite severability clause”).

       The Court concluded above that the prior knowledge provision is a condition to coverage

rather than an exclusionary clause. Further, Evanston Insurance uses the term “the insured” rather

“any insured” in its prior knowledge provision. The phrase “the insured” does not express a

contractual intent to create joint obligations. Axis Reinsurance Co. v. Bennett, 2008 WL 2485388,

at *15 (“‘[U]nlike the phrase ‘the insured,’ the phrase ‘any insured’ unambiguously expresses a

contractual intent to create joint obligations and to prohibit recovery by an innocent

insured.’”)(quoting Sales v. State Farm Fire & Cas. Co., 849 F.2d at 1385); Stettin v. Nat. Union

Fire Ins. Co. of Pittsburgh, Pa., 861 F.3d at 1337. Accordingly, Donisthorpe’s knowledge is not

imputed to the policy’s other insureds. The other insureds’ knowledge of wrongful acts or facts,

circumstances, situations, or incidents that were reasonably likely to lead to a claim is a question

of fact. Evanston Insurance is therefore not entitled to summary judgment on its claim that the

defendants cannot satisfy the insurance policy’s prior knowledge provision.

II.    EXCLUSION P DOES NOT BAR COVERAGE                                 FOR      THE     CLIENT
       COMPLAINT’S UNDERLYING CLAIMS.

       The Insurance Policy’s Exclusion P excludes coverage for “‘any claim . . . [b]ased upon or

arising out of any conversion, misappropriation, commingling or defalcation of any funds or



                                               - 70 -
property.’” Insurance Policy at 8. The court first concludes that, contrary to arguments from the

former Desert State clients and Ms. Bennett, the Insurance Policy is not ambiguous. The Court

then concludes that Exclusion P does not bar all Client Complaint claims.

       A.      THE INSURANCE POLICY IS NOT AMBIGUOUS.

       The former Desert State clients argue that the Insurance Policy’s Exclusion P is ambiguous.

See Client Response at 10-13. Ms. Bennett, meanwhile, argues that the Insurance Policy’s

Exclusion J creates an ambiguity when read in conjunction with Exclusion P. See Bennett

Response at 9-16. Both parties point to New Mexico law that courts must resolve ambiguities in

insurance contracts in the insureds’ favor. See Client Response at 11; Bennett Response at 8. The

Court concludes that Exclusion P is not ambiguous, and, because the policy is unambiguous, the

Court will “give effect to the contract and enforce it as written.” Ponder v. State Farm Mut. Auto.

Ins. Co., 2000-NMSC-033, ¶ 11, 12 P.3d 960, 964.

       The former Desert State clients argue that the policy language is ambiguous, because the

Insurance Policy does not define the term and there are no New Mexico cases interpreting “based

upon or arising out of” in the context of Insurance Policy exclusions. Client Response at 10-11;

MSJ at 13 (“Evanston is unaware of any New Mexico cases interpreting the Policy language at

issue.”). Language in insurance policies is not ambiguous merely because it is undefined and

previously uninterpreted. See Knowles v. United Servs. Auto Ass’n, 1992-NMSC-030, ¶ 9, 832

P.2d at 397 (stating that an insurance policy is ambiguous if it is “‘reasonably and fairly susceptible

of different constructions’”)(quoting Sanchez v. Herrera, 1989-NMSC-073, ¶ 20, 783 P.2d at 469).

Further, New Mexico courts have not found ambiguity in very similar exclusionary clauses. See

Lopez v. N.M. Pub. Sch. Ins. Auth., 1994-NMSC-017, ¶ 7, 870 P.2d at 747 (finding no ambiguity

where the insurance policy excluded all claims “arising from” sexual misconduct); Askew v.




                                                - 71 -
Miller Mut. Fire Ins. Co. of Tex., 1974-NMSC-040, ¶¶ 4-5, 522 P.2d 574, 575 (stating that an

exclusionary clause containing “arising from” was “clear and unambiguous”). Similarly, the Court

of Appeals of New Mexico has defined “arising out of” in the context of insurance policy coverage

provisions broadly as “‘originating from,’ ‘having its origin in,’ ‘growing out of,’ or ‘flowing

from,’” rather than finding the term ambiguous. City of Albuquerque v. BPLW Architects &

Eng’rs, Inc., 2009-NMCA-081, ¶ 22, 213 P.3d at 1153. See Krieger v. Wilson Corp., 2006-

NMCA-034, ¶ 14, 131 P.3d at 666 (quoting Baca v. N.M. State Highway Dep’t, 1971-NMCA-

087, ¶ 14, 486 P.2d at 628 (applying the definition to an exception to an insurance policy

exclusion)).41 The Tenth Circuit has also stated that under its interpretation of New Mexico law,

“‘arising out of’ is not facially ambiguous just because it appears in an exclusion.’” Am. Nat’l

Prop. & Cas. Co. v. United Specialty Ins. Co., 592 F. App’x at 741. In light of the caselaw applying

“arising out of” in insurance policies, the Court therefore concludes that Exclusion P’s language

contains no ambiguity.

       Ms. Bennett argues that Exclusion P becomes ambiguous when read alongside the

Insurance Policy’s Exclusion J. See Bennett Response at 9-16. Exclusion J contains an exception

to the exclusion that adds coverage back under specific circumstances. Exclusion J bars coverage

for claims:

               Based upon, arising out of, or in any way involving:

       41
         The Court concludes that the Supreme Court of New Mexico would adopt this definition
as well. The Supreme Court of New Mexico stated that an exclusion for actions “arising out of” a
criminal act meant that the insurer would provide coverage “unless [liability] stems from ‘criminal
acts.’” N.M. Physicians Mut. Liab. Co. v. LaMure, 1993-NMSC-048, ¶ 11, 860 P.2d 734, 737.
“‘Stems’ is plainly a broad word of the same ilk as ‘originating from,’ ‘having its origin in,’
‘growing out of,’ or ‘flowing from.’” Am. Nat. Prop. & Cas. Co. v. United Specialty Ins. Co., 592
F. App’x 730, 741 (10th Cir. 2014)(citing Webster’s Third New Int’l Dictionary 2235 (2002) and
Black's Law Dictionary 122 (9th ed. 2009)).




                                               - 72 -
               1.      Conduct of the Insured or at the Insured’s direction that is
                       intentional, willful, dishonest, fraudulent or that constitutes a willful
                       violation of any statute or regulation; provided, however, this
                       exclusion shall not apply to:
                       a.      The strictly vicarious liability of any Insured for the
                               intentional, willful, dishonest or fraudulent conduct
                               of another Insured or for the conduct of another
                               Insured that constitutes a willful violation of any
                               statute or regulation; or
Insurance Policy at 8. Ms. Bennett argues that the Insurance Policy is ambiguous, because

Exclusion J grants coverage for non-criminal insureds, while Exclusion P “disclaim[s] all coverage

‘arising out of the same’ criminal activity.” Bennett Response at 14. Evanston Insurance cites

Weedo v. Stone-E-Brick, Inc., a Supreme Court of New Jersey case, for the holding that, “[i]f any

one exclusion applies there should be no coverage, regardless of inferences that might be argued

on the basis of exceptions or qualifications contained in other exclusions.” Reply to Ms. Bennett

at 11-12 (citing Weedo v. Stone-E-Brick, Inc., 405 A.2d 788 (N.J. 1979)(quoting Tinker,

Comprehensive General Liability Insurance Perspective and Overview, 25 Fed. Ins. Coun. Q. 217,

218-21 (1975))).

       Regarding exceptions to exclusionary clauses, the Supreme Court of New Mexico has

stated that they “act[] as a restoration of coverage under the conditions specified and therefore

should be construed broadly in favor of the insured as if the exclusion did not exist.” United

Nuclear Corp. v. Allstate Ins. Co., 2012-NMSC-032, ¶ 15, 285 P.3d at 649. It has also suggested,

however, that it does not strain to find insurance policies ambiguities. In Battishill v. Farmers

Alliance Insurance Co., the plaintiff argued that two separate coverage provisions made a policy

exclusion ambiguous. See 2006-NMSC-004, ¶ 15, 127 P.3d at 1115. The Supreme Court of New

Mexico disagreed with the plaintiff, stating that “[i]t is not necessary to read the coverages together

to construe the all-risk dwelling exclusion at issue, because the exclusion read alone is clear and




                                                - 73 -
unambiguous. We only look to other sections in a policy for clarification, not in an attempt to

create an ambiguity where none exists.” Battishill v. Farmers Alliance Ins. Co., 2006-NMSC-004,

¶ 17, 127 P.3d at 1115 (internal citations omitted).

        A Court of Appeals of New Mexico decision also suggests that exceptions to exclusions

will not create ambiguity where they overlap or contradict other exclusions. In Pulte Homes of

N.M. v. Ind. Lumbermans Ins. Co., the Court of Appeals of New Mexico analyzed the effect of an

insured contract exception to a contractual liability exclusion in a commercial general liability

policy. See 2016-NMCA-028, 367 P.3d 869. The plaintiff argued that, even if one of the policy’s

exclusions precluded coverage, the insurance company still had a duty to defend because an

exception to another exclusion created coverage. See 2016-NMCA-028, ¶ 28, 367 P.3d at 879.

The Court of Appeals of New Mexico concluded that, “even if the insured contract exception

renders the contractual liability exclusion inapplicable in this case, it does not render other separate

and independent policy exclusions inapplicable.” 2016-NMCA-028, ¶ 29, 367 P.3d at 879. In

support, the Court of Appeals of New Mexico cited Fed. Ins. Co. v. Tri-State Ins. Co., 157 F.3d

800 (10th Cir. 1998), for its holding that, “because ‘the exclusions are separate and independent’

and nothing in the policy indicates that one exception to one exclusion ‘somehow trumps’ the other

exclusions.” 2016-NMCA-028, ¶ 29, 367 P.3d 869, 879 (quoting Fed. Ins. Co. v. Tri-State Ins.

Co., 157 F.3d at 805). The Court of Appeals also cited Federated Mut. Ins. Co. v. Ever-Ready Oil

Co., No. 09-CV-857 JEC/RHS, 2012 WL 11945481, at * 8 (D.N.M. Mar. 9, 2012)(Conway, J.),

for the same holding. While a Court of Appeals of New Mexico ruling does not bind a federal

court sitting in diversity jurisdiction, see Wade v. EMCASCO Ins., 483 F.3d at 666, the Court

predicts that the Supreme Court of New Mexico would agree with the Court of Appeals of New

Mexico -- that exceptions to insurance policy exclusions do not alter or affect other exclusions.




                                                 - 74 -
The New Mexico Court of Appeals’ approach accords with a number of state and federal courts.

See Travelers Indem. Co. of Am. v. Miller Bldg. Corp., 142 F. App’x 147, 150 (4th Cir. 2005);

Biebel Bros., Inc., v. U.S. Fid. & Guar. Co., 522 F.2d 1207, 1212 (8th Cir. 1975); Liberty

Corporate Capital Ltd. v. Sec. Safe Outlet, Inc., 937 F. Supp. 2d 891, 908 (E.D. Ky.

2013)(Forester, J.); Nationwide Mut. Ins. Co. v. Overlook, LLC, 785 F. Supp. 2d at 530;

Commercial Union Ins. Co. v. John Massman Contracting Co., 713 F. Supp. 1403, 1407 (D. Kan.

1989)(O’Connor, J.)(noting that “such exclusions generally have been held not to render the policy

ambiguous”); U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d 871, 881 (Fla. 2007); Am. Fam. Mut.

Ins. Co. v. Am. Girl, Inc., 673 N.W.2d 65, 73 (Wis. 2004); Weedo v. Stone-E-Brick, Inc., 405

A.2d 788. See also Restatement of Liability Insurance §32(5) (“An exception to an exclusion

narrows the application of the exclusion; the exception does not grant coverage beyond that

provided in the insuring clauses.”). The Supreme Court of New Mexico has stated that, where an

exclusion is clear, it will “look to other sections in a policy for clarification, not in an attempt to

create an ambiguity where none exists.” Battishill v. Farmers Alliance Ins. Co., 2006-NMSC-004,

¶ 17, 127 P.3d at 1115. Accordingly, the Court predicts that the Supreme Court of New Mexico

would not read separate insurance policy exclusions to affect other exclusions’ scope or coverage

and would apply Exclusion P “as written” and without regard to Exclusion J. Ponder v. State Farm

Mut. Auto. Ins. Co., 2000-NMSC-033, ¶ 11, 12 P.3d at 964.

       Nevertheless, were the Court to interpret Exclusion P in light of Exclusion J, the result is

no different: even when read together, the Insurance Policy’s exclusions do not create ambiguity

or inconsistency. See Rummel v. Lexington Ins. Co., 1997-NMSC-041, ¶ 37, 945 P.2d at 980

(citing 2 Lee R. Russ & Thomas F. Segall, Couch on Insurance 3d § 21:9 (“[I]f two clauses are

inconsistent and both were prepared by the insurer, . . . the one which affords the most protection




                                                - 75 -
to the insured will control and be given effect.”)). First, the two exclusions are not co-extensive.

Exclusion J essentially excludes an individual insured’s coverage for claims arising from his or

her own intentional, fraudulent conduct, or willful violations of statutes or regulations. See

Insurance Policy at 20. Exclusion P applies to more insureds, but it applies to less conduct than

Exclusion J -- Exclusion P only excludes coverage for claims against anyone that are based upon

or arise out of theft or similarly improper asset use. See Insurance Policy at 20. The Insurance

Policy excludes coverage, for example, under Exclusion J, but not Exclusion P, where an insured’s

wrongful conduct violates the law but does not stem from theft or similar actions. See Insurance

Policy at 20. It excludes coverage under Exclusion P, but not Exclusion J, when an insured has

not acted willfully, intentionally, fraudulently, or violated any law, but is still liable for claims

arising from theft, misappropriation, commingling, or defalcation. See Insurance Policy at 20.

Exclusion J’s exception merely qualifies its scope; Exclusion P may exclude conduct that

Exclusion J does not without creating ambiguity in the Insurance Policy. See BancInsure, Inc. v.

F.D.I.C., 796 F.3d at 1239 (interpreting Kansas Law)(noting that insurance policies “‘are notorious

for their simultaneous use of both belts and suspenders, and some overlap is to be expected.’ Here,

the mere fact of overlap between the two exclusions does not introduce ambiguity into the plain

language of the insured v. insured exclusion”)(quoting Certain Interested Underwriters at Lloyd’s,

London v. Stolberg, 680 F.3d 61, 68 (1st Cir. 2012))(internal citations omitted).

       The former Desert State clients also argue that their claims against Bennett for negligence,

gross negligence, breach of fiduciary duty, and for violating the Uniform Trust Code should not

be barred because New Mexico public policy does not allow one insured’s fraud to void coverage

for another insured. See Client Response at 12. The former Desert State clients cite Delph v.

Potomac Insurance. Co., 1980-NMSC-140, ¶ 14, 620 P.2d 1282 (“Delph”) as authority for their




                                               - 76 -
public policy argument. See Client Response at 12. In Delph, the plaintiff had separated from her

husband, sued for dissolution of the marriage, and was awarded the couple’s residence. See Delph

at 1980-NMSC-140, ¶ 2, 620 P.2d at 1283. The husband then intentionally set fire to their home.

See Delph, 1980-NMSC-140, ¶ 3, 620 P.2d at 1283. The insurance agency refused to pay the

plaintiff when she demanded to recover under the insurance policy, alleging that her ex-husband’s

arson was “‘fraud’ by the ‘insured.’” Delph, 1980-NMSC-140, ¶ 4, 620 P.2d at 1283. The New

Mexico Supreme Court analyzed the issue as whether the husband’s tort was a “community” or

“separate” tort, and concluded that because it was a “separate” tort, the “responsibility for the fraud

is several and separate rather than that of the community,” and “the fraud of the co-insured husband

does not void the policy as to plaintiff.” Delph, 1980-NMSC-140, ¶ 14, 620 P.2d at 1285.

       Evanston Insurance does not argue, however, that Exclusion P voids coverage for co-

insured parties. It argues that the Exclusion P bars coverage for co-insured parties. Hence, while

the Court concludes in Part III of its analysis that a question of material fact remains over whether

the Insurance Policy was void ab initio, this conclusion does not affect the scope or effect of the

Insurance Policy’s exclusions. Accordingly, the Court will enforce the exclusion “as written.”

Ponder v. State Farm Mut. Auto. Ins. Co., 2000-NMSC-033, ¶ 11, 12 P.3d at 964.

       B.      EXCLUSION P DOES NOT BAR ALL CLAIMS IN THE CLIENT
               COMPLAINT “BASED UPON OR ARISING OUT OF” DONISTHORPE’S
               CONVERSION.
       The Court has concluded that Exclusion P is not ambiguous and will therefore apply it as

written. See Part II.A. Exclusion P bars coverage for all claims “based upon or arising out of any

conversion, misappropriation, commingling of or defalcation of funds or property.” Insurance

Policy at 20. The Court concludes that the Supreme Court of New Mexico would find that




                                                - 77 -
Exclusion P does not excuse Evanston Insurance’s duty to defend against the Client Complaint’s

claims.

          In New Mexico, the duty to defend arises and is determined “from the allegations on the

face of the complaint or from the known but unpled factual basis of the claim that brings it arguably

within the scope of coverage.” Am. Gen. Fire & Cas. Co. v. Progressive Cas. Co., 1990-NMSC-

094, ¶ 11, 799 P.2d at 1116. See Miller v. Triad Adoption and Counseling Services, Inc., 2003-

NMCA-055, ¶ 9, 65 P.3d at 1103 (citing Found. Reserve Ins. Co., Inc. v. Mullenix, 1982-NMSC-

038, ¶ 6, 642 P.2d at 605)(“If the allegations of the complaint or the alleged facts tend to show that

an occurrence comes within the coverage of the policy, the insurer has a duty to defend regardless

of the ultimate liability of the insured”)). New Mexico courts have not addressed whether an

exclusion written similarly to Exclusion P reaches the type of negligence which the clients have

alleged. Courts across the country have reached different conclusions on the same question.

                 1.     New York Cases Suggest That Insurers Have a Duty to Defend
                        Negligence Claims Even When the Claims Are Closely Related to
                        Otherwise Excluded Conduct.

          Several New York cases suggest that an insurer has a duty to defend insureds where the

underlying complaint alleged negligence or negligent supervision, even though the insurance

policy excludes coverage for closely related claims. In Watkins v. Glen Central School District v.

National Union Fire Insurance Co., 732 N.Y.S. 2d 70, 286 A.D. 2d 48 (N.Y. App. Div.

2001)(“Watkins”), a school district sought defense and indemnification under an errors and

omissions insurance policy against claims that it was negligent in hiring and supervising a teacher

with a history of sexual misconduct who was alleged to have sexually abused students. See 732

N.Y.S. 2d at 71. The insurance company sought to disclaim coverage based on an exclusion in

the policy for intentional acts. See 732 N.Y.S. 2d at 71. New York’s Appellate Division of the




                                                - 78 -
Supreme Court noted that sexual assaults are intentional acts which a general liability policy

excludes from coverage, but that there are no New York cases “within the context of direct

allegations of supervisory negligence against school officials under an errors and omissions policy

for the intentional sexual misconduct of a teacher.” 732 N.Y.S. 2d at 72. The Appellate Division

of the Supreme Court concluded that, while the insurer did not have a duty to defend or to

indemnify the teacher, “to the extent that the District may be held liable for its negligent hiring

and supervision of [the teacher], this risk falls squarely within the type of errors and omissions

coverage provided by the National Union errors and omissions policy: to wit, professional

malpractice liability insurance.” 732 N.Y.S. 2d at 72.

       After supporting its argument by discussing Board of Public Education of School District

of Pittsburgh v. National Union Fire Ins. Co. of Pittsburgh, Pennsylvania, 709 A.2d 910 (Pa. Super.

Ct. 1998), the Appellate Division of the Supreme Court noted that New York applies a “‘but for’”

test to determine whether insurance policies cover certain conduct, but that no New York case had

applied this test in a sexual or nonsexual intentional assault case under an errors and omissions

insurance policy. 732 N.Y.S. 2d at 73-74. The court stated that to not apply “but for” causation

“would completely undermine the purpose of such errors and omissions coverage.” 732 N.Y.S.

2d at 74. It stated that an errors and omissions policy is “expressly intended to provide coverage

for negligent acts, including negligence in the hiring or supervision of employees.” 732 N.Y.S. 2d

at 74. While the teacher “may have acted intentionally in perpetrating the sexual assaults against

the two plaintiff students in the underlying action, liability as against the School District is

predicated upon its conceptually independent negligent supervision.” 732 N.Y.S. 2d at 74.

Accordingly, “[a]pplication of the cited exclusions in the instant case would effectively eviscerate

the errors and omissions policy altogether.” 732 N.Y.S. 2d at 74, 286 A.D. 2d at 54.




                                               - 79 -
       Finally, the Appellate Division of the Supreme Court concluded that the school district

bought the insurance policy “to insure its risk of loss arising from negligence committed by its

employees in its role as parental substitute,” and that the disclaimers “wholly thwart that intended

coverage.” 732 N.Y.S. 2d at 74. It cited Search EDP v. American Home Assurance Co., 632 A.2d

286 (N.J. Super. Ct. App. Div. 1993), for its holding that, “where the risk insured against

(professional negligence including negligent hiring) sets in motion a chain of events resulting in

an excluded act (an intentional sexual assault), then the insured peril is the proximate cause of the

entire loss” and the insurance policy covered the insured. 732 N.Y.S. 2d at 75. The Appellate

Division of the Supreme Court ended the opinion by stating:

                Clearly, the instant National Union errors and omissions policy was
       intended to cover the School District’s negligence in its rendering of professional
       services. Such coverage undeniably includes negligence in the hiring and
       supervision of employees. In the absence of any direct controlling authority to the
       contrary from any New York court precluding such errors and omissions coverage
       in a case such as this, we are persuaded that National Union is indeed obligated to
       provide the School District with defense and indemnification for its potential
       liability for its alleged professional malpractice.
732 N.Y.S. 2d at 75.

       Ms. Bennett also cites Murphy v. Nutmeg Insurance Co., 773 N.Y.S. 2d 413 (N.Y. App.

Div. 2004), as evidence that Evanston Insurance has a duty to defend negligence claims against

her. See Bennett Response at 11. That case stands for the proposition that, under New York law,

when there are multiple underlying claims against an insured, and the insurance policy disclaims

coverage for some but not all of the claims, the insurer must defend all claims so long as one

remains that is subject to coverage. See 773 N.Y.S. 2d at 360. It does not analyze how to determine

whether a claim is excluded from coverage and is therefore not relevant to the analysis of which

claims in the Client Complaint are excluded.




                                               - 80 -
           In Board of Public Education of School District of Pittsburgh v. National Union Fire

Insurance Co. of Pittsburgh, Pennsylvania, 709 A.2d 910 (Pa. Super. Ct. 1998)(“Pittsburgh”), on

which Watkins relied in support, the insurer disclaimed coverage for sexual assaults that the middle

school’s parent teacher organization’s president committed. See 709 A.2d at 911-912. The policy

provided coverage for any “Wrongful Act,” which the policy defined as “‘any actual or alleged

breach of duty, neglect, error . . . or omission committed solely in performance of duties for the

School District.” 709 A.2d at 913. It excluded coverage for “any claims arising out of . . . assault

or battery,” and claims “involving . . . criminal acts” or “arising out of . . . bodily injury.” 709

A.2d at 912. The underlying complaint alleged that the Board of Education failed to screen persons

it knew would have access to young students, and failed to implement procedures, policies, or

background checks of those in contact with students to discover criminal history of sexual

abuse -- violating the students’ civil rights See 709 A.2d at 913. It also alleged that the school

district failed to train or instruct its employees not to permit unsupervised contact between

unscreened volunteers and students. See 709 A.2d at 913. The policy contained no express

exclusions for negligent supervision, control, or hiring, or for civil rights violations. See 709 A.2d

at 914.

          The Pennsylvania Superior Court concluded that the policy’s exclusions did not prevent

coverage. According to that court, the criminal acts exclusion did not apply, because “allowing

one’s right to a defense against covered claims to rise or fall solely on the alleged nature of the

acts of others” would be “an anomalous result at best.”        709 A.2d at 915. According to the

Superior Court, the exclusions for claims arising from assault and battery, and for claims arising

out of bodily injury, did not apply, because, in its opinion, the assaults and the injury “clearly”

arose from the School District’s failings and not from the teacher’s actions. 709 A.2d at 916. See




                                                - 81 -
also Durham City Bd. of Educ. v. Nat’l Union Fire Ins. Co of Pittsburgh, 426 S.E.2d 451 (N.C. Ct.

App. 1993). But see Canutillo Indep. Sch. Dist. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 99 F.3d

695, 708 n.15 (5th Cir. 1996); Winnacunnet Coop. Sch. Dist. v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Pa., 84 F.3d 32, 37 n.9 (1st Cir. 1996) (“We find [Durham City Bd. of Educ. v. Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa.’s] perfunctory treatment unpersuasive. Unlike that court, we

are not content to decide the coverage issue based solely on the allegations on the face of the

writ.”).

           American Automobile Insurance Co. v. Security Income Planners & Co., 847 F. Supp. 2d

454 (E.D.N.Y. 2012)(Bianco, J.), applied Watkins to facts more analogous to this case. In

American Automobile Insurance Co. v. Security Income Planners & Co., the president and chief

financial officer of an insurance agency stole money from its clients. See 847 F. Supp. 2d at 457.

The clients underlying suit against the agency alleged negligence, negligent training and

supervision, and breach of fiduciary duty. See 847 F. Supp. 2d at 458.        The agency’s insurer

argued that the policy’s commingling exclusion barred coverage. See 847 F. Supp. 2d at 461. The

Honorable Joseph Bianco, then United States District Judge for the Eastern District of New York,

cited Watkins and Murphy v. Nutmeg Insurance Co., and concluded that, “because New York

courts hold that negligence or negligent supervision claims arising from fraudulent or intentional

acts are not excluded by insurance policies similar to the policy at issue, the negligent supervision

allegation set forth in [the] amended complaint suggests a ‘reasonable possibility’ of coverage.”

847 F. Supp. 2d at 464. Judge Bianco also appears to base his decision on the fact that conversion

and misappropriation were not elements of the underlying negligent supervision claim. See 847

F. Supp. 2d at 462. See First Mercury Ins. Co. v. Schwartz, CV 17-1763 (SJF)(AKT), 2019 WL




                                               - 82 -
2053850, n.16 at *14 (E.D.N.Y March 1, 2019)(Tomlinson, Mag. J.); Bistricer v. Federal Ins. Co.,

No. 02 Civ.5366(JSR), 2003 WL 22251290, at *5 (S.D.N.Y. Sept. 30, 2003)(Rakoff, J.).

       The two state cases that support the Defendants both concern sexual assaults against

students in school, and in each there is much clearer causation between the negligent activities by

the school and the underlying injury. Watkins, 732 N.Y.S. 2d 70; Pittsburgh, 709 A.2d 910. In

Watkins, the teacher who sexually assaulted students was convicted of similar crimes ten years

before the school district hired him, allegedly without an adequate background check. See 732

N.Y.S. 2d at 71. The teacher was then the subject of sexual misconduct complaints while

employed, which the school district allegedly failed to aggressively investigate. See 732 N.Y.S.

2d at 71. In Pittsburgh, the underlying complaint alleged that the defendants “‘were aware that

Walls had a history of arrests and/or convictions for committing sexual crimes against young

children,’” “‘knew or should have known that Walls was serving probation for committing sexual

crimes,’” and failed to conduct a background check on him.             709 A.2d at 918.        In these

circumstances, it is clearer that the injuries arose out of negligent hiring or supervision.

               2.      Other Courts Conclude That Negligence Claims Related to Excluded
                       Conduct Are Barred.
       In contrast to these cases, many more courts across the country have concluded that

dishonest act exclusions or commingling exclusions cover negligence or negligent supervision

claims against those who have not committed the dishonest act or the financial misappropriation.

In Northland Insurance Co. v. Stewart Title & Guaranty Co., 327 F.3d at 451, for example, the

insurance policy at issue excluded “any damages” “arising out of any dishonest, fraudulent,

criminal or malicious act or omission,” and “arising out of the commingling, conversion,

misappropriation or defalcation of funds or other property.” 327 F.3d at 451-52. A client

subsequently sued the insured under Michigan law for, among other claims, breach of contract,



                                                - 83 -
conversion, and breach of fiduciary duty. See 327 F.3d at 456. The complaint was amended to

add a claim of negligence. See 327 F.3d at 456. The United States Court of Appeals for the Sixth

Circuit noted that the addition of the negligence claim made no difference, because the insurance

policy’s exclusions were written in such a way as to cover all acts, negligent or intentional. See

327 F.3d at 457. The Sixth Circuit then held that, because the claim for breach of fiduciary duty

was based on the commingling and conversion of funds, the commingling-and-conversion

exclusion barred the claim. See 327 F.3d at 459. Likewise, in Gulf Underwriters Insurance Co.

v. KSI Services, Inc., 233 F. App’x 239 (4th Cir. 2007)(Niemeyer, J.)(unpublished), a title

company’s bookkeeper embezzled money and, after it entered bankruptcy, could not return client

escrow funds. See 233 F. App’x at 240. The title company recovered some money from a fidelity

bond, but the Fourth Circuit held that it was unable to recover under the firm’s errors and omissions

policy, because its dishonest-and-criminal-acts exclusion barred the underlying claim for negligent

supervision. See 233 F. App’x at 240. In applying Virginia law, the Fourth Circuit concluded:

       The policy language excluding coverage for damages arising “directly or
       indirectly” out of criminal acts contemplates multiple causes of liability and does
       not restrict the exclusion's operation to circumstances in which the criminal act was
       the liability's direct or sole cause or even its proximate or primary cause. Thus, so
       long as one of the direct or indirect causes of the loss was a criminal act, the
       exclusion operates to deny coverage.

233 F. App’x at 241 (emphasis in original). The Fourth Circuit declined to follow Watkins for

two reasons. See 233 F. App’x at 242. First, it noted that Watkins’ conclusion -- that “a claim of

negligent supervision is different from a claim of assault and battery” -- is “irrelevant to this case,”

because the insurance policy before the Fourth Circuit “excludes damages arising directly or

indirectly out of any criminal act.” 233 F. App’x at 242 (emphasis in original). Second, the Fourth

Circuit noted that several other courts have decided the same issue as in Watkins differently. See

233 F. App’x at 242 (citing Cont’l Cas. Co. v. H.S.I. Fin. Servs., 466 S.E.2d 4 (Ga. 1996); St. Paul



                                                 - 84 -
Fire & Marine Ins. Co. v. Aragona, 365 A.2d 309 (Md. Ct. Spec. App. 1976); Stouffer & Knight

v. Cont’l Cas. Co., 982 P.2d 105 (Wash. Ct. App. 1999)). The Fourth Circuit ended its opinion by

noting that “protection from dishonest or criminal acts is provided by fidelity bonds, not by errors

and omissions policies that exclude damages arising out of dishonest or criminal acts.” Gulf

Underwriters Ins. Co. v. KSI Services, Inc., 233 F. App’x at 242. Further, in Bethel v. Darwin

Select Insurance Co., the United States Court of Appeals for the Eighth Circuit concluded that,

under Minnesota law, a commingling exclusion barred the underlying breach-of-contract and

negligence claims against a title company whose leaders misappropriated escrow funds. See 735

F.3d 1035. The Eighth Circuit noted that neither of those two claims “specifically alleged any

conduct that was unrelated to the general scheme to misappropriate escrowed funds.” 735 F.3d at

1038. The negligence that had occurred “constituted a necessary component of the broader scheme

to misappropriate funds.” 735 F.3d at 1040. See Murray v. Greenwich Ins. Co., 533 F.3d 644.

       Several federal district courts also have ruled against coverage in similar situations. In

PNA LLC v. Interstate Insurance Group, No. Civ.A. 02-1130, 2003 WL 21488120 (E.D. La. June

20, 2003)(Englehardt, J.), a real estate firm sought coverage after it discovered that an employee

had embezzled money. See 2003 WL 21488120, at *1. The insurance company sought to disclaim

coverage based on an exclusion that barred coverage for “[a]ny claim or suit arising out of or in

any way connected to . . . Conversion, misappropriation, etc.” 2003 WL 21488120, at *4. The

Honorable Kurt Engelhardt, then United States District Judge for the Eastern District of Louisiana,

held that, under Louisiana law, the policy provided no coverage for an underlying complaint’s

negligent supervision claim, because any liability “stems from and is dependent on [the

embezzler’s] actions.” 2003 WL 21488120, at *4. Judge Engelhardt noted that, but for this

conduct, the real estate firm would have no obligation to pay damages; therefore, the negligent




                                               - 85 -
supervision claim arose out of excluded conduct. 2003 WL 21488120, at *4. In Philadelphia

Indemnity Insurance Co. v. Stazac Management, Inc., Case No. 3:16-cv-369-J-34 MCR, 2018 WL

2445816, at *14 (M.D. Fla. May 31, 2018)(Howard, J.), the Honorable Marcia Morales Howard,

United States District Judge for the Middle District of Florida, held that, under Florida law, a

commingling exclusion barred claims for negligent training and retention of employees against a

firm that misappropriated client funds. In Bankers Multiple Line Insurance Co. v. Pierce, 20 F.

Supp. 2d 1004 (S.D. Miss. 1998)(Guirola, Jr., Mag. J.), Louis Guirola, Jr., then United States

Magistrate Judge for the Southern District of Mississippi, held that, under Mississippi law, a

commingling-and-conversion clause barred negligent supervision claims against a firm whose

employee misappropriated client funds. See 20 F. Supp. 2d at 1008. Finally, in Fidelity National

Title Insurance Co. v. Maxum Indemnity Co., No. 16–1360, 2017 WL 4048162 (E.D. Pa. Sept.

12, 2017)(Kelly, Sr., J.), the Honorable Robert Kelly, Sr., United States District Judge for the

Eastern District of Pennsylvania, applied New York law and broadly construed an insurance

exclusion for claims “‘alleging, arising out of, based upon, relating to, or attributable to, directly

or indirectly, any . . . commingling of funds or accounts, inability to pay or failure to safeguard

funds.’” 2017 WL 4048162, at *7 (citation omitted). Judge Kelly, Sr., found that the underlying

negligent supervision claim was, “at the very least, indirectly related to, and attributable to [the

agent]’s commingling of the funds,” and “directly” related to the failure to safeguard those funds.

2017 WL 4048162, at *7.

       Multiple state courts have also concluded that dishonest-act-or-commingling exclusions

bar underlying negligence claims. In Continental Casualty Co. v. H.S.I. Financial Services, Inc.,

the United States Court of Appeals for the Eleventh Circuit certified the question whether a “law

partner’s negligence with respect to supervising and mitigating a fellow partner’s criminal act




                                                - 86 -
‘arise out of’ ‘any dishonest, fraudulent, criminal or malicious act.’” 466 S.E.2d at 5. The

Supreme Court of Georgia resolved the question in the affirmative and barred coverage for a

client’s suit regarding a partner’s conversion. See 466 S.E.2d at 6. While the innocent partners

argued that their negligence in failing to properly supervise client accounts were independent and

concurrent causes of client losses, the Supreme Court of Georgia disagreed with the partners,

because

       the exclusionary clause is focused solely upon the genesis of HIS’s claims-if those
       claims arose out of Page’s culpable conduct, as they did, then coverage need not be
       provided. Consequently, the fact that Sevy and Henderson may have negligently
       allowed Page to perpetuate his theft of HSI's funds does not negate the plain effect
       of the policy's exclusionary clause.

466 S.E.2d at 6 (emphasis in original). The Supreme Court of Georgia further noted that, if it

adopted the innocent partner’s reasoning, underlying plaintiffs could guarantee insurance coverage

every time “merely by amending a complaint to allege failure of supervision.” 466 S.E.2d at 6

n.4. Similarly, in Stouffer & Knight v. Continental Casualty Co., a dishonest acts exclusion barred

a client’s negligent supervision claims against a lawyer whose secretary had embezzled from the

client. See 982 P.2d at 111 (“Knight argues that his negligent failure to supervise Lachelt enabled

her to embezzle from Woodhams’ account. While this may be true, nevertheless, the loss was [a]

direct result of Lachelt's embezzlement, a dishonest and criminal act.”). The Court of Appeals of

Washington also noted that allowing the negligence claim “would effectively eliminate the

exclusion because whenever an employee commits a dishonest/criminal act, allegations framed in

negligence can always be claimed against the employee’s superiors.” 982 P.2d at 111 n.13. See

Chi. Title Ins. Co. v. Northland Ins. Co., 31 So.3d 214, 216 (Fla. Dist. Ct. App. 2010)(finding that

a commingling exclusion barred coverage, because “[a]ny liability based on negligence stems from




                                               - 87 -
and is dependent on the misappropriation of funds by the attorney. But for the attorney’s actions,

Chicago Title would have had no obligation to pay damages”).

               3.      The Supreme Court of New Mexico is Wary of Reading Insurance
                       Policy Exclusions Broadly.
       The Supreme Court of New Mexico reads insurance policy exclusions narrowly and places

the burden of clearly excusing coverage on the insurers. In Rummel v. Lexington Insurance Co.,

1997-NMSC-041, 945 P.2d 970 (“Rummel”), Lexington Insurance argued that a condition

precedent to its excess coverage obligation was that other insurers on the claim first pay the limits

of their obligations “in full, in cash.” 1997-NMSC-041, ¶ 13, 945 P.2d at 975. In support, it cited

a provision in the insurance policy that stated “‘Liability of the Company under this policy shall

not attach unless and until the Insured's Underlying Insurance has paid or has been held liable to

pay the total applicable underlying limits.’” Rummel, 1997-NMSC-041, ¶ 26, 945 P.2d at 977

(quoting Lexington Policy ¶ I)(emphasis added by Rummel). The Supreme Court of New Mexico

disagreed that this provision excused Lexington Insurance’s obligation to pay, and as it discussed

its reasoning, it expressed great reservation about interpreting policy exclusions broadly. See

1997-NMSC-041, ¶ 2, 945 P.2d at 973. First, it noted the fundamental rule that exclusions “must

be clearly expressed in the policy.” 1997-NMSC-041, ¶ 23, 945 P.2d at 977 (citing 2 Couch on

Insurance 3d § 22:30 (1996)). Second, it emphasized that insurers, as policy drafters, have

substantial power to write terms to exclude precisely the activities they wish to exclude and that

courts should not stretch to help insurers exclude additional claims which are not clearly expressed:

               Lexington could have included a provision in its policy that made its excess
       layer of coverage operative only after all underlying insurance was applied to the
       compensatory damages part of an award. It is not the province of the courts to
       supply provisions to an insurance policy when insurers are faced with an
       unanticipated liability.




                                               - 88 -
1997-NMSC-041, ¶ 50, 945 P.2d at 982. The Supreme Court of New Mexico reiterated elsewhere

in the opinion that, “[i]f the insurer urges an exclusion to coverage that the policy does not clearly

express, ‘the courts will not write an exception into it by construction, for the purpose of exempting

the insurer from liability,’” 1997-NMSC-041, ¶ 49, 945 P.2d at 982 (quoting 2 Couch on Insurance

3d §22:30), and that “Lexington could have included explicit language that would have insisted

upon [payment in full being a condition precedent to coverage],” 1997-NMSC-041, ¶ 33, 945 P.2d

at 979. In United Nuclear Corp. v. Allstate Insurance Co., 2012-NMSC-032, 285 P.3d 644,

meanwhile, the Supreme Court of New Mexico found that a policy exclusion for claims caused by

non-sudden and non-accidental pollution was ambiguous and interpreted it against the insurer.

See 2012-NMSC-032, ¶ 1, 285 P.3d at 646. It did so, in part, because “[i]nsurance policies almost

always are contracts of adhesion, meaning that ‘the insurance company controls the language’ and

‘the insured has no bargaining power.’” 2012-NMSC-032, ¶ 10, 285 P.3d at 648 (quoting Cal.

Cas. Ins. Co. v. Garcia-Price, 2003-NMCA-044, ¶ 20, 63 P.3d 1159, 1163). It further noted:

       [t]he typical insured does not bargain for individual terms within policy clauses;
       the insured makes only broad choices regarding general concepts of coverage, risk,
       and cost. Not only does the insurance company draft the documents, but it does so
       with far more knowledge than the typical insured of the consequences of particular
       words.

2012-NMSC-032, ¶ 10, 285 P.3d at 648 (quoting Sanchez v. Herrera, 1989-NMSC-073, ¶ 21, 783

P.2d at 469)(alteration in original).

               4.      The Court Concludes That the Supreme Court of New Mexico Would
                       Not Interpret Exclusion P to Cover Negligence Claims Against Desert
                       State’s Directors.
       The Court concludes that the Supreme Court of New Mexico would determine, like some

other state and federal courts, that negligence claims against insureds do not necessarily “arise out

of” other insureds’ related and excluded acts. Insurance Policy at 20. While it is the minority rule,




                                                - 89 -
the Court concludes that, based on Rummel, 1997-NMSC-041, 945 P.2d 970, the Supreme Court

of New Mexico would share its own disinclination to read Exclusion P broadly to cover claims

that Evanston Insurance could have foreseen and could have expressly disclaimed. The Supreme

Court of New Mexico has been clear that exclusions are interpreted narrowly, see Knowles v.

United Servs. Auto. Ass’n, 1992-NMSC-030, ¶ 7, 832 P.2d at 936; King v. Travelers Ins. Co.,

1973-NMSC-013, ¶ 22, 505 P.2d 1226, 1232 (quoting Roach v. Churchman, 431 F.2d 849, 851

(8th Cir. 1970)), and it is firm that New Mexico courts not strain to find exclusions in vaguely

written exclusionary provisions, see Rummel, 1997-NMSC-041, ¶¶ 33, 49-50, 945 P.2d at 979,

982. Exclusion P excludes coverage for any act “based upon or arising out of any conversion,

misappropriation, commingling of or defalcation of funds or property.” Insurance Policy at 20.

With this exclusion, Evanston Insurance is relieved from defending claims against Donisthorpe

based upon or arising out of his misappropriation of funds. The provision does not, however,

clearly excuse Evanston Insurance from defending independent negligence claims against other

insureds that relate -- in some way -- to the excluded conduct.42 The cases in the minority,



       42
         The Court notes that Evanston Insurance has written stronger exclusionary clauses in
other insurance contracts. In Thames v. Evanston Insurance Co., No. 13-CV-425 PJC, 2015 WL
7272214 (N.D. Okla. Nov. 17, 2015), the parties litigated an insurance policy exclusion with a first
sentence that closely matched the exclusion here, but which added extra protection in a second
sentence. The exclusion in that case precluded coverage for all claims

       based upon or arising out of any conversion, misappropriation, commingling,
       defalcation, theft, disappearance, insufficiency in the amount of escrow funds,
       monies, monetary proceeds, funds or property, or any other assets, securities,
       negotiable instruments or any other things of value. This exclusion shall apply
       irrespective of which individual, party, or organization actually or allegedly
       committed or caused in whole or part the conversion, misappropriation,
       commingling, defalcation, theft, disappearance, insufficiency [sic] in amount[.]

Thames v. Evanston Ins. Co., 2015 WL 7272214, at *7 (bold and alterations in Thames v. Evanston
Ins. Co.).



                                               - 90 -
Watkins, 732 N.Y.S. 2d 70, Pittsburgh, 709 A.2d 910, American Automobile Insurance Co. v.

Security Income Planners & Co., 847 F. Supp. 2d 454, and Bistricer v. Federal Insurance Co., 2003

WL 22251290, are not new, and they continue to serve as fodder for arguing an issue that consumes

the resources of courts and litigants. See First Mercury Ins. Co. v. Schwartz, CV 17-1763

(SJF)(AKT), 2019 WL 2053850, at *14 n.16; Phila. Indem. Ins. Co. v. Stazac Mgmt., Inc., 2018

WL 2245816, at *11. Evanston Insurance and other insurers could clarify the issue, if they wanted,

with the stroke of a pen.

III.   EVANSTON INSURANCE DELAYED TOO LONG BEFORE ATTEMPTING TO
       RESCIND THE INSURANCE POLICY.

       Evanston Insurance argues that Donisthorpe’s misrepresentations on the Insurance Policy’s

renewal application rendered it void ab initio and entitles Evanston Insurance to rescind the

Insurance Policy. See MSJ at 14. The Court concludes that N.M. Stat. Ann § 59A-18-11(A) does

not prevent Evanston Insurance from relying on misrepresentations in the Application, but the

adverse interest exception does. It further concludes that Donisthorpe’s misrepresentations were

material to Evanston Insurance’s decision to reissue the policy. Finally, the Court does not grant

summary judgment to Evanston Insurance, because its decision to seek rescission was neither

prompt nor immediate.

       A.      EVANSTON INSURANCE’S FAILURE TO ATTACH A COPY OF
               DESERT STATE’S APPLICATION DOES NOT VIOLATE N.M. STAT.
               ANN. § 59A-18-11(A).
       Moya and the former Desert State clients argue that Evanston Insurance cannot rely solely

on Donisthorpe’s misrepresentations in the Application, because Evanston Insurance did not attach

a copy of the Application when it issued the policy to Desert State. See Moya Response at 11.

N.M. Stat. Ann. § 59A-18-11(A) sets strict guidelines for insurance policy admissibility:




                                              - 91 -
               The insured shall not be bound by any statement made in an application for
       a policy unless a copy of such application is attached to or endorsed on the policy
       when issued as a part thereof. If any such policy delivered or issued for delivery to
       any person in this state shall be reinstated or renewed and the insured or the
       beneficiary or assignee of such policy shall make written request to the insurance
       company for a copy of the application, if any, for such reinstatement or renewal,
       the insurance company shall within fifteen days after the receipts of such request at
       its home office or any branch office of the insurance company, deliver or mail to
       the person making such request, a copy of such application. If such copy shall not
       be so delivered or mailed, the insurance company shall be precluded from
       introducing such application as evidence in any action or proceeding based upon or
       involving such policy or its reinstatement or renewal.
N.M. Stat. Ann. § 59A-18-11(A). This language, or language very similar to it, is commonly found

in state insurance codes across the country. See, e.g., Ariz. Rev. Stat. Ann. § 20-1108; Cal. Ins.

Code § 10381.5; Del. Code. Ann. § 2710; Fla. Stat. § 627.408; Haw. Rev. Stat. § 431:10-208;

Idaho Code § 41-1810; Ind. Code § 27-8-5-5; Kan. Stat. Ann. § 4-420; Ky. Rev. Stat. Ann.

§ 304.14-100; Me. Stat. tit. 24-A, § 2410; Md. Code. Ann., Ins. § 12-206; Mass. Gen. Laws ch.175,

§ 108; Mich. Comp. Laws § 500.2214; Minn. Stat. §62A.06; Miss. Code Ann. § 83-9-11; Mont.

Code. Ann. § 33-15-402; Nev. Rev. Stat. § 687B.100; N.J. Stat. Ann. § 17B:24-3; N.Y. Ins. Law

§ 3204; Okla. Stat. tit. 36, § 36-4407; 27 R.I. Gen. Laws § 27-18-14; S.D. Codified Laws

§§ 58-11-40, 58-11-41; Utah Code Ann. § 31A-21-105; Va. Code Ann. § 38.2-3511; Vt. Stat. Ann.

tit. 8, § 4073; Wash. Rev. Code § 48.18.080; W. Va. Code § 33-6-6; Wis. Stat. § 631.11; Wyo.

Stat. Ann. §-26-15-108. Cf. 215 Ill. Comp. Stat. 5/154; La. Stat. Ann. § 22:857; Or. Rev. Stat.

§ 3911.03; Pa. Stat. and Cons. Stat. Ann. § 441. While New Mexico courts have not yet interpreted

its language, several courts in other states have.

       The attachment requirement is generally understood to guarantee that the applicant is aware

of the contract’s terms and can correct any mistakes surrounding the contract. See Copeland v.

United Sec. Life Ins. Co., 154 So.2d 747, 747 (Ala. 1963)(“[T]he statute was designed to put all

facts relating to the insurance before the insured; to guard against overzealous or unscrupulous



                                                - 92 -
agents selling insurance to an applicant only to have the insurance policy defeated in a subsequent

lawsuit by purportedly false answers in the application form, of which the insured was not fully

informed.”); John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d 277, 285 (Mass. 2006)(“The

requirement that an insured's application be attached to the policy primarily protects the insured

by giving him the opportunity to “correct material errors in the application.”); Schiller v. Metro.

Life Ins. Co., 3 N.E.2d 384, 386 (1936)(stating that attachment’s purpose is to “furnish to every

person holding insurance . . . a copy of the application, upon which the effectiveness of the policy

may in some circumstances depend, so that he may know the exact terms of the contract”); John

D. Ingram, Misrepresentations in Applications for Insurance, 14 U. Miami Bus. L. Rev. 103, 109

(2005)(stating that the attachment’s purpose is “clearly to ‘allow for objective evidence of

negotiations at the time of application for protection of the insured from possible frauds by

insurance agents in falsifying answers given by the insured in applying for insurance.’” (quoting

Gibraltar Cas. Co. v. A. Epstein & Sons, Int'l, Inc., 562 N.E. 2d 1039, 1042 (Ill. App. Ct. 1990))).

       The parties dispute how to interpret N.M. Stat. Ann. § 59A-11-18(A)’s three sentences.

Every single other court facing the same issue have interpreted identical or highly similar language

as creating separate attachment requirements for initial applications, on one hand, and renewals or

reinstatements, on the other; initial applications automatically require attachment, while

attachment is only upon request for insurance policy renewals or reinstatements. See Juneau v.

Pittman, No. CIVA 07-9782, 2008 WL 4758611, at *3 (E.D. La. Oct. 27, 2008)(Barbier, J.); Nieto

v. Blue Shield of Cal. Life & Health Ins. Co., 181 Cal. App. 4th 60, 81 (Ct. App. 2010); John

Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d at 286. The Supreme Judicial Court of

Massachusetts held that its insurance code, which is identical in all material respects to N.M. Stat.

Ann. § 59A-18-11(A), “permits two exceptions to the attachment requirement: reinstatement or




                                               - 93 -
renewal of an insurance policy.” John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d at 286.

This is longstanding policy in Massachusetts:

               Nearly one century ago, this court determined that the requirements
       currently contained in G. L. c. 175, §§ 131 and 132 (3) -- which essentially prevent
       insurers from denying coverage based on alleged misrepresentations in an
       application for life insurance unless that application was attached to the policy
       when issued -- do not apply to applications to reinstate a lapsed life insurance
       policy.
Opara v. Mass. Mut. Life Ins. Co., 806 N.E.2d 924, 925 (Mass. 2004). The Honorable Carl

Barbier, United States District Judge for the Eastern District of Louisiana, meanwhile, rejected an

argument that Louisiana and Mississippi laws nearly identical to New Mexico’s statute require

attachment for all applications. See Juneau v. Pittman, 2008 WL 4758611, at *3. Judge Barbier

held that reinstatement applications were inadmissible as evidence “[o]nly if a reinstatement

application exists, is requested by the insured, and is not properly mailed within the 15 day period.”

2008 WL 4758611, at *3 (emphasis in the original). See Nieto v. Blue Shield of California Life

& Health Ins. Co., 181 Cal. App. 4th at 81 (noting that the law’s second and third sentences

“provide[] that the consequence of nondelivery following the insured's request is that the

application may not be introduced into evidence”); N.Y. Life Ins. Co. v. Rosen, 227 A.D. 79, 82

(N.Y. App. Div. 1929)(“[T]he insurance company was not required to attach the application for

reinstatement to the policy,”); Larson v. Union Cent. Life Ins. Co., 137 N.W.2d 327, 335 (Minn.

1965). This interpretation makes sense, given the statute’s purposes: to guarantee that the insured

has full knowledge of the contract’s terms and to protect against fraud. Applications for renewal

of insurance policies do not alter the policy’s fundamental terms and conditions. See Occidental

Life Ins. Co. of Cal. v. Fried, 245 F. Supp. 211, 216-17 (D. Conn. 1965)(Timbers, C.J.).

       The only court to require attachment of a renewal policy interpreted a statute written

differently than N.M. Stat. Ann. § 59A-18-11. In National Union Fire Insurance Co. of Pittsburgh,



                                                - 94 -
Pa. v. Continental Illinois Corp., 658 F. Supp. 781 (N.D. Ill. 1987)(Shadur, J.), the Honorable

Milton Shadur, United States District Judge for the Northern District of Illinois, interpreted

Illinois’ attachment requirements, which state, in part:

               No misrepresentation or false warranty made by the insured or in his behalf
       in the negotiation for a policy of insurance, or breach of a condition of such policy
       shall defeat or avoid the policy or prevent its attaching unless such
       misrepresentation, false warranty or condition shall have been stated in the policy
       or endorsement or rider attached thereto, or in the written application therefor, of
       which a copy is attached to or endorsed on the policy, and made a part thereof.
215 Ill. Comp. Stat. 5/154. Judge Shadur concluded that, under this Illinois law, “[t]o rely on the

alleged misrepresentations in the [renewal applications] as a basis for rescinding the Policies,

Insurers must be able to allege in good faith that copies of the relevant documents were physically

attached to the Policies when issued.” Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Cont’l Ill.

Corp., 658 F. Supp. at 787. There are two important differences between Illinois’ and New

Mexico’s attachment laws that suggest that the Supreme Court of New Mexico would not reach

the same conclusion. First, while New Mexico’s law addresses requirements for instatement and

renewal applications, Illinois does not expressly address reinstatement or renewals at any point in

its attachment law. Compare N.M. Stat. Ann. § 59A-18-11(A) (“If any such policy . . . shall be

reinstated or renewed and the insured . . . shall make written request to the insurance company for

a copy of the application, . . . the insurance company shall . . . deliver or mail to the person making

such request, a copy of such application.”) with 215 Ill. Comp. Stat. 5/154 (“No misrepresentation

or false warranty made by the insured . . . shall defeat or avoid the policy or prevent its attaching

unless such misrepresentation, false warranty or condition shall have been stated in the policy or

endorsement or rider attached thereto, or in the written application therefor, of which a copy is

attached to or endorsed on the policy.”). Similarly, Illinois does not, like New Mexico, require the

insurer to attach the application to the policy “when issued,” which suggests that the attachment



                                                - 95 -
requirement extends beyond the initial issuance. N.M. Stat. Ann. § 59A-18-11. Cf. 215 Ill. Comp.

Stat. 5/154. Accordingly, the Court predicts that the Supreme Court of New Mexico would

interpret N.M. Stat. Ann § 59A-11-18(A) like every other court that has interpreted similar

language and hold that insurers are only required to attach applications along with initial

applications. Desert State’s application was indisputably an application for renewal. See Client

Response ¶ 8, at 4. Accordingly, Evanston Insurance was not required to attach the application

and is entitled to rely on Donisthorpe’s misrepresentations in the application.

       While the Supreme Court of New Mexico has not interpreted N.M. Stat. Ann. § 59A-19-11,

it has extensively discussed attachment requirements in the context of uninsured (“UM”) and

underinsured (“UIM”) motorist insurance coverage. Jordan v. Allstate Ins. Co., 2010-NMSC-051,

245 P.2d 1214; Marckstadt v. Lockheed Martin Corp., 2010-NMSC-001, 229 P.3d 462; Kaiser v.

DeCarrera, 1996-NMSC-050, 923 P.2d 588; Romero v. Dairyland Ins. Co., 1990-NMSC-111, 803

P.2d 243. N.M. Stat. Ann. §§ 66-5-301 to 66-5-303 contains New Mexico’s law governing UM

and UIM insurance. Section 66-5-301(C) states:

       . . . . [T]he named insured shall have the right to reject uninsured motorist coverage
       as described in Subsections A and B of this section; provided that unless the named
       insured requests such coverage in writing, such coverage need not be provided in
       or supplemental to a renewal policy where the named insured has rejected the
       coverage in connection with a policy previously issued to him by the same insurer.

N.M. Stat. Ann. § 66-5-301(C). New Mexico Code Regulation 13.12.3.9, which elaborates on

§ 66-5-301, provides the attachment requirements for rejecting uninsured motorist coverage. It

states: “The rejection of the provisions covering damage caused by an uninsured or unknown

motor vehicle as required in writing by the provisions of Section 66-5-301 NMSA 1978 must be

endorsed, attached, stamped, or otherwise made a part of the policy of bodily injury and property

damage insurance.” N.M. Code R. § 13.12.3.9.



                                               - 96 -
       The Supreme Court of New Mexico has interpreted UM/UIM attachment requirements

several times. In Romero v. Dairyland Insurance Co., the Court held that an insured’s written

rejection of uninsured motorist insurance was invalid, because it did not conform to regulations

that require such rejections to be attached or otherwise made a part of the policy. See 1990-NMSC-

111, ¶ 1, 803 P.2d at 244. The Supreme Court of New Mexico noted that these regulations’ purpose

is

       to ensure that the insured has affirmative evidence of the extent of coverage. Upon
       further reflection, consultation with other individuals, or after merely having an
       opportunity to review one's policy at home, an individual may well reconsider his
       or her rejection of uninsured motorist coverage. Providing affirmative evidence of
       the rejection of the coverage comports with a policy that any rejection of the
       coverage be knowingly and intelligently made. Any individual rejecting such
       coverage should remain well informed as to that decision.

Romero v. Daisyland Ins. Co., 1990-NMSC-111, ¶ 9, 803 P.2d at 245. The Supreme Court of

New Mexico concluded that the statute on which the regulations are based “embodies a public

policy of New Mexico to make uninsured motorist coverage a part of every automobile liability

insurance policy issued in this state, with certain limited exceptions,” and is “intended to expand

insurance coverage and to protect individual members of the public against the hazard of culpable

uninsured motorists.” Romero v. Daisyland Ins. Co., 1990-NMSC-111, ¶ 6, 803 P.2d at 245. See

Anczarski v. Travelers Indem. Co., No. CIV 16-0856 JB/SCY, 2017 WL 3084457, at *25 (D.N.M.

July 17, 2017)(Browning, J.). The Supreme Court of New Mexico reached a similar conclusion

regarding the regulation’s effect in Kaiser v. DeCarrera, 1996-NMSC-050, 923 P.2d 588. In that

case, appellant Kaiser had signed a Notice of Rejection as part of his insurance application, stating

that he did not want UM/UIM coverage, but the issued policy did not state whether UM/UIM was

included in the coverage. See 1996-NMSC-050, ¶ 2, 923 P.2d at 589. The insurer attempted to

mail an amended policy reflecting the fact that he had rejected this coverage, but the address Kaiser



                                               - 97 -
provided on the application did not contain his apartment number, and the letter was returned

undelivered. See 1996-NMSC-050, ¶ 4, 923 P.2d at 589. The Supreme Court of New Mexico

concluded that Kaiser’s written rejection was not valid, because it was not “‘endorsed, attached,

stamped or otherwise made a part of the policy.’” 1996-NMSC-050, 923 P.2d at 590 (quoting

Regulations of the New Mexico Department of Insurance, Art. 5, Part 4, Ch. 66, Rule 1, § 5-1-4

(undated)). Like in Romero v. Daisyland Ins. Co., the Supreme Court of New Mexico noted that

the attachment regulation “recognizes the fact that people reconsider their insurance coverage and

provides the insured with affirmative evidence of the extent of coverage for future reference.”

Kaiser v. DeCarrera, 1996-NMSC-050, ¶ 10, 923 P.2d at 590-91 (emphasis in original).

       In Marckstadt v. Lockheed Martin Corp., 2010-NMSC-001, 229 P.3d 462, the Supreme

Court of New Mexico consolidated cases before it, including a case that the Tenth Circuit certified

to it, to answer what § 66-5-301 and N.M.A.C. § 13.12.3.9 require to effectively reject uninsured

motorist coverage. See Marckstadt v. Lockheed Martin Corp., 2010-NMSC-001, ¶ 12, 229 P.3d

at 467. The Supreme Court of New Mexico held that, any rejection of coverage must be in writing,

but that it need not be signed by the insured or attached to the policy. See Marckstadt v. Lockheed

Martin Corp., 2010-NMSC-001, ¶¶ 26, 228 P.3d at 471. This conclusion applied even to renewed

policies, such as the one at issue in the case. See Marckstadt v. Lockheed Martin Corp., 2010-

NMSC-001, ¶ 10, 228 P.3d at 466. So long as “some evidence of the insureds’ written rejection

of UM/UIM coverage” was made a part of the policy by some means, the regulations do not require

attachment. Marckstadt v. Lockheed Martin Corp., 2010-NMSC-001, ¶ 26, 228 P.3d at 471. See

Farm    Bureau    Mut.   Ins.   v.   Jameson,     472    F.   Supp.   2d   1272,   1280   (D.N.M.

2006)(Browning, J.)(predicting that the Supreme Court of New Mexico would require a signed,

written rejection included in the policy). Finally, in Jordan v. Allstate Ins. Co., 2010-NMSC-051,




                                                - 98 -
245 P.2d 1214, the Supreme Court of New Mexico held that, when an insurance policy did not

expressly state that UM/UIM coverage was rejected, the rejection was not valid even if the insured

had knowingly and intelligently signed forms disclaiming the coverage. See Jordan v. Allstate

Ins. Co., 2010-NMSC-051, ¶ 32, 245 P.2d at 1223-24. The rejection must be incorporated into the

policy “in a way that affords the insured a fair opportunity to reconsider the decision to reject.”

Jordan v. Allstate Ins. Co., 2010-NMSC-051, ¶ 22, 245 P.2d at 1221.

       These four cases reflect a “strict mandate.” Kaiser v. DeCarrera, 1996-NMSC-050, ¶ 17,

923, P.2d at 592. No matter how clearly the insured has rejected attachment in an insurance

application, the rejection is invalid if the insurer does not later provide an opportunity to reconsider

the decision by somehow incorporating the rejection into the policy. See Marckstadt v. Lockheed

Martin Corp., 2010-NMSC-001, ¶¶ 26, 228 P.3d at 471. The Supreme Court of New Mexico does

not, however, require the insurer to attach the rejection, so long as the issued policy contains some

evidence of this choice for the insured. See Marckstadt v. Lockheed Martin Corp., 2010-NMSC-

001, ¶ 26, 228 P.3d at 471. The public policy supporting the strict requirement on insurers is to

encourage drivers to adopt UM and UIM coverage to protect themselves and the public. See

Romero v. Daisyland Ins. Co., 1990-NMSC-111, ¶¶ 6, 9, 803 P.2d at 245.

       The Supreme Court of New Mexico cases interpreting UM/UIM attachment requirements

do not suggest that it will apply the same strict regime to N.M. Stat. Ann. § 59A-18-11. First, the

language in the statute at issue here and in the UM/UIM regulations are significantly different.

New Mexico Code Regulation 13.12.3.9 states: “The rejection of the provisions covering damage

caused by an uninsured or unknown motor vehicle as required in writing by the provisions of

Section 66-5-301 NMSA 1978 must be endorsed, attached, stamped, or otherwise made a part of

the policy of bodily injury and property damage insurance.” N.M. Code R. § 13.12.3.9. It neither




                                                 - 99 -
expressly nor implicitly suggests that New Mexico requires different processes for renewals or

reinstatements. See N.M. Code R. § 13.12.3.9. By contrast, the second and third sentence of

N.M. Stat. Ann. § 59A-18-11 create a cohesive, alternative attachment requirement for renewals

and reinstatements, whereas the statute’s first sentence only discusses attachment for initial policy

applications.

       Second, the public policy concerns behind UM/UIM coverage are not present in this case.

New Mexico has stated a strong preference towards increasing UM/UIM coverage. See Romero

v. Daisyland Ins. Co., 1990-NMSC-111, ¶ 6, 803 P.2d at 245 (concluding that it is New Mexico

public policy “to make uninsured motorist coverage a part of every automobile liability insurance

policy issued in this state, with certain limited exceptions”). The State of New Mexico mandates

that insurers offer UM and UIM coverage to all applicants in an amount equal to their policy limits.

See N.M. Stat. Ann. § 66-5-301(A); Progressive Northwestern Ins. Co. v. Weed Warrior Servs.,

2010-NMSC-050, ¶ 12, 245 P.3d at 1213. New Mexico courts also “assume the average purchaser

of automobile insurance ‘will have limited knowledge of insurance law,’” and therefore they “will

not impose on the consumer that she or he will be able to make an informed decision” without

“receiving information from an insurance company.” Progressive N.W. Ins. Co. v. Weed Warrior

Servs., 2010-NMSC-050, ¶ 13, 245 P.3d at 1213 (quoting Computer Corner, Inc. v. Fireman’s

Fund Ins. Co., 2002-NMCA-054, ¶ 7, 46 P.3d 1264, 1266). Here, § 59A-18-11’s attachment

requirements apply to every single insurance policy in the state. There is no New Mexico public

policy generally favoring maximizing insurance coverage in all possible situations.            More

specifically, there are no New Mexico requirements encouraging organizations to adopt

professional liability policies, such as the one in this case. Nor is there a presumption that those

applying for professional liability insurance policies cannot make an informed decision without




                                               - 100 -
information from the insurer. The Court concludes that the Supreme Court of New Mexico’s

UM/UIM attachment rulings do not suggest that it will require attachment for renewed insurance

policies under N.M. Stat. Ann. § 59A-18-11, because the language in N.M. Code R. § 13.12.3.9.

is significantly different than this statute, and public policy does not encourage such a position.

       B.      THE ADVERSE INTEREST EXCEPTION PREVENTS EVANSTON
               INSURANCE  FROM     RELYING ON THE   APPLICATION’S
               MISREPRESENTATIONS.
       The Court concludes that the Supreme Court of New Mexico would apply the adverse

interest exception to these facts and hold that Donisthorpe was acting adversely to Desert State’s

interests in completing the Application. Bennett argues that, because Donisthorpe acted in his

own interest and not in Desert State’s interest when he filled out the Application, the adverse

interest exception prevents the Court from imputing Donisthorpe’s knowledge to Desert State.

See Bennett Response at 6-7; Tr. at 45:22-46:3 (Sanders). Evanston Insurance proposes that the

adverse interest exception does not apply, because Donisthorpe’s fraudulent application for

insurance is not adverse to Desert State’s interests. See Reply to Ms. Bennett at 6. In CUMIS,

the District of Minnesota held that the “only reason that Cofell did not disclose the existence of

her theft was for her own benefit and to the detriment of the company,” 241 F. Supp. 3d at 940

(emphasis in original), and that, therefore, the adverse interest exception applied to her

misrepresentation on the insurance application, see 241 F. Supp. 3d at 941. Similarly, in

BancInsure, the Honorable David Bunning, United States District Judge for the Eastern District

of Kentucky, held that an embezzling CEO acted on her own behalf and against her principal’s

interests when she lied on an insurance policy renewal application, because “[t]his

misrepresentation allowed her to continue embezzling funds.” 830 F. Supp. 2d at 304. See Puget

Sound Nat. Bank v. St. Paul Fire and Marine Ins. Co., 645 P.2d at 1128 (concluding that a bank’s




                                               - 101 -
director’s knowledge would not be imputed to the bank, because he “acted adversely both as to

his defalcations and as to his concealment of them on the bond application”).

       The Court concludes that the Supreme Court of New Mexico would follow CUMIS and

BancInsure, and it would conclude that Donisthorpe was not acting adversely to Desert State when

he completed the Application. As in CUMIS, Donisthorpe’s “only misrepresentation was about

the fraud itself -- as opposed to misrepresentation tangentially related to the fraud, such as the

existence of internal controls.” Donisthorpe’s misrepresentation also allowed him to continue to

embezzle funds and prevented Desert State from learning of his misrepresentations. Where

Donisthorpe’s misrepresentations allowed him to continue to steal millions from his trust clients

without alerting either them or Desert State to his acts, the Court concludes that the Supreme Court

of New Mexico would hold that he acted adversely to his principal, and would not impute his

knowledge to Desert State. See BancInsure, 830 F. Supp. 2d at 304.

       C.      DONISTHORPE’S MISREPRESENTATIONS ARE MATERIAL.

       Moya argues that, under New Mexico law, to rescind an insurance policy, the burden of

proving a material misrepresentation is on the insurance company. See Moya Response at 13

(citing Tsosie v. Found. Reserve Ins. Co., 1967-NMSC-095, ¶ 11, 427 P.2d 29). Moya says that,

because the MSJ “fails to offer any evidence that the misrepresentations in DSLM’s application

were material,” the Court “should deny summary judgment on this issue.” Moya Response at 13.

The Insurance Policy states that, “[b]y acceptance of this policy, the Insureds agree” that “the

information and statements contained in the application(s) are their representations, and they shall

be deemed material to the acceptance of the risk or hazard assumed by the Company under this

policy, and that this policy is issued in reliance upon the truth of such representations.” Insurance

Policy at 9. Furthermore, “courts generally will construe a statement as material when the




                                               - 102 -
applicant acknowledges in the application that the insurer will rely and act upon the basis of the

representations contained therein.” Paul Koepff, Overview of the governing principles -- Fraud

and misrepresentation -- Materiality, 3 Law and Prac. of Ins. Coverage Litig. § 37:4 (2019).

Finally, in its Combined Reply, Evanston Insurance submits an affidavit from an underwriting

manager stating that it would not have issued the policy had it been aware of Donisthorpe’s

misrepresentations. See Affidavit of Denise Butler ¶ 11, at 2 (taken Aug. 22, 2019), filed August

23, 2019 (Doc. 116-1). Accordingly, the Court concludes that Donisthorpe’s misrepresentations

were material to Evanston Insurance’s decision to issue the Insurance Policy.

          D.      EVANSTON INSURANCE IS NOT ENTITLED TO SUMMARY
                  JUDGMENT, BECAUSE IT DID NOT ADDRESS WHETHER ITS
                  ATTEMPT TO SEEK RESCISSION WAS PROMPT OR IMMEDIATE.
          Evanston Insurance argues that parties may rescind contracts in New Mexico when

material information to that contract is withheld or misrepresented. See MSJ at 14. It argues that,

because Donisthorpe misrepresented information in the Application, the Insurance Policy is void

ab initio and Evanston Insurance may be rescind it. See MSJ at 14-16. Ms. Bennett and the former

Desert State clients counter that Evanston Insurance may not rescind the Insurance Policy, because

Evanston Insurance did not promptly rescind. See Client Response at 13-16; Bennett Response at

14-16. The Court concludes that Evanston Insurance is not entitled to summary judgment on this

issue, because the facts suggest that its decision to seek rescission was neither prompt nor

immediate.

          Under New Mexico law, rescission for fraud “is allowed where there has been a

misrepresentation of a material fact, the misrepresentation was made to be relied on, and has in

fact been relied on.” Prudential Ins. Co. of Am. v. Anaya, 1967-NMSC-132, ¶ 8, 428 P.2d at 643

(1967).        Rescission “may be allowed in certain cases of non-fraudulent, but material,




                                              - 103 -
nondisclosure.” McElhannon v. Ford, 2003-NMCA-091, ¶ 15, 73 P.3d at 832. Importantly here,

a party seeking to rescind a contract for fraud “must immediately, upon discovering the fraud,

restore, or offer to restore, all that he has received under the contract, as a condition precedent to

his right to rescind the same.” Putney v. Schmidt, 1911-NMSC-043, ¶ 10, 120 P. at 723. In a

previous Order, the Court concluded that “were Evanston Insurance to have had knowledge of

Donisthorpe’s fraud at or around his November 27, 2017, plea agreement, its failure to return

Desert State’s premiums until more than six months later would constitute a waiver of its right to

rescind.” Evanston Ins. Co. v. Desert State Life Mgmt., Inc., No. CIV 18-0654 JB\KK, Order,

filed September 13, 2019 (Doc. 126).

       The record reflects that Evanston Insurance first received notice of circumstances likely to

give rise to claims triggering coverage in March, 2017, when Ms. Bennett reported that

Donisthorpe had mismanaged and stolen funds belonging to the former Desert State clients. See

Client Response ¶ 1, at 3. After Evanston Insurance received the notice of circumstances from

Ms. Bennett, Evanston Insurance first considered rescinding the policy. See Client Response ¶ 2,

at 3. Shortly after Evanston Insurance received Ms. Bennett’s report, it received several claims

from former Desert State’s clients that corroborated Ms. Bennett’s report. See Client Response ¶

3, at 3. Approximately one month after it hired counsel to provide it with a coverage opinion, on

July 24, 2017, Evanston Insurance sent Desert State a Notice of Nonrenewal of the Insurance

Policy. Evanston Insurance took no action to rescind the Insurance Policy or to notify its insureds

that it was considering rescinding the policy before June 4, 2018. See Client Response ¶ 8, at 4.

On this date, Evanston Insurance offered to rescind the Insurance Policy based on the material

misrepresentations made in the Application for the Insurance Policy. See MSJ ¶ 14, at 9. Evanston

Insurance formally concluded that Donisthorpe made material misrepresentations on the




                                               - 104 -
Application based on his statements at his plea hearing.        See Client Response ¶ 12, at 4.

Donisthorpe is the only insured under the policy that Evanston Insurance believes made any

material misrepresentations. See Client Response ¶ 16, at 4. Despite these facts, and New Mexico

law suggesting that parties must immediately rescind contracts upon discovering fraud, Evanston

Insurance’s MSJ does not address timeliness in its argument. Accordingly, the Court concludes

that Evanston Insurance is not entitled to summary judgment on this issue.

       E.      EVANSTON INSURANCE MAY NOT RESCIND THE INSURANCE
               POLICY FOR INNOCENT INSUREDS.
       Ms. Bennett also adopts the former Desert State clients’ arguments that rescission is not

appropriate for “innocent insureds” such as her. Bennett Response at 7 (incorporating arguments

from the Client MSJ). The Client MSJ argues that, in New Mexico, an insured’s fraudulent acts

“do not cancel coverage of other, innocent insureds who were not responsible for the fraud.” Client

MSJ at 9 (citing Delph, 1980-NMSC-140, ¶ 14, 620 P.2d at 1285). The Court concludes that,

based on New Mexico’s law and public policy, the Supreme Court of New Mexico would both

recognize the innocent insured exception in insurance contracts and apply it to this case.

               1. The Supreme Court of New Mexico Would Adopt the Innocent Insured
                  Exception.

       Caselaw suggests that the Supreme Court of New Mexico would adopt the innocent insured

exception and prevent total rescission based only on an applicant’s misrepresentations. In Delph,

as discussed earlier, a recently divorced husband intentionally set fire to the family home. See

Delph, 1980-NMSC-140, ¶ 3, 620 P.2d at 1283. The insurance agency refused to pay the wife

when she demanded to recover under the insurance policy, alleging that the arson was “‘fraud’ by

the ‘insured.’” Delph, at 1980-NMSC-140, ¶ 4, 620 P.2d at 1283. The Supreme Court of New

Mexico stated that the “responsibility for the fraud is several and separate rather than that of the




                                              - 105 -
community,” and “the fraud of the co-insured husband does not void the policy as to plaintiff.”

1980-NMSC-140, ¶ 14, 620 P.2d at 1285. While this case concerns fire insurance, not a

professional liability policy, the doctrine is generally the same across other contexts. See Couch

on Insurance § 149:48 (“Observation: The issue is not unique to arson, nor to fire insurance, of

course, but tends to arise most frequently in that context because fire insurance is so pervasive and

because almost any adult person has the knowledge and materials needed to burn property.”);

Couch on Insurance § 148:64 (“Readers interested in imputation of the fault of various parties to

an innocent insured should consult the detailed discussion of this point in the context of fire

insurance.”). Delph supports the conclusion that New Mexico recognizes the innocent insured

exception, even though the Supreme Court of New Mexico’s analysis is deeply rooted in New

Mexico’s community property system, see 1980-NMSC-140, ¶ 14, 620 P.2d at 1285, and Evanston

Insurance does not cite any cases suggesting New Mexico would reject the exception, see Reply

to Ms. Bennett at 5-12; Combined Reply at 6-13.

       In fact, the Supreme Court of New Mexico strongly suggested that it supports the exception

when it debated insurance policy rescission in Prudential Insurance Co. of America v. Anaya,

1967-NMSC-132, 428 P.2d 640 (“Prudential”). In that case, a husband made misrepresentations

on a family insurance application concerning his wife’s health. 1967-NMSC-132, ¶ 3, 428 P.2d

at 642. Prudential sued to rescind the policy, and the trial court ordered rescission for the entire

policy. 1967-NMSC-132, ¶ 3, 428 P.2d at 642. On appeal, the husband argued that the policy was

severable and that “there must be a basis for rescission as to each of the persons covered under the

policy.” 1967-NMSC-132, ¶ 24, 428 P.2d at 644. The Supreme Court of New Mexico appears to

have agreed, and noted “[t]he question under this point is whether all or part of the policy is to be

rescinded.” 1967-NMSC-132, ¶ 31, 428 P.2d at 645. It stated that the answer to this question




                                               - 106 -
hinged on the policy’s severability and that the “intent as to whether the coverage was severable

is shown by the language used.” 1967-NMSC-132, ¶ 28, 428 P.2d at 645. The Supreme Court of

New Mexico concluded that, on the facts before it, the policy did not express this intent:

       The application provides that no insurance is to take effect unless all answers given
       in the application are [true] as of the date of delivery of the policy. The policy states
       that it is issued in consideration of the application. There being false answers, the
       intent was that no insurance was to be effective. This intent was not limited to one
       or more of the defendants; it applied to all of them.

Prudential, 1967-NMSC-132, ¶ 28, 428 P.2d at 64. See Hilbum v. Brodhead, 1968-NMSC-142,

¶ 11, 444 P.2d 971, 975 (employing partial rescission); Ford v. Norton, 1927-NMSC-067, ¶ 7,

260 P. 411, 412 (same). But see Ill. State Bar Ass’n Mut. Ins. Co. v. Law Office of Tuzzolino and

Terpinas, 27 N.E.3d 67, 73-74 (Ill. 2015)(stating that, because a misrepresentation affects the

contract’s overall validity, the innocent insured doctrine is inapplicable to rescission). Cf. David

L. Nersessian, Penalty by Proxy: Holding the Innocent Policyholder Liable for Fraud by

Coinsureds, Claims Professionals, and Other Agents, 38 Tort Trial & Ins. Prac. L.J. 907, 924-25

(2003)(“Courts permitting recovery for innocent coinsureds in these circumstances often focus

upon the presence of ‘severability’ language in the policy rather than upon the fact that the policy,

including the severability language therein, might never have issued in the first instance had the

truth been disclosed.”).

               2. The Supreme Court of New Mexico Would Apply the Innocent Insured
                  Exception to Prevent Rescission in This Case.

       The Court concludes that the Supreme Court of New Mexico would rule that, even were

rescission appropriate here, the remedy would not apply to the Insurance Policy’s innocent

insureds. To begin, the Court notes that the Supreme Court of New Mexico has emphatically

placed the burden of clearly drafting insurance policy limitations on insurers, and Evanston




                                               - 107 -
Insurance has failed to include a provision overriding the innocent insured exception. See § II.B.3;

Rummel, 1997-NMSC-041, ¶ 49, 945 P.2d at 982 (“If the insurer urges an exclusion to coverage

that the policy does not clearly express, ‘the courts will not write an exception into it by

construction, for the purpose of exempting the insurer from liability’” (quoting 2 Couch on

Insurance 3d §22:30)). Evanston Insurance has the capability to draft such provisions if it chooses

to write such an exclusion. Common Policy Condition L states that, “[i]f any Insured shall commit

fraud in proffering any Claim, this insurance shall become void from the date such fraudulent

Claim is proffered.”     Insurance Policy at 10 (emphasis added).          The Insurance Policy’s

Representations section, on the other hand, does not create a similarly joint relationship. It states

that, “[b]y acceptance of this policy, the Insureds agree . . . [t]hat the information and statements

contained in the application(s) are their representations.” Insurance Policy at 9, 15 (emphasis

added). The phrase “the insured,” used here and throughout the Insurance Policy, expresses a

contractual intent to create several -- rather than joint – obligations regarding any one insured’s

statement on the Application. Insurance Policy at 9, 19, 20. See Axis Reinsurance Co. v. Bennett,

2008 WL 2485388, at *15. In the absence of express contractual language to the contrary, “the

‘innocent coinsured’ rule is generally applicable only where interests are several.” Fleet Bus.

Credit L.L.C. v. Glob. Aerospace Underwriting Managers Ltd., 646 F. Supp. 2d 473, 478

(S.D.N.Y. 2009)(Jones, J.).

        Evanston Insurance points to one Application question that Donisthorpe answered in the

negative as evidence of his fraud, see MSJ at 15, but his answer does not extend to the other

insureds such that rescission is a proper remedy for them. The question asks whether the applicant

is “aware of any fact, circumstance, situation, incident or allegation of negligence or wrongdoing,

which might afford grounds for any claim as would fall under the proposed insurance?”




                                               - 108 -
Application at 3. Evanston Insurance cannot argue solely that, by answering “no,” the other

insureds made a false statement; the undisputed facts reflect that Evanston Insurance does not have

any evidence or basis to believe that any insureds, aside from Donisthorpe, committed fraud or

participated in his scheme. See Client Response at ¶¶ 14, 16, at 4 (citing Fischer Depo. at 23:12-

18; 50:2-11; 103:20-104:14). The Court also has already concluded that Donisthorpe’s knowledge

is not imputed to innocent insureds. See § I.C. Not rescinding the Insurance Policy for innocent

insureds makes sense here, because the innocent insureds did not make any misrepresentations in

the Application, and the Insurance Policy’s language does not impute Donisthorpe’s

misrepresentation to every insured. See Amick v. State Farm Fire and Cas. Co., 862 F.2d 704 (8th

Cir. 1988)(holding that an innocent insured exception is not void as against public policy under

Missouri law); Evanston Ins. Co. v. Agape Senior Primary Care, Inc., 636 F. App’x at 876

(affirming an application of the innocent insured exception, partly because the insurance policy

did not include such language); Evanston Ins. Co. v. Watts, 52 F. Supp. 3d 761, 769 (D.S.C.

2014)(Anderson, Jr., J.)(“While Evanston points to a provision in the policy which informs the

insureds that each applicant's representations made in their respective application become part of

the policy, there is no explicit language barring coverage for all insureds based on the fraud or

misrepresentation of a co-insured. The Court is not permitted to rewrite the policy and create a

limitation on coverage that does not exist.”).

       The Client MSJ cites Evanston Insurance Co. v. Agape Senior Primary Care, Inc., 636 F.

App’x 871 (“Agape”), as further support to argue that rescission for innocent insureds is not

appropriate here. See Client MSJ at 9. That case concerns Agape Senior Primary Care, which

hired a man who had stolen the identity of a board-certified doctor. See 636 F. App’x at 872. The

man also misrepresented his background and credentials in a separate application to Evanston




                                                 - 109 -
Insurance and was added to Agape Care’s professional liability policy. See 636 F. App’x at 873.

South Carolina law at the time recognized only the innocent insured doctrine in the context of

arson. See 636 F. App’x at 874 (citing McCracken v. Gov’t Emps. Ins. Co., 325 S.E.2d 62, 64

(S.C. 1985)). The Fourth Circuit concluded that rescinding a South Carolina professional liability

insurance policy for innocent insureds is not appropriate for three reasons: “(1) as the insurer and

drafter, Evanston could have included forfeiture language in the policy; (2) neither Agape nor any

of its employees had any knowledge of Addo’s fraud, rendering them ‘innocent’ under South

Carolina law; and, (3) the public interest would not be served through rescission.” 636 F. App’x

at 875.

          The Court already has discussed the lack of forfeiture language in the Insurance Policy and

the other insureds’ uncontroverted innocent status,” but Agape’s third justification -- public policy

-- also suggests that the Supreme Court of New Mexico would apply the innocent insured

exception to these facts. The Fourth Circuit applied the innocent insured exception in Agape,

because, in part, “rescission would leave the public essentially unprotected on matters of medical

malpractice brought against every other Agape employee.” 636 F. App’x at 876. This case is

similar to Agape on that factor. Donisthorpe was the only insured who committed fraud, and

rescinding the entire Insurance Policy would leave Desert State’s clients entirely exposed to the

organization’s negligent acts and omissions. In addition, rescission is an equitable remedy. See

Ledbetter v. Webb, 1985-NMSC-112, ¶ 15, 711 P.2d at 877-78. When a New Mexico court applies

an equitable remedy, it “may avail itself of those broad and flexible powers which are capable of

being expanded to deal with novel cases and conditions.” Plaza Nat’l Bank v. Valdez, 1987-

NMSC-105, ¶ 16, 745 P.2d 372, 375. The Supreme Court of New Mexico has said that “‘[e]quity

supplements the common law; its rules do not contradict the common law; rather, they aim at




                                                - 110 -
securing substantial justice when the strict rule of common law might work hardship.’” State ex

rel. King v. B & B Inv. Grp., Inc., 2014-NMSC-024, ¶ 33, 329 P.3d 658, 670-71 (quoting Larry

A. DiMatteo, The History of Natural Law Theory: Transforming Embedded Influences into a

Fuller Understanding of Modern Contract Law, 60 U. Pitt. L. Rev. 839, 890 (1999)). New Mexico

courts have already adopted numerous presumptions favoring expansive coverage for insureds; for

example, ambiguities in policies are construed in the insured’s favor, see Morton v. Great Am. Ins.

Co., 1966-NMSC-206, ¶ 9, 419 P.2d at 242; exclusionary clauses are narrowly construed against

insurers, Knowles v. United States Auto. Ass’n, 1992-NMSC-030, ¶ 7, 832 P.2d at 396; and

coverage provisions are construed broadly, Sanchez v. Herrera, 1989-NMSC-073, ¶ 22, 783 P.2d

at 469. Given the Supreme Court of New Mexico’s holding in Delph and Prudential, equitable

remedies’ flexible nature, and New Mexico courts’ general presumptions in favor of insurance

coverage, the Court concludes that the Supreme Court of New Mexico would find rescission

inappropriate for the Insurance Policy’s innocent insureds.

       IT IS ORDERED that the Plaintiff’s Motion for Summary Judgment, filed July 25, 2019

(Doc. 89), is denied. The Defendants have satisfied all conditions precedent for coverage,

Exclusion P in the Insurance Policy, (undated) filed July 25, 2017 (Doc. 89-5), does not exclude

coverage for the claims plead in Graham v. Desert State Life Management, No. D-202-cv-2018-

04655, Second Judicial District Court, County of Bernalillo, State of New Mexico (filed in state

court December 17, 2018), filed in federal court July 25, 2019 (Doc. 89-4), and Evanston Insurance

is not entitled to rescission on the facts before the Court.



                                                               ________________________________
                                                               UNITED STATES DISTRICT JUDGE




                                                - 111 -
Counsel:

Ann Maloney Conway
Elisabeth Anne Millich
Sheehan & Sheehan, P.A.
Albuquerque, New Mexico

--and--

Joseph Borders
McJessy, Ching & Thompson, LLC
Chicago, Illinois

          Attorneys for the Plaintiff

Maureen Sanders
Sanders & Westbrook, P.C.
Albuquerque, New Mexico

          Attorney for Defendant Helen Bennett

Paul J. Kennedy
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

          Attorney for Defendant Liane Kerr

Kevin Arthur Graham
Daniel Ross Rubin
New Mexico Regulation and Licensing Department
Santa Fe, New Mexico

          Attorneys for Defendant Christopher Moya

Joseph Goldberg
H. Jesse Jacobus, III
Frank T. Davis, Jr.
Freedman Boyd Hollander Goldberg Urias & Ward P.A.
Albuquerque, New Mexico

          Attorneys for Defendants Cameron Graham, Joseph Perez, Christine Gallegos, Scott
            Atkinson, and Charles Reynolds




                                              - 112 -
John C. Anderson
  United States Attorney
Brandon Fyffe
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the United States of America




                                            - 113 -
